EXHIBIT 10.3
EXECUTION VERSION














PURCHASE AND SALE AGREEMENT
DATED AS OF SEPTEMBER 16, 2011
BETWEEN
OKLAHOMA TIMBER, LLC,
as Seller
AND
RAYONIER INC.,
as Buyer





--------------------------------------------------------------------------------



 
TABLE OF CONTENTS
 
 
 
Page


 
 
 
ARTICLE I
PROPERTY; PURCHASE PRICE
1


 
 
 
Section 1.1
Agreement to Purchase and Sell
1


Section 1.2
Property
1


Section 1.3
Assumed Liabilities
3


Section 1.4
Permitted Exceptions
4


Section 1.5
Purchase Price
6


Section 1.6
Certain Adjustments and Payments
7


Section 1.7
Pre-Closing Issues Basket
15


Section 1.8
Apportionments
17


 
 
 
ARTICLE II
CLOSING
19


 
 
 
Section 2.1
Closing
19


Section 2.2
Closing Deliveries
19


Section 2.3
Costs and Expenses
22


Section 2.4
IRC §1031 Exchange
23


 
 
 
ARTICLE III
REPRESENTATIONS AND WARRANTIES OF SELLER
24


 
 
 
Section 3.1
Organization
24


Section 3.2
Qualification
25


Section 3.3
Authority
25


Section 3.4
No Violation
25


Section 3.5
Consents and Approvals
25


Section 3.6
Litigation
25


Section 3.7
Compliance with Laws
26


Section 3.8
Taxes
26


Section 3.9
Contracts
26


Section 3.10
Condemnations
27


Section 3.11
Ownership of Personal Property
27


Section 3.12
Sales of Real Property
27


Section 3.13
Certain Real Property Issues
27


Section 3.14
Environmental Compliance
28


Section 3.15
First Mortgage Loan
29


Section 3.16
Brokers and Advisors
30


Section 3.17
Additional Covenants and Representations
30


 
 
 
 
 
 

--------------------------------------------------------------------------------

ARTICLE IV
REPRESENTATIONS AND WARRANTIES OF BUYER
31


 
 
 
Section 4.1
Organization
31


Section 4.2
Qualification
31


Section 4.3
Authority
31


Section 4.4
No Violation
32


Section 4.5
Consents and Approvals
32


Section 4.6
Litigation
32


Section 4.7
Availability of Funds
32


Section 4.8
Brokers and Advisors
33


Section 4.9
Additional Covenants and Representations
33


 
 
 
ARTICLE V
CERTAIN COVENANTS
33


 
 
 
Section 5.1
Commercially Reasonable Efforts
33


Section 5.2
Maintenance of Property
34


Section 5.3
Right of Entry; Access
35


Section 5.4
Notice of Certain Events
37


Section 5.5
Public Announcements; Confidentiality
37


Section 5.6
Property Data and Records
39


Section 5.7
Required Consents
39


Section 5.8
Environmental Matters
40


Section 5.9
First Mortgage Loan
42


Section 5.10
Title Insurance Matters
43


Section 5.11
Molpus
44


Section 5.12
Update of Schedules
45


 
 
 
ARTICLE VI
CONDITIONS PRECEDENT
45


 
 
 
Section 6.1
Conditions to Obligations of Each Party to Close
45


Section 6.2
Conditions to Obligations of Buyer to Close
46


Section 6.3
Conditions to Obligations of Seller
47


 
 
 
ARTICLE VII
SURVIVAL; INDEMNIFICATION
48


 
 
 
Section 7.1
Survival of Representations and Covenants; Limitations on Recourse to Parties
48


Section 7.2
Seller’s Agreement to Indemnify
49


Section 7.3
Buyer’s Agreement to Indemnify
52


Section 7.4
Procedures
54


Section 7.5
Method and Manner of Paying Claims; Set-Off
55


Section 7.6
Miscellaneous Provisions
55


Section 7.7
Buyer’s Release of Seller
56


Section 7.8
Seller’s Release of Buyer
57



--------------------------------------------------------------------------------

 
 
 
ARTICLE VIII
TERMINATION AND ABANDONMENT
57


 
 
 
Section 8.1
Termination
57


Section 8.2
Effect of Termination
58


 
 
 
ARTICLE IX
ACKNOWLEDGEMENTS BY BUYER
60


 
 
 
Section 9.1
Disclaimer of Certain Representations
60


Section 9.2
Disclaimer of Warranties
60


 
 
 
ARTICLE X
DISPUTE RESOLUTION
61


 
 
 
Section 10.1
Initial Discussions
61


Section 10.2
Evidentiary Status
62


Section 10.3
Forbearance
62


Section 10.4
Litigation
62


Section 10.5
Enforcement
62


Section 10.6
Pre-Closing
62


 
 
 
ARTICLE XI
GENERAL PROVISIONS
63


 
 
 
Section 11.1
Notice
63


Section 11.2
Legal Holidays
63


Section 11.3
Further Assurances
63


Section 11.4
Assignment; Binding Effect
63


Section 11.5
Entire Agreement
64


Section 11.6
Amendment; Waiver
64


Section 11.7
No Third Party Beneficiaries
64


Section 11.8
Severability of Provisions
64


Section 11.9
Governing Law
64


Section 11.10
Counterparts
65


Section 11.11
Captions
65


Section 11.12
Construction
66


Section 11.13
Reimbursement of Legal Fees
66


Section 11.14
Specific Performance
66


Section 11.15
Seller’s Disclosure Letter
66


Section 11.16
Tax Matters
67


 
 
 
ARTICLE XII
DEFINITIONS
67






--------------------------------------------------------------------------------

SCHEDULES AND EXHIBITS
 
Exhibit A-1
Form of General Assignment and Assumption
Exhibit A-2
Form of Assignment and Assumption of Real Property Leases
Exhibit B
Form of Special Warranty Deed
Exhibit C
Form of Bill of Sale
Exhibit D
Intentionally Deleted
Exhibit E
Escrow Instructions
Exhibit F
Form of Seller Affiliate Guaranty
 
 
Schedule A
Description of Required Title Policy
Schedule A-1
Form of Owner’s Aggregation Endorsement
 
 
 
 











--------------------------------------------------------------------------------

PURCHASE AND SALE AGREEMENT
THIS IS A PURCHASE AND SALE AGREEMENT (this “Agreement”) made as of the 16th day
of September, 2011 by and between Oklahoma Timber, LLC, a Delaware limited
liability company (“Seller”), and Rayonier Inc., a North Carolina corporation
(“Buyer”).
BACKGROUND STATEMENT
WHEREAS, Seller is the owner of certain timberlands and other real and personal
property located in Oklahoma that it wishes to sell, assign, transfer and
convey, together with standing and cut timber, certain other assets and rights
under certain continuing leases, contracts and other agreements, to Buyer in
accordance with the terms and subject to the conditions set forth in this
Agreement;
WHEREAS, Buyer wishes to acquire and accept such real property, timber and other
assets being transferred to it in accordance with the terms and subject to the
conditions set forth in this Agreement;
WHEREAS, Seller is currently party to a Loan Agreement, dated September 2, 2010
(the “Loan Agreement”), with Metropolitan Life Insurance Company (“MetLife”) in
respect of a mortgage loan in the principal amount of Thirty Million and 00/100
Dollars ($30,000,000.00) (the “First Mortgage Loan”), and Seller wishes Buyer to
assume, and Buyer is willing to assume, the First Mortgage Loan as modified as
contemplated by, and in accordance with the terms and conditions of, this
Agreement;
WHEREAS, concurrently with the execution and delivery of this Agreement Buyer is
entering into a Purchase and Sale Agreement (the “Joshua Purchase Agreement”)
with Joshua Timberlands LLC, a limited liability company and Affiliate of
Seller, for the purchase and sale of certain timberlands and related assets
located in Alabama, Mississippi, Louisiana and Tennessee; and
WHEREAS, certain defined terms used in this Agreement are defined in Article XII
or are defined elsewhere in this Agreement as noted in Article XII.
NOW, THEREFORE, in consideration of the foregoing, their respective
representations, warranties, covenants and agreements set forth in this
Agreement, and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Parties, intending to be
legally bound, hereby agree as follows:
ARTICLE I
PROPERTY; PURCHASE PRICE
Section 1.1    Agreement to Purchase and Sell. Subject to and in accordance with
the terms and provisions of this Agreement, and for the consideration stated
herein, Seller agrees to sell the Property to Buyer and Buyer agrees to buy the
Property from Seller.
Section 1.2    Property. Subject to the terms and provisions of this Agreement
and upon

--------------------------------------------------------------------------------

satisfaction of the conditions set forth in Article VI, Seller shall at the
Closing sell, assign, transfer and convey to Buyer, and Buyer shall acquire,
assume and accept from Seller, all right, title and interest of Seller in and to
the following assets (collectively, the “Property”), free and clear of all Liens
other than the Permitted Exceptions and, in the case of Personal Property, other
than Permitted Encumbrances:
(a)    Land. The real property described in Section 1.2(a) of Seller’s
Disclosure Letter, together with (i) all buildings thereon, (ii) all roads,
bridges and other improvements and fixtures thereon and (iii) all other
privileges, appurtenances, easements and other rights appertaining thereto other
than the Timber (the “Land”), subject only to the Permitted Exceptions;
(b)    Timber. All timber, biomass and other organic products growing, standing
or lying on the Land (the “Timber” and, together with the Land, the
“Timberlands”);
(c)    Mineral Rights, Surface Rights and Water Rights. All Mineral Rights,
Surface Rights, Rights Incident to Minerals and Mineral Rights and water rights
held by Seller or any of its Affiliates located on, related to or used in
connection with the Timberlands, including, but not limited to, such rights as
have been acquired by Seller by prescription, subject only to the Permitted
Exceptions;
(d)    Personal Property. The machinery, equipment, motor vehicles, appliances,
tools, supplies, furnishings, and other tangible personal property, owned by
Seller at the Effective Time and listed or described in Section 1.2(d) of
Seller’s Disclosure Letter and any other personal property owned by Seller
relating to or used in connection with the Timberlands (collectively, the
“Personal Property”);
(e)    Personal Property Leases. The rights of Seller with respect to the leases
in effect at the Effective Time under which Seller is the lessee that relate to
any machinery, equipment, motor vehicles, appliances, tools, supplies,
furnishings, and other tangible personal property that are used by Seller in
connection with the operations conducted at the Timberlands and described in
Section 1.2(e) of Seller’s Disclosure Letter or are entered into prior to
Closing in compliance with Section 5.2 (collectively, the “Personal Property
Leases”);
(f)    Licenses. To the extent transferable under applicable Law, the rights of
Seller under the licenses, permits, authorizations, orders, registrations,
certificates, variances, approvals, franchises and consents of Governmental
Authorities or other Persons that are in effect at the Effective Time
(collectively, the “Licenses”);
(g)    Assumed Contracts. The rights of Seller under the Contracts in effect at
the Effective Time that (i) are described in Section 1.2(g) of Seller’s
Disclosure Letter or (ii)  relate to the Timberlands or the operations conducted
on any of the Timberlands and are entered into prior to the Closing in
compliance with Section 5.2, but excluding the rights of Seller under any
Ancillary Agreement, Real Property Lease or Personal Property Lease
(collectively, the “Assumed Contracts”);
(h)    Real Property Leases. The rights of Seller with respect to (i) the
leases,

--------------------------------------------------------------------------------

licenses and other occupancy agreements in effect at the Effective Time that
relate to all or any portion of the Timberlands to which Seller is a lessor or
licensor and are described in Section 1.2(h) of Seller’s Disclosure Letter,
including any lease or license under which Seller has granted to a third party
agricultural, grazing, hunting or other recreational rights with respect to the
Timberlands (or, with respect to any recreational lease or license in respect of
the Timberlands listed in Section 1.2(h) of Seller’s Disclosure Letter that
expires prior to the Closing Date, any renewals of such lease or license made in
compliance with Section 5.2) and (ii) any new lease or license entered into in
compliance with Section 5.2 (collectively, the “Real Property Leases”);
(i)    Assumed Condemnations. The interests of Seller in any Condemnation that
exists on the date hereof or that arises between the date of this Agreement and
the Closing Date, including the Condemnations listed in Section 1.2(i) of
Seller’s Disclosure Letter (or if resolved prior to the Closing, the proceeds
actually received therefrom, net of all reasonable costs incurred by Seller to
recover such proceeds), but only to the extent attributable to the Timberlands
(collectively, the Condemnations described above, the “Assumed Condemnations”)
but specifically excluding the value of any Condemnation related to Timber
reflected as depleted on the June 2011 Inventory and removed from the
Timberlands prior to the Closing Date;
(j)    Property Data and Records. The Property Data and Records (as defined in
Section 5.6(a)); and
(k)    Intangible Property. All intangible personal property to the extent used
in connection with the ownership, use or operation of any of the Property
identified in clauses (a)-(j) above, including (i) all bonds, warranties and
guaranties, if any, (ii) except as otherwise provided in this Agreement, all
claims and actions at law or in equity in favor of Seller and deposits in favor
of Seller (including utility deposits, subject to proration as hereinafter
provided), (iii) all approvals, plans, specifications, permits, certificates of
occupancy, working drawings, and similar property relating exclusively to the
Timberlands, and (iv) all other intellectual property of any nature, in each of
clauses (i) through (iv) above, to the extent assignable by Seller without the
consent of or payment of any fee to any third party (unless such consent has
been obtained) and without the payment of any additional consideration for such
assignment (collectively, the “Intangible Property”).
Unless expressly identified or described in this Section 1.2, no other assets of
Seller, including accounts receivable in respect of sales of Timber removed from
the Timberlands prior to the Closing, shall be included within or constitute the
Property. For the avoidance of doubt, Property shall exclude all Tax losses and
credits of Seller or its Affiliates, Tax loss and carry forwards and other Tax
attributes of Seller, its Affiliates, or relating to the Property for any
Pre-Closing Period, all deposits or advance payments with respect to Taxes made
by Seller, its Affiliates, or on Seller’s behalf, and any claims, rights, and
interest in and to any refund, credit or reduction of Taxes relating to the
Property for any Pre-Closing Period.
Section 1.3    Assumed Liabilities.
(a)    Subject to the terms and provisions of this Agreement and upon
satisfaction of the conditions set forth in Article VI, at the Closing Seller
shall assign to Buyer, and Buyer shall assume from Seller and perform, (i) all
of the liabilities and obligations of Seller with respect to

--------------------------------------------------------------------------------

the Property from and after the Closing Date under the Personal Property Leases,
the Licenses, the Assumed Contracts, the Real Property Leases and the First
Mortgage Loan (as amended as contemplated by this Agreement) to the extent such
liabilities and obligations first arise on or after the Closing Date or
liability has been apportioned or pro-rated to Buyer in accordance with the
express terms hereof, (ii) the obligation to pay the principal amount owed under
the First Mortgage Loan and (iii) subject to Section 1.8, the liabilities and
obligations described in Section 1.4(e) (collectively, the “Assumed
Liabilities”). In addition, Buyer shall, except as otherwise expressly set forth
in this Agreement (i) acquire the Property subject to any recorded instrument
burdening the Property constituting a Permitted Exception and (ii) assume and
perform the costs and liabilities allocated to Buyer pursuant to Section 1.8.
(b)    Except for the Assumed Liabilities (as they may be expanded pursuant to
Section 1.7(c)) and other obligations of Seller to be performed by Buyer
pursuant to paragraph (a) above, Buyer will not assume, and will not be deemed
to have assumed, any liabilities of any nature of Seller whether disclosed or
undisclosed, fixed or contingent, including, without limitation, any Income
Taxes of Seller and its Affiliates for the Pre-Closing Period or any Income
Taxes of Seller and its Affiliates resulting from the transactions contemplated
by this Agreement (collectively, the “Excluded Liabilities”).
Section 1.4    Permitted Exceptions. The Property shall be sold, transferred,
assigned and conveyed to Buyer subject to the following matters (collectively,
the “Permitted Exceptions”):
(a)    Restrictions on the ability of Buyer to build upon the Timberlands
imposed by any current or future development standards, building or zoning
ordinances or any other Law;
(b)    To the extent a tract included in the Timberlands is bounded or traversed
by a river, stream, branch or lake:
(i)    the rights of upper and lower riparian owners and the rights of others to
navigate such river or stream;
(ii)    the right, if any, of neighboring riparian owners and the public or
others to use any public waters, and the right, if any, of the public to use the
beaches or shores for recreational purposes;
(iii)    any claim of lack of title to the Timberlands formerly or presently
comprising the shores or bottomland of navigable waters or as a result of the
change in the boundary due to accretion or avulsion; and
(iv)    any portion of the Timberlands which is sovereignty lands or any other
land that may lie within the bounds of navigable rivers as established by Law;
(c)    To the extent any portion of the Timberlands is bounded or traversed by a
public road or publicly maintained right of way, the rights of others (whether
owned in fee or by easement) in and to any portion of the Timberlands that lies
within such road or maintained right of way;

--------------------------------------------------------------------------------

(d)    Railroad tracks and related facilities, if any (whether owned in fee or
by easement), and related railroad easements or railroad rights of way, if any,
traversing the Timberlands and the rights of railroad companies to any tracks,
siding, ties and rails associated therewith;
(e)    Subject to the apportionment provisions of Section 1.8, all ad valorem
property or other Taxes (other than Income Taxes) not yet due and payable as of
the Closing Date in respect of the Property, and all other assessments and other
charges of any kind or nature imposed upon or levied against or on account of
the Property by any Governmental Authority, including any additional or
supplemental Taxes (including, for the avoidance of doubt, Taxes attributable to
Pre-Closing Periods) that may result from a reassessment of the Timberlands
(other than due to a failure of Seller to maintain the current use valuation of
the Timberlands that has occurred or occurs on or after the establishment of a
current use valuation and prior to the Closing), and, to the extent caused by
Buyer’s removing the Property from, or failure of Buyer to timely apply for the
maintenance of, the Property’s present classification or changes subsequent to
the Closing Date in use, (i) any potential roll-back or greenbelt type Taxes
related to any agricultural, forest or open space exemption that is subject to
recapture pursuant to applicable Law and (ii) any recapture, reassessment,
roll-back Taxes or changes in Tax assessments;
(f)    Liens for Taxes not yet due and payable as of the Closing Date or the
amount or validity of which is being contested in good faith by appropriate
proceedings (provided that Seller causes the Title Company, at Seller’s expense,
to delete any exception taken or proposed to be taken in the Title Policy for
any such contested Taxes);
(g)    Any state of facts relevant to title which an accurate survey or an
inspection of the Timberlands would reveal, including, without limitation, the
location of boundary lines, and improvements, shortages in area, and
encroachments, other than (i) the lack of legal access to any parcel or portion
of the Timberlands and (ii) those state of facts which individually would have
an adverse effect on the use, value, operation or commercial growing or
harvesting of timber on (as applicable to the Intended Use) any parcel or
portion of the Timberlands for its Intended Use;
(h)    All recorded reservations by or conveyances to others of any Mineral
Rights of any kind or character and any leases or agreements concerning any of
such Mineral Rights in, on or under the Timberlands, other than those that (i)
individually would have an adverse effect on the use, value, operation or
commercial growing or harvesting of timber on (as applicable to the Intended
Use) any parcel or portion of the Timberlands for its Intended Use or (ii) (if
the applicable lease or agreement concerning any of such Mineral Rights in, on
or under the Timberlands exists to Seller’s Knowledge, but is not specifically
listed on Schedule B, Section 2 or II of the Title Commitment delivered to Buyer
prior to the date hereof (other than general or standard exceptions) or
disclosed with particularity by a specific (and not general) document reference
in any recorded documentary exception so listed on Schedule B, Section 2 or II
of the Title Commitment) would create any obligations for Buyer in excess of the
obligations Buyer would have had under applicable Law with respect to such
Mineral Rights of others in the absence of such lease or agreements;
(i)    Rights, if any, relating to the construction and maintenance in
connection with any public utility of wires, poles, pipes, conduits and
appurtenances thereto, on, under, above or across the Timberlands;

--------------------------------------------------------------------------------

(j)    Any matter affecting title to the Property that is specifically listed on
Schedule B, Section 2 or II of the Title Commitment (other than general or
standard exceptions) or disclosed with particularity by a specific (and not
general) document reference in any recorded documentary exception so listed on
Schedule B, Section 2 or II of the Title Commitment and is not objected to by
Buyer pursuant to Section 1.6(b), and any Title Objection that Buyer has
expressly waived or is deemed to have waived pursuant to Section 1.6(b) or that
is covered by the New Issues Basket Amount pursuant to Section 1.7 or that is
approved by Buyer pursuant to Section 5.2;
(k)    Rights of others under any of the Personal Property Leases, the Licenses,
the Assumed Contracts or the Real Property Leases;
(l)    Lack of legal access rights to those portions of the Timberlands which
are listed in Section 1.4(l) of Seller’s Disclosure Letter as of the date hereof
as having (i) no legal access or (ii) only verbal or historical access rights;
(m)    Any Condemnation in respect of the Timberlands;
(n)    Any easement, covenant, use restriction, zoning restriction, boundary
line dispute, encroachment or other third-party right affecting any of the
Property not described in items (a) through (m) above which individually would
not have an adverse effect on the use, value, operation or commercial growing or
harvesting of timber on (as applicable to the Intended Use) any parcel or
portion of the Timberlands for its Intended Use; and
(o)    The First Mortgage Loan and Mortgage Financing Documents (as the same
will be modified at Closing pursuant to Section 5.9).
Section 1.5    Purchase Price.
(a)    The aggregate purchase price payable by Buyer to Seller in consideration
for the Property shall be (i) an amount payable in cash (the “Cash Portion”)
equal to Sixty-Six Million and 00/100 Dollars ($66,000,000.00) (the “Initial
Purchase Price”) less the total amount of principal outstanding under the First
Mortgage Loan at Closing and (ii) the assumption by Buyer of the First Mortgage
Loan as provided in and subject to Section 5.9, subject to adjustment of the
Cash Portion as provided in Section 1.6 (as so adjusted, the “Purchase Price”).
(b)    Following the execution of this Agreement, Seller and Buyer shall
cooperate in good faith to jointly prepare a written allocation of the Purchase
Price among (i) the Land and its appurtenances (including, without limitation,
the Licenses, Assumed Contracts, Real Property Leases and Assumed Condemnations,
but excluding the Timber), on a county-by-county basis, (ii) the Timber, on a
county-by-county basis, and (iii) the Personal Property, Personal Property
Leases and Intangible Property. The Parties shall negotiate in good faith to
resolve any disputes that arise in connection with the allocation of the
Purchase Price, provided that if the Parties are unable to resolve any such
disputes, the Parties shall appoint a nationally-recognized accounting firm, and
such firm shall resolve any disputes. The Parties agree that the accounting
firm’s resolution shall be conclusive for the purposes of determining the
allocation of Purchase Price as of the Closing Date.   Further, the Parties
agree that the allocation of the Purchase Price shall be documented in a

--------------------------------------------------------------------------------

written agreement signed by both Parties on or prior to the Closing Date. Seller
and Buyer shall cooperate in good faith to agree on adjustments to the Purchase
Price after the Closing to reflect any of the adjustments and substitutions made
pursuant to Section 1.8 or any adjustments to the consideration paid by Buyer
pursuant to Section 1.6, and each Party and their respective Affiliates shall
prepare and timely file Form 8594 (and any analogous state and local Tax forms)
in a manner consistent with this Section 1.5.
(c)    Concurrently with the execution and delivery hereof, Buyer has deposited
the sum of Six Hundred Thousand Dollars ($600,000) in immediately available US
Dollars (the “Deposit”) directly to the Title Company. If the Closing does not
occur, then the Deposit shall then be returned or delivered to the Party
entitled thereto as provided for in this Agreement. The Deposit shall be
invested by the Title Company in an interest-bearing account in accordance with
the terms of this Agreement, including those certain escrow instructions set
forth on Exhibit E attached hereto and incorporated herein by this reference.
All interest earned on the Deposit shall be deemed for all purposes to be a part
of the Deposit and be released by the Title Company to whichever party is
entitled to receive the principal amount of the Deposit under this Agreement,
but shall be credited towards the Cash Portion of the Purchase Price in the
event of a Closing.
(d)    Subject to Section 2.3(b), the payment of the Purchase Price shall be
made free and clear of and without deduction for any Taxes, including for the
avoidance of doubt, any withholding taxes provided Seller provides to Buyer
prior to Closing any affidavits, certificates and forms relating to withholding
Taxes with respect to Seller and the transactions contemplated by this Agreement
required to be provided by Seller under applicable Law or by Governmental
Authority in order to establish a complete exemption from withholding Taxes, or
such affidavits, certificates or forms reasonably required from Seller and
identified by the Title Company in order to establish a complete exemption from
withholding Taxes (including, for example, an affidavit of Seller’s residence or
gain or Seller’s certificate of exemption, as applicable). If Seller does not
provide Buyer prior to the Closing such affidavits, certificates, or forms that
establish a complete exemption from withholding Taxes, these withholding Taxes
shall be Seller’s responsibility (except as otherwise provided in this
Agreement) and Buyer shall be entitled to withhold such Taxes for which an
exemption has not been established from the Purchase Price in accordance with
applicable Law.
Section 1.6    Certain Adjustments and Payments. The Cash Portion of the
Purchase Price shall be subject to the following adjustments and payments:
(a)    Timber Harvest Adjustment.
(i)    For the purpose of this Section 1.6:
“Aggregate Excess Harvest Value” means the sum of the Excess Harvest Values, if
any, relating to the Timberlands.
“Excess Harvest” means a harvest of Timber to the extent that such harvest was
not already reflected as depleted in the June 2011 Inventory. Any Timber cut
down but not shipped off the applicable Timberlands as of the end of the day
prior to the Closing Date shall be deemed unharvested for purposes of this
determination, unless such Timber has been sold to a third party.

--------------------------------------------------------------------------------

“Excess Harvest Value” means the product of (i) the Harvest Amount of any Excess
Harvest and (ii) the applicable Harvested Timber Unit Value for such Timber.
“Harvest Amount” means for any Excess Harvest the volume of Timber that was
actually removed from the Timberlands and not already reflected as depleted in
the June 2011 Inventory.
“Harvested Timber Unit Value” means with respect to any particular Timber, (i)
if the applicable Timber was subject to a Timber Sale Agreement, it shall mean
the sale price specified in the applicable Timber Sale Agreement and (ii) if the
applicable Timber was not subject to a Timber Sale Agreement, the fair market
value on the Closing Date for such Timber.
“June 2011 Inventory” means the Timber inventory included as Section 1.6(a)(ii)
of Seller’s Disclosure Letter.
“Net Harvest Adjustment” means an amount equal to the (i) the Aggregate Excess
Harvest Value plus (ii) the Prepaid Amount minus (iii) the Unused Depletion
Payment.
“Ongoing Timber Sale Agreements” means the Timber Sale Agreements listed in
Section 1.6(a) of Seller’s Disclosure Letter and any other Timber Sale Agreement
entered into prior to the Closing in compliance with Section 5.2.
“Prepaid Amount” means the total amount paid to Seller under any Timber Sale
Agreement prior to Closing to the extent that the Timber related to such
prepayment is standing or lying on the Timberlands on the Closing Date.
“Timber Sale Agreement” means any timber sale agreement or other commitment to
sell Timber from any of the Timberlands, created or in effect at any time prior
to the Closing.
“Unused Depletion Payment” means, (i) with respect to any Ongoing Timber Sale
Agreement for which any of the Timber subject to such commitment was reflected
as depleted in the June 2011 Inventory but is still standing or lying on the
Timberlands on the Closing Date and Seller did not already receive the sale
proceeds for such Timber standing or lying on the Timberlands prior to the
Closing Date, an amount equal to the contract sales price for such Timber (or if
there is no contractually specified price, the fair market value as of the
Closing Date for such Timber) and (ii) with respect to any other Timber that was
reflected as depleted in the June 2011 Inventory but is still standing or lying
in the Timberlands on the Closing Date and has not been sold, the fair market
value for such Timber.
(ii)    The Initial Purchase Price shall be adjusted as follows:
(x)    if the Net Harvest Adjustment is a positive number (that is, the sum of
the Aggregate Excess Harvest Value and the Prepaid Amount exceed the Unused
Depletion Payment) the Initial Purchase Price shall be reduced by the Net
Harvest Adjustment; and
(y)    if the Net Harvest Adjustment is a negative number (that is,

--------------------------------------------------------------------------------

the Unused Depletion Payment is greater than the sum of the Aggregate Excess
Harvest Value and the Prepaid Amount), the Initial Purchase Price shall be
increased by the Net Harvest Adjustment.
(iii)    No later than thirty (30) days after the Closing Date, Seller shall
provide to Buyer a harvest report (the “Harvest Statement”) certifying (w) the
Harvest Amount, (x) the Aggregate Excess Harvest Value, (y) the Prepaid Amount
and (z) the Unused Depletion Payment. For purposes of preparing the Harvest
Statement, Seller will calculate the volume of Timber constituting an Excess
Harvest and the volume of Timber relating to the Unused Depletion Payment on a
basis consistent with Seller’s past practice and reasonably acceptable to Buyer.
(iv)    In connection with the preparation of the Harvest Statement, for a
period of thirty (30) days after the Closing Date, Buyer shall allow Seller and
its agents and representatives reasonable access during normal business hours to
the books, records, representatives and agents of Seller, upon reasonable
written notice to Buyer and with a Buyer representative present.
(v)    Buyer shall have thirty (30) days from the receipt of the Harvest
Statement to deliver to Seller written notice (a “Harvest Objection Notice”) of
any objections to the calculation of any portion of the Harvest Amount, the
Aggregate Excess Harvest Value, the Prepaid Amount or the Unused Depletion
Payment, which Harvest Objection Notice shall request commencement of the
procedure set forth in this Section 1.6(a)(v). If Seller does not receive a
Harvest Objection Notice prior to the expiration of such thirty (30)-day period,
Buyer shall be deemed to have waived its right to object to Seller’s calculation
of any portion of the Harvest Amount, Aggregate Excess Harvest Value, the
Prepaid Amount or the Unused Depletion Payment.
(vi)    During the period following receipt of such Harvest Objection Notice,
Seller and Buyer shall negotiate in good faith to reach agreement on the Harvest
Amount, the Aggregate Excess Harvest Value, the Prepaid Amount and the Unused
Depletion Payment. If Seller and Buyer agree on the calculation of the Harvest
Amount, the Aggregate Excess Harvest Value, the Prepaid Amount and the Unused
Depletion Payment, then such amounts and the corresponding adjustment to the
Initial Purchase Price shall become final and binding on the Parties and the
Parties shall promptly thereafter execute an amendment to the final closing
statement confirming such amounts and the corresponding adjustment to the
Initial Purchase Price. If Seller and Buyer are unable to agree on any of the
disputed calculations within thirty (30) days after receipt of the Harvest
Objection Notice, the Parties shall refer outstanding matters relating to the
calculation of the Harvest Amount, the Aggregate Excess Harvest Value, the
Prepaid Amount and the Unused Depletion Payment to the Forestry Consultant and
each Party will, at a mutually agreed time within five (5) Business Days after
referral of the matter to the Forestry Consultant, simultaneously submit to the
Forestry Consultant (and each other) their respective

--------------------------------------------------------------------------------

calculations of the disputed portions of the Harvest Amount, Aggregate Excess
Harvest Value, the Prepaid Amount and the Unused Depletion Payment, and any
necessary supporting documentation. Within ten (10) days of such submissions,
the Forestry Consultant will select one of the two submissions (and shall not
select any other amount) as being most representative of the disputed portion of
the Harvest Amount, the Aggregate Excess Harvest Value, the Prepaid Amount and
the Unused Depletion Payment and the submission so selected shall be final and
binding on the Parties. The costs and expenses of the Forestry Consultant in
connection with the dispute resolution procedure set forth herein shall be paid
by the non-prevailing Party.
(vii)    Upon a final determination of the Harvest Amount, the Aggregate Excess
Harvest Value, the Prepaid Amount and the Unused Depletion Payment, the Initial
Purchase Price shall be adjusted to reflect the final Net Harvest Adjustment
based on the formula set forth in clause (ii) above and (x) if the Initial
Purchase Price as adjusted by the final Net Harvest Adjustment is greater than
the Initial Purchase Price as adjusted based on the initial calculation of the
Net Harvest Adjustment pursuant to clause (viii) below, Buyer shall pay the
amount of such difference to Seller and (y) if the Initial Purchase Price as
adjusted by the final Net Harvest Adjustment is less than the Initial Purchase
Price as adjusted by the initial calculation of the Net Harvest Adjustment
pursuant to clause (viii) below, Seller will pay the amount of such difference
to Buyer. Any such payment shall be made in cash by wire transfer of immediately
available funds to the bank account or accounts designated by the recipient.
(viii)    The Parties will meet at least seven (7) Business Days prior to the
Closing and agree on a preliminary adjustment based on the anticipated amount of
the Net Harvest Adjustment. Each Party agrees to act reasonably in discussing
any proposed adjustment, but if they fail to agree on a preliminary adjustment
they will proceed to the Closing, subject to a complete adjustment post-Closing
pursuant to the above provisions of this Section 1.6(a). The Cash Portion of the
Purchase Price paid at the Closing will reflect such preliminary adjustment.
(ix)    In the event that on or after the Closing Date Seller receives proceeds
from the sale of any Timber pursuant to any Ongoing Timber Sale Agreement or any
other Timber Sale Agreement entered into prior to the Closing in compliance with
Section 5.2, it will remit the proceeds received to Buyer promptly after
receipt. At the request of Buyer, Seller will confirm in writing whether it has
received any such payments.
(b)    Title Objections.
(i)    Title Objection Procedure. Buyer shall have until October 4, 2011 (the
“Title Objection Period”) to deliver to Seller written notice of any objection
to matters reflected in or disclosed by any Title Commitment or any other matter
affecting title to the Timberlands (or a survey matter) revealed by any survey,

--------------------------------------------------------------------------------

inspection or investigation of the Timberlands that is conducted by or on behalf
of Buyer prior to the expiration of the Title Objection, or, to the extent an
access matter is first disclosed to Buyer after the date hereof in an update to
Seller’s Disclosure Letter provided by Seller in accordance with this Agreement,
access to the Timberlands, in each case that is not a Permitted Exception
pursuant to Sections 1.4(a) through (d) or (g) through (o), which in Buyer’s
reasonable judgment, would either constitute a title defect or would,
individually, adversely affect the use, value, operation or commercial growing
or harvesting of timber on (as applicable to the Intended Use) any parcel or
portion of the Timberlands for its Intended Use (each, a “Title Objection” and
collectively, the “Title Objections”). Notwithstanding the foregoing, (i) Buyer
shall have no right to object to any Permitted Exception pursuant to this
Section 1.6(b) and, for the purposes of this Agreement, such items will not be
considered Title Objections and (ii) if any Title Objection does not adversely
affect the fair market value of the applicable portion of the Timberlands
(assuming use for its Intended Use) by more than $25,000 (as compared to the
fair market value such parcel would have were such Title Objection to be removed
or otherwise cured to the reasonable satisfaction of Buyer) (each, a “Small
Title Objection” and collectively, the “Small Title Objections”), Buyer shall
have no right to object to such Small Title Objection with respect to such
parcel of the Timberlands pursuant to this Section 1.6(b) and, for purposes of
this Agreement, such items will not be considered Title Objections and will be
considered Permitted Exceptions. Upon the receipt of Title Objections from
Buyer, Seller may elect (but shall not be obligated) to cure or cause to be
cured any such Title Objection, and Seller shall notify Buyer in writing within
seven (7) days after receipt of the Title Objections whether Seller elects to
cure the same. Failure of Seller to respond in writing within such time period
shall be deemed an election by Seller not to cure such Title Objections. Any
Title Objection shall be deemed to be cured if (a), in the case of a Title
Objection related to the Title Commitment, Seller (without cost to Buyer) causes
the Title Company to issue a Title Policy for the affected Timberlands not
raising such Title Objection as an exception to the Title Policy or (b) in the
case of any other Title Objection, Buyer is reasonably satisfied with the cure
that Seller has effected. Notwithstanding anything to the contrary herein, (i)
Seller shall be obligated to cure, on or before the Closing Date, all Liens
against the Timberlands evidencing monetary encumbrances (other than Liens for
real estate Taxes or assessments not yet due and payable as of the Closing Date
and Liens securing the First Mortgage Loan) (“Monetary Liens”) and all voluntary
monetary Liens created after the Effective Time without Buyer’s consent that are
not Permitted Exceptions, including any that would constitute Small Title
Objections but for the provisions of this sentence (“Voluntary Liens”) and (ii)
Buyer shall be deemed to have objected to all of the requirements set forth in
Schedule B, Section 1 and I of the Title Commitment (other than those
specifically applicable to Buyer). If Seller does not receive written notice of
the Title Objections for any objection to matters reflected on Schedule B,
Section 2 or II of the Title Commitment (other than general or standard
exceptions) that are identified by a specified recorded book and page or
instrument/document number reference on or before the expiration of the Title
Objection Period, Buyer shall be

--------------------------------------------------------------------------------

deemed to have waived its right to object to any and all such specific matters
and Buyer shall be deemed to accept title to the Timberlands encompassed within
the Title Commitment subject to all such specific matters. Any such Title
Objection waived (or deemed waived) by Buyer shall be deemed to constitute a
Permitted Exception, and the Closing shall occur as herein provided without any
reduction of the Purchase Price. On the earlier of (i) the date specified by
Buyer in a written notice to Seller or (ii) the day that is thirty (30) days
prior to the end of the MetLife Negotiation Period, at Seller’s expense, Seller
shall order, and thereafter obtain and deliver to Buyer as promptly as possible,
an update of the Title Commitment; provided, however, that Seller shall only be
obligated to order and obtain one such update of the Title Commitment. The same
title objection procedure set forth in this Section 1.6(b)(i) shall apply to any
new matters or exceptions revealed by any update of the Title Commitment, except
that Buyer’s Title Objection Period shall be ten (10) days after receipt of such
update and Seller’s response period shall be within three (3) days after its
receipt of any Title Objection raised by Buyer relating to such update of the
Title Commitment, and, if applicable, the Closing shall be extended for a
sufficient period to accommodate such time periods for Buyer’s objections and
Seller’s response.
(ii)    Remedy for Title Failure. In the event of any Title Failure (other than
any Title Failure where the fair market value of the applicable parcel,
determined as provided in clause (v) below, is less than $25,000 (a “Small Title
Failure”)), Buyer’s sole and exclusive remedy, subject to Section 1.7,
Section 6.2(g) and Section 8.1(e), shall be to adjust the Purchase Price
downward by the fair market value of the property subject to such Title Failure
as provided in Section 1.6(b)(v) and such Title Failure shall be a Permitted
Exception. Nothing in this Section 1.6(b)(ii) is intended to override the
condition to Closing contained in Section 6.2(g) or the termination right in
Section 8.1(e).
(iii)    Remedy for Title Objection. In the event Seller elects or is deemed to
have elected not to cure any Title Objection (other than with respect to Title
Failures, which are addressed in clause (ii) above, and other than Monetary
Liens and Voluntary Liens), then Buyer’s sole and exclusive remedy, subject to
Section 1.7, Section 6.2(g) and Section 8.1(e), shall be to adjust the Purchase
Price downward as provided in Section 1.6(b)(v) below, in which case such Title
Objection shall be a Permitted Exception. Nothing in this Section 1.6(b)(iii) is
intended to override the condition to Closing contained in Section 6.2(g) or the
termination right in Section 8.1(e).
(iv)    Intentionally Deleted.
(v)    FMV Calculation For Title Failures and Title Objections. The fair market
value impact of any Title Failure shall be an amount equal to the fair market
value of the applicable portion of the Timberlands, assuming use for the
Intended Use and that Seller could deliver good title to such portion of the
Timberlands subject

--------------------------------------------------------------------------------

only to Permitted Exceptions (excluding the title defect), and this fair market
value is referred to below as the “Title Defect Impact”. The fair market value
impact of any Title Objection (other than a Title Failure) shall be the
difference between (a) the fair market value of the applicable portion of the
Timberlands assuming use for the Intended Use and assuming that such Title
Objections were removed or otherwise cured to the reasonable satisfaction of
Buyer and (b) the fair market value of such parcel of the Timberlands (assuming
use for the Intended Use) as affected by such Title Objection (the “Title
Objection Impact”). During the period following receipt of any notice of Title
Objection, Seller and Buyer shall negotiate in good faith to reach agreement on
the amount of the Title Defect Impact or Title Objection Impact and whether any
proposed Title Failure is a Small Title Failure or any proposed Title Objection
is a Small Title Objection (as applicable). If Seller and Buyer agree on the
calculation of the Title Failure Impact (and agree that such Title Failure is
not a Small Title Failure) or any Title Objection Impact (and agree that such
Title Objection is not a Small Title Objection), then such amounts shall become
final and binding on the Parties for purposes of calculating the Determined
Value of such Title Failure or Title Objection for purposes of Section 1.7 and
any reduction to the Initial Purchase Price pursuant to this Section 1.6(b). If
Seller and Buyer are unable to agree on any of the disputed calculations within
five (5) Business Days after Seller’s receipt of the notice of the Title Failure
or Title Objection, the Parties shall refer outstanding matters relating to the
calculations of the Title Defect Impacts and Title Objection Impacts to the
Forestry Consultant and each Party will, at a mutually agreed time within
five (5) Business Days after referral of the matter to the Forestry Consultant,
simultaneously submit to the Forestry Consultant and each other their respective
calculations of the disputed portions of the Title Defect Impacts and Title
Objection Impacts, and any necessary supporting documentation. Within ten (10)
days of such submissions, the Forestry Consultant will select one of the two
submissions (and shall not select any other amount) as being most representative
of the disputed portion of the Title Defect Impacts and Title Objection Impacts
and the submission so selected shall be final and binding on the Parties. The
costs and expenses of the Forestry Consultant in connection with the dispute
resolution procedure set forth herein as to any Title Failure or Title Objection
shall be paid by the non-prevailing Party.
(vi)    For a period of ninety (90) days after the Closing Date, Seller shall
have the right to cure any Title Failure or Title Objection (i), in the case of
a Title Failure or Title Objection related to a Title Commitment, by delivering
an updated Title Commitment and an endorsement to the Title Policy for the
applicable parcel of Property including the deletion of such Title Objection or
cure of such Title Failure issued by the Title Company in a form reasonably
acceptable to Buyer and, if applicable, an endorsement to MetLife’s title
insurance policy acceptable to MetLife or (ii) in the case of any other Title
Objection, by curing such Title Objection to the reasonable satisfaction of
Buyer. Seller shall be responsible for the costs associated with the title
examinations and the issuance of the Title Commitment and the premiums payable
in connection with the Title Policy and the endorsements

--------------------------------------------------------------------------------

described in this Section 1.6(b)(vi). Upon completion of such cure with respect
to any parcel of Property, Buyer will pay to Seller that portion of the Initial
Purchase Price (if any) related to such Property previously withheld by Buyer as
provided in clause (v) above.
(c)    Casualty Loss.
(i)    Notification of Casualty Loss. From the date of this Agreement until the
Closing Date, Seller shall promptly give notice to Buyer of any Casualty Loss
with respect to any of the Timberlands of which Seller has knowledge occurring
during the period from May 1, 2011 through the end of the day immediately prior
to the Closing Date (the “Adjustment Period”), together with a written estimate
of the acreage affected (location and amount) and the fair market value of the
damaged or lost Timber and the anticipated amount of any Casualty Damages (as
defined below), as determined in good faith by Seller, resulting from such
Casualty Loss. Buyer shall have until the sixtieth (60th) day after the Closing
Date to deliver to Seller written notice of any Casualty Loss with respect to
the Timberlands that occurred during the Adjustment Period but was not
identified by Seller in accordance with the previous sentence of this
Section 1.6(c)(i), together with a written estimate of the fair market value of
the damaged or lost Timber and any anticipated Casualty Damages, as determined
in good faith by Buyer, resulting from such Casualty Loss. If Seller does not
receive notice of such Casualty Loss from Buyer prior to the expiration of such
60-day period, Buyer shall be deemed to have waived its rights to receive an
adjustment to the Purchase Price in respect of any such Casualty Loss pursuant
to this Section 1.6(c), apart from any adjustment to the Purchase Price for any
portion of such Casualty Loss that was identified by Seller prior to the Closing
pursuant to the first sentence of this Section 1.6(c)(i), and Buyer shall be
deemed to accept the Timberlands subject to such Casualty Loss; provided,
however, that nothing in this Section 1.6(c) is intended to override the
condition to Closing contained in Section 6.2(g) or the termination right set
forth in Section 8.1(e).
(ii)    Adjustment for Casualty Loss with Respect to Timberlands. Subject to
Section 1.7, the Cash Portion of the Purchase Price shall be reduced by the sum
of (i) the aggregate fair market value, calculated as provided in clause (iii)
below, of damaged or lost Timber resulting from Casualty Losses identified in
accordance with Section 1.6(c)(i) and relating to the Timberlands plus (ii) the
estimated cost associated with putting the affected Timberlands back into
production (for example, increased site preparation costs) and the damage to any
property improvements (for example, buildings, roads and bridges) (collectively,
“Casualty Damages”); provided that if the total Casualty Damages with respect to
any single Casualty Loss are less than $25,000 (“Small Casualty Losses”) then no
adjustment to the Cash Portion of the Purchase Price shall be made to reflect
such Casualty Loss. If Buyer objects to any calculation of the fair market value
of the damaged or lost Timber or Casualty Damages resulting from a Casualty Loss
made by Seller prior to the Closing pursuant to Section 1.6(c)(i) or if Seller
objects to any calculation of the fair market value of

--------------------------------------------------------------------------------

the damaged or lost Timber and Casualty Damages resulting from a Casualty Loss
made by Buyer post-Closing pursuant to Section 1.6(c)(i), Seller and Buyer shall
negotiate in good faith to determine by mutual agreement the calculation of the
fair market value of the damaged or lost Timber or Casualty Damages in
accordance with Section 1.6(c)(iii). If Seller and Buyer agree on the amount of
such value, then such value will become final and binding on the Parties. If
Seller and Buyer are unable to agree on the amount of such value within fifteen
(15) days of Buyer’s delivery of a notice of objection to Seller’s pre-Closing
calculation or Seller’s delivery of a notice of objection to Buyer’s
post-Closing calculation, Seller and Buyer will refer the matter to the Forestry
Consultant, and each will, at a mutually agreed time within three (3) days after
such referral, simultaneously submit to the Forestry Consultant (and each other)
their respective calculations of the fair market value of such damaged or lost
Timber and any related Casualty Damages. Within fifteen (15) days of such
submissions, the Forestry Consultant shall determine the fair market value of
the damaged or lost Timber and any related Casualty Damages in accordance with
this Section 1.6(c) and shall select one of the two submissions of the Parties
(and shall not select any other amount) as being most representative of the fair
market value of such damaged or lost Timber and any related Casualty Damages,
excluding Casualty Damages resulting from Small Casualty Losses, and the
submission so selected shall be final and binding on the Parties. The costs and
expenses of the Forestry Consultant in connection with the dispute resolution
procedure set forth herein shall be paid by the non-prevailing Party.
(iii)    Determination of FMV of Timber Related to a Casualty Loss. For the
purpose of determining the fair market value of the damaged or lost Timber
resulting from a Casualty Loss, the fair market value for damaged or lost Timber
shall be deemed to equal the value of the Timber, net of the salvage value of
such Timber to Buyer after deducting the cost of harvesting and delivering such
Timber.
(iv)    The Parties acknowledge that completion of this process for any Casualty
Losses for which Seller has provided a notice prior to Closing under Section
1.6(c)(i) is a condition to the Parties’ obligations to complete the Closing,
and accordingly they agree to proceed expeditiously with respect to these
matters.
Section 1.7    Pre-Closing Issues Basket.
(a)    Buyer has agreed that Seller will not be responsible for certain costs
associated with certain issues arising prior to the Closing based on (i) Title
Failures, (ii) Title Objections, (iii) Disclosed Environmental Issues, (iv)
Casualty Losses for which Seller provided notice to Buyer prior to the Closing
pursuant to Section 1.6(c)(i) above and (v) certain matters first disclosed by
Seller as an update to Seller’s Disclosure Letter pursuant to Section 5.12 (“New
Disclosure Issues”) as described in paragraph (c) below (collectively,
“Pre-Closing Issues”) but only to the extent the Determined Value of the
Pre-Closing Issues pursuant to this Agreement and the “Determined Value” of the
corresponding “Pre-Closing Issues” in the Joshua Purchase Agreement, in each
case excluding Small Matters but together with the amounts referred to in

--------------------------------------------------------------------------------

paragraph (f) below, in the aggregate are less than $3,000,000 (the “New Issues
Basket Amount”).
(b)    As used in this Agreement, “Determined Value” means:
(i)    in the case of Title Failures (other than Small Title Failures), the
amount determined pursuant to Section 1.6(b)(v);
(ii)    in the case of Title Objections (other than Small Title Objections and
Monetary Liens that Seller has agreed or is required to remove), the amount
determined based on the procedures set forth in Section 1.6(b)(v);
(iii)    in the case of Applicable RECs (other than Small Applicable RECs), the
Estimated REC Costs determined pursuant to Section 5.8;
(iv)    in the case of Casualty Losses (other than Small Casualty Losses), the
amount determined as provided in Section 1.6(c); and
(v)    in the case of certain New Disclosure Issues (other than Small Disclosure
Issues), based on the procedures set forth in paragraph (c) below.
(c)    In the event of any New Disclosure Issues other than litigation or third
party claims and any matter addressed in clauses (i) - (iv) of paragraph (b)
above, the Determined Value will be determined as follows: within 10 days after
receipt of an update of Seller’s Disclosure Letter pursuant to Section 5.12,
Buyer can object to any New Disclosure Issue (other than those addressed in
paragraph (d) below and any matter addressed in clauses (i) - (iv) of paragraph
(b) above) by providing written notice to Seller together with Buyer’s estimate
of the total cost (including diminution in value of the Property) that Buyer
will incur if it assumes responsibility (other than for any litigation or third
party claims) for such New Disclosure Issue (the “New Disclosure Issue Impact”).
Buyer and Seller will meet promptly thereafter to discuss such New Disclosure
Issue, and if they can’t agree on the New Disclosure Issue Impact within five
(5) Business Days after Buyer’s notice, then they shall refer such New
Disclosure Issue to an expert selected by them, or if they are unable to agree
on an expert, to the Forestry Consultant. Seller and Buyer will, at a mutually
agreed time within five (5) Business Days after such referral, simultaneously
submit to the expert or such Forestry Consultant (and each other) their
respective calculations of the New Disclosure Issue Impact. Within fifteen (15)
days of such submissions, the expert or such Forestry Consultant shall determine
the New Disclosure Issue Impact in accordance with this Section 1.7(c) and shall
select one of the two submissions of the Parties (and shall not select any other
amount) as being most representative of the New Disclosure Issue Impact and the
submission so selected shall be final and binding on the Parties. The costs and
expenses of the expert or such Forestry Consultant in connection with the
dispute resolution procedure set forth herein shall be paid by the
non-prevailing Party. If the New Disclosure Issue Impact for any matter subject
to this paragraph (c), determined as provided above, is greater than $25,000,
the New Disclosure Issue Impact for such matter will be the Determined Value for
purposes of paragraph (a) above and Buyer will assume responsibility for such
New Disclosure Issue (other than with respect to any third party claim or
litigation arising out of such New Disclosure Issue (other than any claim or
litigation caused by Buyer’s failure to remedy any issue if the New Disclosure
Impact as finally determined included a

--------------------------------------------------------------------------------

budget to remedy such issue)) with any Contract disclosed as part of such New
Disclosure Issue to be assumed as an Assumed Contract as provided in Article I.
Any New Disclosure Issue subject to this paragraph (c) for which the New
Disclosure Impact is less than $25,000 is referred to herein as a “Small
Disclosure Issue.”
(d)    In the event of any pending, threatened or potential third party claim or
litigation disclosed in an update to the Seller’s Disclosure Letter or otherwise
relating to a New Disclosure Issue, (i) no amount will be applied against the
New Issues Basket Amount with respect to such New Disclosure Issue, (ii) the
Buyer will assume no responsibility with respect to such third party claim or
litigation arising out of or otherwise relating to such New Disclosure Issue
(other than any claim or litigation caused by Buyer’s failure to remedy any
issue if such New Disclosure Issue is subject to paragraph (c) above and the New
Disclosure Impact as finally determined included a budget to remedy such issue)
and (iii) any such third party claim or litigation arising out of or otherwise
relating to such New Disclosure Issue (other than any claim or litigation caused
by Buyer’s failure to remedy any issue if such New Disclosure Issue is subject
to paragraph (c) above and the New Disclosure Impact as finally determined
included a budget to remedy such issue) will be subject to the Seller’s
indemnity under Section 7.2(a)(v).
(e)    At least 10 Business Days prior to the Closing Date, Seller and Buyer
shall meet to discuss the Pre-Closing Issues known to date. They will attempt in
good faith to agree on the Determined Value with respect to the Pre-Closing
Issues. If within 3 Business Days they are unable to agree, they will resolve
the list of unresolved Pre-Closing Issues (as it may be updated by Seller
pursuant to the applicable provisions set forth in Section 5.12) prior to
Closing pursuant to the procedures referred to in paragraph (b) and paragraph
(c) above. Any Pre-Closing Issues arising after the meeting referred to in the
first sentence of this paragraph will be handled pursuant to the same procedures
described above, as expeditiously as practicable.
(f)    Seller and Buyer have already agreed that the Determined Value with
respect to the items set forth on Section 1.7(a) of Seller’s Disclosure Letter
as of the date of this Agreement is $160,000 and the Determined Value with
respect to certain items set forth on Section 1.7(b) of Seller’s Disclosure
Letter as of the date of this Agreement relating to the Joshua Purchase
Agreement is $340,000, and accordingly, only $2,500,000 remains in the New
Issues Basket Amount, in the aggregate, for Pre-Closing Issues under this
Agreement and the Joshua Purchase Agreement.
Section 1.8    Apportionments.
(a)    Except as provided in Section 2.3, the following shall be apportioned
between Pre-Closing and Post-Closing Periods (on a per diem basis): (i) rents
due from Seller under Personal Property Leases; (ii) Taxes (other than Income
Taxes) and assessments arising or resulting from or in connection with the
ownership of any of the Property, including without limitation all property
Taxes; (iii) revenue from the Real Property Leases, including agricultural,
grazing, hunting and other recreational lease revenue; (iv) payments, applying
to the period beginning at the Effective Time, made by Seller in respect of any
Personal Property Lease or Assumed Contract; and (v) utilities provided to the
Timberlands (if any) (collectively, “Apportionments”). Prior to the Closing
Date, Seller and Buyer shall determine the Apportionments, and payment shall be
made in cash by Buyer to Seller (if the Apportionments result in a net credit to
Seller) or by Seller to Buyer (if the

--------------------------------------------------------------------------------

Apportionments result in a net credit to Buyer). If the actual amount of
Apportionment item is not known at such time, the determination of such
Apportionment shall be completed (and any associated payments made) when actual
figures are available. Any payments to be made pursuant to this Section 1.8
shall be treated as an adjustment to the Purchase Price for the Property to the
extent permitted by law, and be made no later than three (3) Business Days
following the determination of the amount of the applicable Apportionments.
Seller and Buyer agree to furnish each other with such documents and other
records as may be reasonably requested in order to confirm all Apportionment
calculations made pursuant to this Section 1.8 Notwithstanding the foregoing,
Buyer shall be responsible for any additional or supplemental Taxes (including,
for the avoidance of doubt, Taxes attributable to Pre-Closing Periods) that may
result from a reassessment of the Timberlands (other than due to a failure of
Seller to maintain the current use valuation of the Timberlands that has
occurred or occurs on or after the establishment of a current use valuation and
prior to the Closing), and, to the extent caused by Buyer’s removing the
Property from or failure of Buyer to timely apply for maintenance of, the
Property’s present classification or changes subsequent to the Closing Date in
use, (i) any potential roll-back or greenbelt type Taxes related to any
agricultural, forest or open space exemption that is subject to recapture
pursuant to applicable Law and (ii) any recapture, reassessment, roll-back Taxes
or changes in Tax assessments.
(b)    Notwithstanding the foregoing, Buyer shall assume all additional
liabilities (including, without limitation, any Taxes) arising in connection
with (or resulting from) the transactions and structure contemplated by Section
2.4, and in no event will such liabilities be apportioned to Seller.
(c)    The Parties will meet at least seven (7) Business Days prior to the
Closing and agree on a preliminary calculation of the Apportionments. Each Party
agrees to act reasonably in discussing any proposed adjustment, but if they fail
to agree on a preliminary adjustment they will proceed to the Closing, subject
to a complete determination post-Closing of the Apportionments pursuant to the
above provisions of this Section 1.8. The Cash Portion of the Purchase Price
paid at Closing will reflect such preliminary calculation of the Apportionments.
(d)    Except as otherwise provided in this Agreement, there shall not be any
proration of Taxes and assessments. As between Buyer and Seller, except as
otherwise provided in this Agreement, (i) Buyer agrees that Buyer shall be
solely responsible for all Taxes and assessments due and payable in respect of
the Property for Post-Closing Periods (excluding, for the avoidance of doubt,
any Income Taxes of Seller or its Affiliates), and Buyer shall reimburse Seller
to the extent any such Taxes and assessments were prepaid by Seller, any of
Seller’s Affiliates, or on Seller’s behalf and (ii) Seller agrees that Seller
shall be solely responsible for all such property Taxes and other non-Income
Taxes and assessments due and payable in respect of the Property for Pre-Closing
Periods, and Seller shall reimburse Buyer to the extent any such Taxes and
assessments are paid by Buyer.
(e)    If Seller and Buyer cannot agree as to Apportionments, the dispute will
be resolved pursuant to Article X.

--------------------------------------------------------------------------------

ARTICLE II
CLOSING
Section 2.1    Closing. The closing of the transactions contemplated by this
Agreement (the “Closing”) shall take place, subject to the satisfaction, or
waiver by the Party entitled to the benefit thereof, of the conditions set forth
in Article VI, at the offices of Bingham McCutchen LLP, One Federal Street,
Boston, MA 02110, at 9:00 a.m., local time, on or as of the fifth (5th) Business
Day following the date on which all of the conditions set forth in Article VI
have been satisfied, or waived by the Party entitled to the benefit thereof
(other than those conditions that by their nature are to be satisfied at the
Closing), in accordance with this Agreement or at such other time and date as
the Parties shall agree in writing (the date on which the Closing occurs, the
“Closing Date”), provided, that in no event shall the Closing Date occur prior
to forty-five (45) days after the date hereof without the mutual consent of the
Parties. Upon completion of the Closing, the transactions contemplated by this
Agreement shall be deemed effective as of 12:01 a.m. Eastern Time on the Closing
Date (the “Effective Time”). The Parties shall use their commercially reasonable
efforts to cause the Closing Date to occur on or before November 15, 2011.
Except as specifically provided herein, time is of the essence for this
Agreement and each and every term and provision hereof for all purposes.
Section 2.2    Closing Deliveries.
(a)    Designation of Buyer Subsidiaries. At least seven (7) days prior to the
Closing Buyer may by written notice designate one or more subsidiaries (“Buyer
Subsidiaries”) to acquire all or a portion of the Property and assume all or
some of the Assumed Liabilities, but only to the extent that MetLife consents to
transfers using Buyer Subsidiaries, and such designation does not create any
additional liability for Seller (with MetLife or otherwise) or is reasonably
likely to result in any significant delay of the Closing. Any such designation
and the transfer of Property and Assumed Liabilities will not relieve Buyer of
its obligations under this Agreement and such Buyer Subsidiaries shall be
jointly and severally liable with Buyer for all obligations of Buyer under this
Agreement and Buyer and all Buyer Subsidiaries shall be jointly and severally
liable under the Ancillary Agreements.
(b)    Closing Deliveries by Seller. Seller shall deliver the following items to
Buyer or the applicable Buyer Subsidiary at the Closing:
(i)    a certificate from an officer of Seller attesting to the matters set
forth in Sections 6.2(a) and (b);
(ii)    duly executed counterparts of the assignment and assumption agreements
under which Seller assigns and Buyer or the applicable Buyer Subsidiary assumes
all of Seller’s right, title and interest in and to the Personal Property
Leases, the Assumed Contracts, the Licenses, the Assumed Condemnations and the
Intangible Property, substantially in the form of Exhibit A-1 (the “General
Assignment and Assumption”);
(iii)    duly executed counterparts of assignment and assumption

--------------------------------------------------------------------------------

agreements under which Seller assigns and Buyer or the applicable Buyer
Subsidiary assumes all of Seller’s right, title and interest in and to the Real
Property Leases substantially in the form of Exhibit A-2 (an “Assignment and
Assumption of Real Property Leases”);
(iv)    a duly executed special warranty deed, warranting only against Persons
claiming by, through or under Seller and subject only to the Permitted
Exceptions, in substantially in the form of Exhibit B, and such other Conveyance
Instruments as are reasonably necessary to vest in Buyer or the applicable Buyer
Subsidiary title to the Timberlands (the “Deed”);
(v)    a bill of sale with respect to the Personal Property, substantially in
the form of Exhibit C;
(vi)    an affidavit stating the taxpayer identification number of Seller and
that Seller is not a “foreign person” for purposes of Section 1445 of the Code
and the Treasury Regulations thereunder;
(vii)    intentionally deleted;
(viii)    releases of all Monetary Liens (other than the First Mortgage Loan)
and Voluntary Liens on the Property;
(ix)    delivery of possession of the Property at the Closing, subject to the
Permitted Exceptions and, in the case of the Personal Property, Permitted
Encumbrances; and
(x)    such assignments, bills of sale, certificates of title and other
instruments of assignment and conveyance, all in form reasonably satisfactory to
Buyer, as are necessary to convey fully and effectively to Buyer the Property in
accordance with the terms hereof.
(c)    Closing Deliveries by Buyer. At the Closing, Buyer or the applicable
Buyer Subsidiary shall deliver the following items to Seller:
(i)    the Purchase Price;
(ii)    a certificate from an officer of Buyer attesting to the matters set
forth in Sections 6.3(a) and (b);
(iii)    duly executed counterparts of the General Assignment and Assumption and
the Assignment and Assumption of Real Property Leases;
(iv)    any Conveyance Instruments in respect of the Property to which Buyer or
the applicable Buyer Subsidiary is a party; and
(v)    all such other instruments of assumption necessary, in the reasonable

--------------------------------------------------------------------------------

opinion of Seller, for Buyer or the applicable Buyer Subsidiary to assume the
Assumed Liabilities in accordance with the terms hereof.
(d)    Closing Deliveries Relating to First Mortgage Loan. At the Closing,
Seller, Buyer or the applicable Buyer Subsidiaries and MetLife, as applicable,
will execute and deliver the documents and make the payments as necessary to
consummate the assignment and assumption of the First Mortgage Loan as
contemplated by and subject to Section 5.9 and the other provisions of this
Agreement.
(e)    Other Closing Deliveries. The Parties shall each execute and deliver (or
in the case of Buyer, cause any applicable Buyer Subsidiaries to execute and
deliver) such other and further certificates, assurances and documents as may
reasonably be required by the other Parties in connection with the consummation
of the transactions contemplated by this Agreement.
(f)    Acceptance of Deed. Buyer agrees that the acceptance of the Deed by, and
the delivery of the Title Policy to, Buyer or Buyer Subsidiaries at Closing
shall constitute the acknowledgement by and agreement of Buyer and Buyer
Subsidiaries that Seller has satisfied solely Seller’s covenants to deliver
title to the Timberlands subject only to the Permitted Exceptions as required
under Sections 1.2 (a), (b)-(c), 1.4 and 2.2(b)(iv) (but not any other sections)
of the Agreement; provided, however, that such acknowledgement and agreement
shall not negate, limit, prejudice or otherwise affect in any way the rights and
remedies of Buyer under the Ancillary Agreements (including, but not limited to,
the Deed) and under Article VII (other than in respect of a breach of Sections
1.2 (a), (b)-(c), 1.4 and 2.2(b)(iv)) and the other terms or provisions of this
Agreement (whether or not such agreement, term or provision, directly or
indirectly, relates to title matters, the required condition of title or
Permitted Exceptions), it being understood and agreed that all representations,
warranties, covenants, agreements, and indemnities set forth in or otherwise
made pursuant to this Agreement or the Ancillary Agreements shall survive and
remain in effect following Closing and the delivery and recording of the Deed as
provided in this Agreement and shall not be merged therein. For the sake of
clarity, Buyer agrees that Buyer is barred from making a claim for
indemnification by Seller pursuant to the terms of Article VII for Seller’s
breach of its obligations under Sections 1.2 (a), (b)-(c), 1.4 and 2.2(b)(iv),
including, without limitation, a claim that Seller has not delivered title to
the Timberlands subject only to the Permitted Exceptions, but will not bar Buyer
from making a claim for indemnification under Article VII for any breach by
Seller of its representations, warranties and covenants contained in the Deeds.
Without limitation of Buyer’s pre-Closing rights of objection under Section
1.6(b) of this Agreement, unless otherwise agreed by Buyer, the only matters
that will be listed at Closing on Exhibit B (Permitted Exceptions) to the Deed
are the recorded documentary exceptions specifically listed in Schedule B of the
final Title Policy approved by Buyer and the following matters: (x) the lien for
ad valorem taxes not yet due and payable, (y) any prior reservation or
conveyance of minerals of every kind and character not created by Seller,
including, but not limited to, oil, gas, sand and gravel, in, on and under the
Property, and (z) all rights of the state where the Property is located and the
United States of America, (if any) in and to any navigable waterways situated on
or about the Property and all navigational servitudes arising from any navigable
waterways situated on or about the Property, and all existing easements relating
to flowage rights, locks, dams, canals or other improvements pertaining to
waterways on the Property (and not any other general or standard exceptions);
provided, however,

--------------------------------------------------------------------------------

that Buyer agrees that for purposes of Article VII hereof solely in respect of
the Deed, the following exceptions shall be deemed to have been listed on and
included in said Exhibit B (Permitted Exceptions) to the Deed:
(i)    Discrepancies or conflicts in boundary lines, shortage in area and
encroachments which an accurate and complete survey would disclose;
(ii)    The right, if any, of neighboring riparian owners and the public or
others to use any public waters or the rights of the public to use the beaches
or shores for recreational purposes;
(iii)    Land formerly or presently comprising the shores or bottom of navigable
waters or to artificial accretions or fill or rights or claims of parties to
such land;
(iv)    Sovereignty lands and other land which may lie beneath the ordinary high
watermark as established as of the date the state in which the Property is
located was admitted to the Union;
(v)    Restrictions on the ability of the Grantee under the Deed to build upon
any of the Property imposed by any current or future development standards,
building or zoning ordinances or any other law;
(vi)    Railroad tracks and related facilities, if any (whether owned in fee or
by easement), and related railroad easements or railroad rights of way, if any,
traversing the Property and the rights of railroad companies to any tracks,
siding, ties and rails associated therewith; and
(vii)    Rights, if any, relating to the construction and maintenance in
connection with any public utility of wires, poles, pipes, conduits and
appurtenances thereto, on, under, above or across the Property.
Section 2.3    Costs and Expenses.
(a)    Each Party shall be responsible for its own attorneys’ fees and expenses.
(b)    Seller shall prepare the Deed at Seller’s expense and Seller shall pay
all costs associated with filing any documents, including the Deed, to be
recorded and all sales, use, excise, documentary, stamp duty, registration,
transfer, conveyance, economic interest transfer and other similar Taxes related
to the conveyance of the Property from Seller to Buyer or the applicable Buyer
Subsidiary arising in connection with the transactions contemplated by this
Agreement (collectively, “Transfer Taxes”). The Party having primary
responsibility under applicable Law shall timely prepare and file Tax Returns in
respect of such Transfer Taxes with the applicable Taxing Authority. The Parties
agree to cooperate with each other in connection with the preparation and filing
of such Tax Returns, and each Party shall complete any other forms or affidavits
relating to Transfer Taxes required by applicable Law or Governmental Authority,
as well as any forms or affidavits relating

--------------------------------------------------------------------------------

to Transfer Taxes reasonably requested from the Title Company. To the extent any
Transfer Taxes are paid by Buyer or any of its Affiliates or on behalf of Buyer,
Seller shall reimburse Buyer and its Affiliates for such Transfer Taxes within
thirty (30) days of Seller’s receipt of a written request for reimbursement of
such payment of the Transfer Taxes, as well as a receipt or other documentation
evidencing payment of such Transfer Taxes.
(c)    Seller shall also be responsible for (i) all interest and other fees and
charges related to the First Mortgage Loan for the period up to the Closing, and
(ii) all costs and expenses relating to the transfer of the First Mortgage Loan
as contemplated by Section 5.9, including any Transfer Taxes payable in
connection with the assumption and/or recording of the First Mortgage Loan by
Buyer or the Buyer Subsidiaries and the legal fees and other expenses of MetLife
(including any administrative fee charged by MetLife and the costs of the
issuance of any endorsements to MetLife’s existing loan title insurance policies
or issuance of any new loan title insurance policies requested by MetLife) but
excluding the legal fees and expenses of Buyer and the Buyer Subsidiaries;
provided, however, that Seller shall only be responsible for the amount of legal
fees and other expenses of MetLife that are unrelated to any Additional Buyer
Changes (as defined in Section 5.9). Seller shall have no responsibility for
costs or expenses related to the transactions and structure contemplated by
Section 2.4 or any increased costs related to the use of multiple Buyer
Subsidiaries to take title to the Property.
(d)    As provided in Section 5.10(c) Seller shall be responsible for all
premiums and costs associated with obtaining the Title Policy (including the
standard coverage premiums for the Title Policy), except that Seller shall be
responsible for one-half of any premium costs in excess of the standard coverage
premiums for the Title Policy (including costs, if any, allocable to any
endorsements or extended coverage requested by Buyer), provided that Seller’s
liability for its share of such excess premium costs with respect to (i) the
Title Policy under this Agreement and (ii) the Title Policies (as defined in the
Joshua Purchase Agreement) shall not exceed $55,000 in the aggregate, and Buyer
shall be responsible for any portion of such excess premium costs that is not
Seller’s responsibility.
(e)    Notwithstanding the foregoing, Buyer shall be responsible for any
additional Transfer Taxes and/or other costs, fees, or other liabilities arising
in connection with (or resulting from) the transactions and structure
contemplated by Section 2.4.
(f)    Except as otherwise provided in this Agreement, all other costs shall be
paid by the Party incurring such costs.
Section 2.4    IRC §1031 Exchange.
(a)    Buyer may substitute an intermediary (“Buyer’s Intermediary”) to act in
place of Buyer as the buyer of all or part of the Property hereunder and thereby
elect to consummate the transaction as a like kind exchange pursuant to
Section 1031 of the Code. Buyer, however, shall not be released or relieved of
any liability or obligation as a result of its assignment to Buyer’s
Intermediary; provided, further, that notwithstanding Buyer’s assignment to
Buyer’s Intermediary, all warranties, representations, and obligations of Buyer
under this Agreement shall remain in effect prior to Closing and those
representations, warranties and obligations which are intended to survive

--------------------------------------------------------------------------------

Closing shall continue in full force and effect as Buyer’s warranties,
representations, and obligations and shall survive Closing as herein provided.
Upon designation of Buyer’s Intermediary and Buyer’s written assignment of this
Agreement to Buyer’s Intermediary and Buyer’s Intermediary’s assumption in
writing of Buyer’s obligations hereunder, Buyer’s Intermediary shall be
substituted for Buyer at Closing as Buyer of the applicable Property, and Seller
agrees to accept performance required of Buyer hereunder from Buyer’s
Intermediary. Buyer agrees that if it assigns its rights hereunder to Buyer’s
Intermediary, Seller’s tender of performance to Buyer’s Intermediary shall be
treated as performance to Buyer. Buyer shall pay all additional costs
(including, without limitation, attorneys’ fees) incurred by Buyer as a result
of substituting Buyer’s Intermediary.
(b)    For the avoidance of doubt, (i) Buyer’s obligations under this Agreement
are not conditioned (whether as a condition precedent or subsequent to the
Closing) on Buyer’s completion of an exchange or the substitution of Buyer’s
Intermediary pursuant to Section 2.4(a), (ii) Buyer shall bear all additional
costs, fees and expenses arising in connection with (or resulting from) an
exchange or substitution; (iii) the Closing shall not be delayed or otherwise
affected by reason of such exchange or substitution; (iv) Seller shall not be
required to acquire or hold title to any property for purposes of consummating
the exchange or substitution; (v) Seller shall not incur any additional
liability in connection with or as a result of the exchange or substitution; and
(vi) neither the exchange nor the substitution shall result in any adverse Tax
consequences to Seller. Seller makes no representation regarding and shall have
no liability with respect to the tax treatment of Buyer’s exchange transaction.
Seller shall not have to incur any liability or expense in connection with
Buyer’s attempt to structure an exchange transaction, and Buyer shall indemnify
and hold Seller harmless from and against any such liability and expense.
(c)    Buyer’s ability to effect an exchange as contemplated in this Section 2.4
is subject to receiving any required consents under the Mortgage Financing
Documents (as amended as contemplated by this Agreement).
(d)    Subject to the provisions of paragraph (b) above, Seller agrees to
reasonably cooperate with Buyer in connection with the foregoing.
ARTICLE III    
REPRESENTATIONS AND WARRANTIES OF SELLER
Except as otherwise disclosed to Buyer in the disclosure letter (“Seller’s
Disclosure Letter”) delivered to Buyer by Seller on the date of this Agreement,
but subject to Section 11.15 of this Agreement, Seller represents and warrants
to Buyer, as of the date hereof and as of the Closing Date, as follows:
Section 3.1    Organization. Seller is a limited liability company duly
organized, validly existing and in good standing under the laws of the State of
Delaware and has all requisite power and authority to: (i) execute this
Agreement and all other agreements, instruments and documents required to be
executed by it in connection with the consummation of the transactions
contemplated by this Agreement (the “Ancillary Agreements”); and (ii) perform
its obligations and consummate the transactions contemplated hereby and by the
Ancillary Agreements.

--------------------------------------------------------------------------------

Section 3.2    Qualification. Seller is qualified or registered as a foreign
limited liability company for the transaction of business and is in good
standing under the Laws of each jurisdiction in which the location of its
properties makes such qualification necessary, other than those jurisdictions as
to which the failure to be so qualified or registered would not, individually or
in the aggregate, have a Material Adverse Effect or a material adverse effect on
Seller’s ability to perform its obligations under this Agreement and the
Ancillary Agreements.
Section 3.3    Authority. The execution, delivery and performance of this
Agreement and the consummation of the transactions contemplated hereby by Seller
have been duly and validly authorized by all necessary organizational action,
and no other organizational proceedings on the part of Seller are necessary for
it to authorize this Agreement or to consummate the transactions contemplated
hereby. This Agreement has been duly and validly executed and delivered by
Seller and, assuming due authorization, execution and delivery by Buyer, is a
legal, valid and binding obligation of Seller, enforceable against Seller in
accordance with its terms, subject to bankruptcy, insolvency, fraudulent
transfer, reorganization, moratorium and similar Laws of general applicability
relating to or affecting creditors’ rights and to general equity principles.
Section 3.4    No Violation. The execution, delivery and performance by Seller
of this Agreement and the Ancillary Agreements will not result in a breach or
violation of, or default under, (i) the terms, conditions or provisions of
Seller’s limited liability company agreement; (ii) any Contract to which Seller
is a party or by which any of its assets are bound except for the consents to
transfer required under the First Mortgage Loan; (iii) any Law applicable to
Seller or any of the Property; or (iv) any permit, license, order, judgment or
decree of any Governmental Authority by which Seller or any of the Property is
or may be bound, excluding from the foregoing clauses (ii), (iii) and (iv) such
breaches, violations or defaults that would not be reasonably likely,
individually or in the aggregate, to have a Material Adverse Effect or a
material adverse effect on Seller’s ability to perform its obligations under
this Agreement and the Ancillary Agreements.
Section 3.5    Consents and Approvals. There are no approvals, consents or
registration requirements with respect to any Governmental Authority or any
other Person that are or will be necessary for the valid execution and delivery
by Seller of this Agreement and the Ancillary Agreements, or the consummation of
the transactions contemplated hereby and thereby, other than (i) those described
in Section 3.5 of Seller’s Disclosure Letter and (ii) those which (A) have been
obtained or will have been obtained prior to the Closing Date, or (B) where the
failure to obtain the same would not, individually or in the aggregate, have a
Material Adverse Effect or a material adverse effect on Seller’s ability to
perform its obligations under this Agreement and the Ancillary Agreements.
Section 3.6    Litigation.
(a)    Pending Matters. Except as set forth in Section 3.6(a) of Seller’s
Disclosure Letter, there are no Claims pending in the form of litigation that
has been commenced and served on Seller or in the form of other written
communications received by Seller or, to Seller’s Knowledge, other threatened
Claims that (i) either (A) seek to restrain or enjoin the execution and delivery
of this Agreement or any Ancillary Agreement or the consummation of any of the
transactions contemplated hereby or thereby, or (B) are asserted against Seller
or against any of the Property,

--------------------------------------------------------------------------------

and (ii) would be reasonably likely, individually or in the aggregate, to have a
Material Adverse Effect or a material adverse effect on Seller’s ability to
perform its obligations under this Agreement and the Ancillary Agreements.
(b)    Adverse Judgments. There are no judgments or outstanding orders,
injunctions, decrees, stipulations or awards (whether rendered by a Governmental
Authority or by an arbitrator) against Seller (or against any of the Property),
excluding any ex parte action where no written notice has been provided to
Seller and with respect to which Seller does not otherwise have Seller’s
Knowledge, that prohibit or restrict, or could reasonably be expected to result
in any material delay of, the consummation of the transactions contemplated by
this Agreement or the Ancillary Agreements.
Section 3.7    Compliance with Laws. Section 3.7 of Seller’s Disclosure Letter
lists, as of the date of this Agreement, all licenses, certificates, permits,
franchises, approvals, exemptions, registrations and rights granted or issued
by, or made with, any Governmental Authority to or by Seller that are necessary
to conduct operations on the Timberlands as presently conducted, except for
those licenses, certificates, permits, franchises, approvals, exemptions,
registrations and rights the failure to hold which would not be reasonably
likely, individually or in the aggregate, to have a Material Adverse Effect.
Seller is presently operating the Timberlands in compliance with applicable
Laws, other than Environmental Laws, which are expressly excluded from this
Section 3.7, and except for those violations, if any, that would not be
reasonably likely, individually or in the aggregate, to have a Material Adverse
Effect or a material adverse effect on Seller’s ability to perform its
obligations under this Agreement and the Ancillary Agreements.
Section 3.8    Taxes. Except for such Liens as are reflected in the Title
Commitment, there are no material Liens or other encumbrances, other than the
Permitted Exceptions, on any of the Property that arose in connection with any
failure or alleged failure by Seller to timely pay any Tax. All material Taxes
related to the Property required to be withheld and paid have been timely
withheld and paid, except for (i) such Taxes the failure to pay which would not
be reasonably likely, individually or in the aggregate, to have a Material
Adverse Effect and (ii) any Taxes being contested in good faith and listed in
Section 3.8 of Seller’s Disclosure Letter. Section 3.8 of Seller’s Disclosure
Letter includes a list of all pending Tax protests or challenges initiated by
Seller relating to the Timberlands and pending as of the date of this Agreement.
As of the date of this Agreement, there are no pending real estate Tax abatement
proceedings affecting the Timberlands.
Section 3.9    Contracts. Section 3.9 of Seller’s Disclosure Letter contains a
list, and Seller has made available to Buyer full and complete copies, of:
(i) each Assumed Contract and Personal Property Lease that is in effect on the
date of this Agreement; (ii) the Real Property Leases in effect on the date of
this Agreement; (iii)  the Licenses in effect on the date of this Agreement; and
(iv) each material amendment, supplement, and modification in respect of any of
the foregoing in effect on the date of this Agreement.
(a)    Except as described in Section 3.9(b) of Seller’s Disclosure Letter, with
respect to each Assumed Contract, Personal Property Lease, License or Real
Property Lease, except as would not be reasonably likely, individually or in the
aggregate, to have a material adverse effect on the use and enjoyment of the
Timberlands or any material portion thereof in accordance with or

--------------------------------------------------------------------------------

subject to the terms of such Assumed Contract, Personal Property Lease, License
or Real Property Lease: (i) such Assumed Contract, Personal Property Lease,
License or Real Property Lease is in full force and effect and to Seller’s
Knowledge is a legal, valid, binding and enforceable obligation of each party
thereto; (ii) the transactions contemplated by this Agreement and the Ancillary
Agreements will not result in a breach or default under such Assumed Contract,
Personal Property Lease, License or Real Property Lease, or otherwise cause such
Assumed Contract, Personal Property Lease, License or Real Property Lease to
cease to be legal, valid, binding, enforceable and in full force and effect on
identical terms following the Closing; (iii)  neither Seller nor, to Seller’s
Knowledge, any other party to such Assumed Contract, Personal Property Lease,
License or Real Property Lease is in breach or default under such Assumed
Contract, Personal Property Lease, License or Real Property Lease; and (iv) no
event has occurred or failed to occur or circumstances exist which, with the
delivery of notice, the passage of time or both, would constitute a breach or
default by Seller or, to Seller’s Knowledge, by any other party, under such
Assumed Contract, Personal Property Lease, License or Real Property Lease or
permit the termination, modification or acceleration of rent under such Assumed
Contract, Personal Property Lease, License or Real Property Lease.
(b)    Except as set forth in Section 3.9(c) of Seller’s Disclosure Letter,
Seller has not received any prepaid rents or other advanced payments in
connection with the Property, except where Seller has fully performed the
underlying obligation and the prepayments are no longer outstanding.
Section 3.10    Condemnations. Except as described in Section 1.2(i) of Seller’s
Disclosure Letter, there are no Condemnations as of the date hereof and no
Condemnations have been concluded between May 1, 2011 and the date hereof that
were not fully reflected in the June 2011 Inventory and, to Seller’s Knowledge,
no Condemnations have been threatened in writing.
Section 3.11    Ownership of Personal Property. Seller has title to all of the
Personal Property, free and clear of any Liens, except for encumbrances that are
not Monetary Liens or Permitted Encumbrances.
Section 3.12    Sales of Real Property. Section 3.12 of Seller’s Disclosure
Schedule lists all parcels of real property sold or otherwise transferred by
Seller since July 24, 2007.
Section 3.13    Certain Real Property Issues.
(a)    Access. Except as set forth in Section 3.13(a) of Seller’s Disclosure
Letter, (i) there are no pending disputes between Seller and any third party
regarding access to any portion of the Timberlands, and (ii) since July 24, 2007
(A) to Seller’s Knowledge, Seller has not been denied (whether verbally or in
writing) vehicular or pedestrian access to any portion of the Timberlands, (B)
to Seller’s Knowledge, no third party has threatened (whether verbally or in
writing) the denial of future vehicular or pedestrian access to any portion of
the Timberlands and (C) Seller has obtained sufficient access to the Timberlands
to conduct commercial timber growing, operation, management and harvesting
consistent with past practice.
(b)    Mining Permits. Since July 24, 2007 Seller has not held, and does not now

--------------------------------------------------------------------------------

hold, nor since July 24, 2007 has Seller ever permitted the holding for the
benefit of or on behalf of Seller (it being understood and agreed that a mining
permit held by a tenant under a bona fide lease from Seller to such tenant shall
not be considered held for the benefit of or on behalf of Seller), any permit or
license issued by any Governmental Authority which permits or allows the
exploration, mining, drilling, extraction, production, storage, transportation
or processing of coal, oil, gas or any other Minerals on or at the Timberlands,
and no such permit or license is required to be held by or for the benefit of or
on behalf of Seller for any operations presently carried on at the Timberlands
or contemplated by Seller. For the purpose of this Section 3.13(b), mining for
sand or gravel by Seller is not considered mining.
Section 3.14    Environmental Compliance.
(a)    Compliance. To Seller’s Knowledge, and other than as disclosed in Section
3.14(a)(i) of the Seller’s Disclosure Letter, including in the Environmental
Reports listed in Section 3.14(a) of Seller’s Disclosure Letter, Seller and its
Property, including, without limitation, the Timberlands, and the use thereof,
are in compliance with all Environmental Laws in effect in any jurisdiction
where it currently is doing business or owns Property, including, without
limitation, all states where any of the Timberlands is located.
(b)    No Releases. To Seller’s Knowledge and other than as disclosed in the
Environmental Reports which are listed in Section 3.14(b) of Seller’s Disclosure
Letter and in Section 3.14(b)(i) of Seller’s Disclosure Letter, there has not
been any Environmental Matter or threat of an Environmental Matter on, upon,
into or emanating from the Timberlands, except those Environmental Matters
permitted by applicable Environmental Laws or reported to the appropriate
government authorities and resolved to the satisfaction of such authorities,
minor oil leaks from logging operations or vehicles used in Timberlands
management and the application of pesticides or herbicides used in accordance
with applicable regulations in the ordinary course of normal silvicultural
activities and possible “over spray” of pesticides or herbicides from
agricultural operations on adjacent lands, and to Seller’s Knowledge, other than
as disclosed in Section 3.14(a)(i) of the Seller’s Disclosure Letter, including
in the Environmental Reports listed in Section 3.14(a) of Seller’s Disclosure
Letter, there have never been any such Environmental Matters on, upon or into
any real property adjoining or in the vicinity of such Environmental Matters
which could have had the result that Hazardous Substances have come to be
located upon any of the Timberlands or the water or groundwater thereunder in
violation of Environmental Laws.
(c)    To Seller’s Knowledge, and other than as disclosed in the Environmental
Reports which are listed in Section 3.14(a) of Seller’s Disclosure Letter and in
Section 3.14(a)(i) of Seller’s Disclosure Letter, no Hazardous Substances are
currently located on or under the Timberlands and no portion of the Timberlands
has been used as a land fill or dump to receive garbage, refuse or waste, except
for random household dumping.
(d)    No portion of the Timberlands is listed or proposed for listing on the
National Priorities List established by the United States Environmental
Protection Agency or any other list purporting to identify properties posing the
threat or existence of contamination by Hazardous Substances; except as set
forth in Section 3.14(d) of Sellers Disclosure Letter, to Seller’s Knowledge, no
“endangered species” or “threatened species”, as those terms are defined in the
Endangered

--------------------------------------------------------------------------------

Species Act of 1973, 16 U.S.C. § 1531 et seq., as amended (the “Endangered
Species Act”), are present on the Timberlands, and no portion of the Timberlands
has been designated as a “critical habitat,” as that term is defined in the
Endangered Species Act.
(e)    Storage Tanks. Except as listed in Section 3.14(e) of Seller’s Disclosure
Letter and other than as disclosed in the Environmental Reports which are listed
in Section 5.8(a) of Seller’s Disclosure Letter, to Seller’s Knowledge, there
are no underground storage tanks of any kind or character, whether empty or
containing substances of any nature located within the Timberlands, and there
are no above-ground storage tanks of any kind or character, whether empty or
containing substances of any nature, located within any of the Timberlands,
except as shown in Section 3.14(e) of Seller’s Disclosure Letter.
(f)    Notices. Seller has not received, nor, to Seller’s Knowledge, have there
been issued to any party any:
(i)    Written notice from any Governmental Authority by which any of the
Property, including, without limitation, the Timberlands, has been identified in
any manner by any Governmental Authority as a Hazardous Substance disposal or
removal site, clean-up site or candidate for removal, remediation or closure
pursuant to any Environmental Law;
(ii)    Written notice of any violation of, or Lien arising under or in
connection with any Environmental Law with respect to the Timberlands; or
(iii)    Written communication from any Governmental Authority or other Person
concerning any Hazardous Substance on or related to the Timberlands or any
action or omission by Seller in connection with the release or presence of any
Hazardous Substance or concerning any violation of any Environmental Law.
(g)    For the purposes of this Section 3.14, any notice shall not include any
matter that has been resolved prior to 2011 to the written satisfaction of
Governmental Authorities.
Section 3.15    First Mortgage Loan.
(a)    Set forth in Section 3.15 of Seller’s Disclosure Letter is a list of each
Contract entered into by Seller to evidence or secure the First Mortgage Loan
(the “Mortgage Financing Documents”), including all amendments or modifications
thereto. True and correct copies of the Mortgage Financing Documents and Loan
Agreement have been provided to Buyer. The Mortgage Financing Documents are in
full force and effect. Seller has also provided true and correct copies of all
legal opinions (on a non-reliance basis), title policies, officer’s
certificates, closing documents, periodic reports and other submissions to
MetLife and any notices under the Mortgage Financing Documents delivered to or
received from MetLife.
(b)    Neither Seller nor any of its Affiliates has received written notice from
MetLife that it is in breach or default under the Mortgage Financing Documents
(which breach or default has not been cured or waived). None of Seller or to
Seller’s Knowledge any other party to

--------------------------------------------------------------------------------

a Mortgage Financing Document is in breach or default under such Mortgage
Financing Document. To Seller’s Knowledge, no event has occurred or failed to
occur or circumstance exists which, if remaining unremedied after the giving of
any required notice and expiration of applicable grace periods, would constitute
an “Event of Default” under any Mortgage Financing Document; and, to Seller’s
Knowledge no event has occurred or failed to occur or circumstance exists which,
with the delivery of notice, the passage of time or both, would constitute a
breach or default under any such Mortgage Financing Document by any other party
thereto.
Section 3.16    Brokers and Advisors. Other than Molpus, no broker, investment
banker, financial advisor or other Person is entitled to any broker’s, finder’s,
financial advisor’s or other similar fee or commission in connection with the
transactions contemplated by this Agreement based upon arrangements made by or
on behalf of Seller or its Affiliates.
Section 3.17    Additional Covenants and Representations.
(a)    Neither Seller nor the holder of any direct or indirect ownership
interest in Seller (collectively, the “Seller Parties”), or any Affiliate of
Seller is subject to sanctions of the United States government or in violation
of any Laws relating to terrorism or money laundering, including, without
limitation, Terrorism Executive Order or a Person similarly designated under any
related enabling legislation or any other similar Executive Orders, the Patriot
Act, any sanctions and regulations promulgated under authority granted by the
Trading with the Enemy Act, 50 U.S.C. App. 1-44, as amended from time to time,
the International Emergency Economic Powers Act, 50 U.S.C. §§ 1701-06, as
amended from time to time, the Iraqi Sanctions Act, Publ. L. No. 101-513; United
Nations Participation Act, 22 U.S.C. § 287c, as amended from time to time, the
International Security and Development Cooperation Act, 22 U.S.C. § 2349 aa-9,
as amended from time to time, The Cuban Democracy Act, 22 U.S.C. §§ 6001-10, as
amended from time to time, The Cuban Liberty and Democratic Solidarity Act, 18
U.S.C. §§ 2332d and 2339b, as amended from time to time, and The Foreign
Narcotics Kingpin Designation Act, Publ. L. No. 106-120, as amended from time to
time.
(b)    None of Seller, the Seller Parties, nor any Affiliate of Seller is (i)
listed on the Specially Designated Nationals and Block Person List (the “SDN
List”) maintained by the Office of Foreign Assets Control (“OFAC”), Department
of the Treasury, and/or on any other similar list (collectively with the SDN
List, the “Lists”) maintained by the OFAC pursuant to any authorizing statute,
Executive Order or regulation; or (ii) a Person (a “Designated Person”) either
(A) included within the term “designated national” as defined in the Cuban
Assets Control Regulations, 31 C.F.R. Part 515, or (B) designated under Sections
1(a), 1(b), 1(c) or 1(d) of the Terrorism Executive Order or a Person similarly
designated under any related enabling legislation or any other similar Executive
Orders (collectively, the “Executive Orders”), including a “Prohibited Person.”
“Prohibited Person” is defined as follows:
(i)    a person or entity that is listed in the Annex to the Terrorism Executive
Order, or is otherwise subject to the provisions of the Terrorism Executive
Order or any other Executive Order;
(ii)    a person or entity owned or controlled by, or acting for or on behalf

--------------------------------------------------------------------------------

of, any person or entity that is listed in the Annex to the Terrorism Executive
Order, or is otherwise subject to the provisions of the Terrorism Executive
Order and the Patriot Act;
(iii)    a person or entity with whom a Seller is prohibited from dealing or
otherwise engaging in any transaction by any terrorism or anti-money laundering
Law, including the Terrorism Executive Order, any other Executive Order and the
Patriot Act;
(iv)    a person or entity who commits, threatens or conspires to commit or
supports “terrorism” as defined in the Terrorism Executive Order or any other
Executive Order; or
(v)    a person or entity that is named as a “specially designated national and
blocked person” on the most current list published by the U.S. Treasury
Department Office of Foreign Asset Control at its official website,
http://www.treas.gov/ofac/tllsdn.prf or any replacement website or other
replacement official publication of such list.
ARTICLE IV    
REPRESENTATIONS AND WARRANTIES OF BUYER
Except as otherwise disclosed to Seller in the disclosure letter (“Buyer’s
Disclosure Letter”) delivered to Seller by Buyer on the date of this Agreement,
Buyer represents and warrants to Seller, as of the date hereof and as of the
Closing Date, as follows, it being understood that disclosure of any item in any
Section of Buyer’s Disclosure Letter shall be deemed to have been disclosed in
each other Section of Buyer’s Disclosure Letter only to the extent such
disclosure is reasonably apparent on its face, upon a reading of the disclosure
without any independent knowledge on the part of the reader regarding the matter
disclosed, that such disclosure is responsive to such other Section:
Section 4.1    Organization. Buyer is a corporation, duly organized, validly
existing and in good standing under the laws of the state in which it is
organized and has all requisite power and authority to: (i) execute this
Agreement and the Ancillary Agreements to which it is a party; and (ii) perform
its obligations and consummate the transactions contemplated hereby and thereby.
Section 4.2    Qualification. Buyer is, or prior to the Closing will be,
qualified or registered as a foreign corporation for the transaction of business
and is in good standing under the Laws of each jurisdiction in which the
location of its properties makes such qualification necessary, other than those
jurisdictions as to which the failure to be so qualified or registered would
not, individually or in the aggregate, have a material adverse effect on its
financial condition or results of operations or on its ability to perform its
obligations under this Agreement and the Ancillary Agreements to which it is a
party.
Section 4.3    Authority. The execution, delivery and performance of this
Agreement and the consummation of transactions contemplated hereby by Buyer have
been duly and validly

--------------------------------------------------------------------------------

authorized by all necessary organizational action, and no other organizational
proceedings on the part of Buyer are necessary for it to authorize this
Agreement or to consummate the transactions contemplated hereby. This Agreement
has been duly and validly executed and delivered by Buyer and, assuming due
authorization, execution and delivery by Seller, is a legal, valid and binding
obligation of Buyer, enforceable against Buyer in accordance with its terms,
subject to bankruptcy, insolvency, fraudulent transfer, reorganization,
moratorium and similar Laws of general applicability relating to or affecting
creditors’ rights and to general equity principles.
Section 4.4    No Violation. The execution, delivery, and performance by Buyer
of this Agreement and the Ancillary Agreements to which it is a party will not
result in a breach or violation of, or default under, (i) the terms, conditions
or provisions of its Articles of Incorporation or By-Laws; (ii) any Contract to
which it is a party or by which it or any of its assets may be bound; (iii) any
Law applicable to it or any of its assets; or (iv) any permit, license, order,
judgment or decree of any Governmental Authority by which Buyer or any of its
assets is or may be bound, excluding from the foregoing clauses (ii), (iii) or
(iv), such breaches, violations or defaults that would not be reasonably likely,
individually or in the aggregate, to have a material adverse effect on its
financial condition or results of operation or on its ability to perform its
obligations under this Agreement and the Ancillary Agreements to which it is a
party.
Section 4.5    Consents and Approvals. There are no approvals, consents or
registration requirements with respect to any Governmental Authority or any
other Person that are or will be necessary for the valid execution and delivery
by Buyer of this Agreement and the Ancillary Agreements to which it is a party,
or the consummation of the transactions contemplated hereby and thereby, other
than those that (i) have been obtained or will be obtained prior to or at
Closing, (ii) where the failure to obtain the same would not, individually or in
the aggregate, have a material adverse effect on the financial condition or
results of operations of Buyer or on the ability of Buyer to perform its
obligations under this Agreement and the Ancillary Agreements to which it is a
party, or (iii) may be required to be obtained by Buyer for Buyer to conduct its
operations on the Timberlands where the failure to receive the same would not
have a material adverse effect on the ability of Buyer to perform its
obligations under this Agreement and the Ancillary Agreement to which it is a
party.
Section 4.6    Litigation. There are no claims against Buyer or, to the actual
knowledge of Buyer, any threatened claims against Buyer, which either alone or
in the aggregate seek to restrain or enjoin the execution and delivery of this
Agreement or any of the Ancillary Agreements or the consummation of any of the
transactions contemplated hereby or thereby. There are no judgments or
outstanding orders, injunctions, decrees, stipulations or awards (whether
rendered by a Governmental Authority or by an arbitrator) against Buyer (or
affecting any of its assets) that prohibit or restrict, or could reasonably be
expected to result in any delay of, the consummation of the transactions
contemplated by this Agreement or the Ancillary Agreements.
Section 4.7    Availability of Funds. Buyer currently has available and will at
the Closing (or at such other time as any such amounts shall become due and
payable) have available, sufficient funds to pay the Cash Portion of the
Purchase Price and to pay any and all other amounts payable by Buyer pursuant to
this Agreement and to effect the transactions contemplated hereby.

--------------------------------------------------------------------------------

Section 4.8    Brokers and Advisors. No broker, investment banker, financial
advisor or other Person is entitled to any broker’s, finder’s, financial
advisor’s or other similar fee or commission in connection with the transactions
contemplated by this Agreement based upon arrangements made by or on behalf of
Buyer or its Affiliates.
Section 4.9    Additional Covenants and Representations.
(a)    Neither Buyer nor any of its subsidiaries (collectively, the “Buyer
Parties”) is subject to sanctions of the United States government or in
violation of any Laws relating to terrorism or money laundering, including,
without limitation, Terrorism Executive Order or a Person similarly designated
under any related enabling legislation or any other similar Executive Orders,
the Patriot Act, any sanctions and regulations promulgated under authority
granted by the Trading with the Enemy Act, 50 U.S.C. App. 1-44, as amended from
time to time, the International Emergency Economic Powers Act, 50 U.S.C. §§
1701-06, as amended from time to time, the Iraqi Sanctions Act, Publ. L. No.
101-513; United Nations Participation Act, 22 U.S.C. § 287c, as amended from
time to time, the International Security and Development Cooperation Act, 22
U.S.C. § 2349 aa-9, as amended from time to time, The Cuban Democracy Act, 22
U.S.C. §§ 6001-10, as amended from time to time, The Cuban Liberty and
Democratic Solidarity Act, 18 U.S.C. §§ 2332d and 2339b, as amended from time to
time, and The Foreign Narcotics Kingpin Designation Act, Publ. L. No. 106-120,
as amended from time to time.
(b)    Neither Buyer nor the Buyer Parties are (i) listed on the Lists; or (ii)
a Designated Person or Prohibited Person.
ARTICLE V
CERTAIN COVENANTS
Section 5.1    Commercially Reasonable Efforts.
(a)    General. Subject to the terms and conditions of this Agreement, each of
the Parties agrees to use all commercially reasonable efforts to take, or cause
to be taken, all actions and to do, or cause to be done, all things necessary,
proper or advisable to consummate and make effective as promptly as practicable
the transactions contemplated by this Agreement and to cooperate with each other
in connection with the foregoing, including using all commercially reasonable
efforts:
(i)    to obtain all necessary waivers, consents, releases and approvals,
including all consents, approvals and authorizations that are required to be
obtained under any applicable Law;
(ii)    to lift or rescind any injunction or restraining order or other order
adversely affecting the ability of the Parties to consummate the transactions
contemplated hereby or by the Ancillary Agreements;
(iii)    to effect all necessary registrations and filings and submissions of
information requested by Governmental Authorities; and

--------------------------------------------------------------------------------

(iv)    to fulfill all conditions to this Agreement.
(b)    Certain Filings. In furtherance and not in limitation of the foregoing,
each of the Parties agrees to make, or cause to be made, all necessary filings
required pursuant to any Regulatory Law with respect to the transactions
contemplated hereby as promptly as practicable after the date of this Agreement,
but in no event later than 15 days after the date hereof, including those set
forth in Section 3.5 of Seller’s Disclosure Letter, and to supply as promptly as
practicable any additional information and documentary material that may be
requested pursuant to any Regulatory Law.
(c)    Cooperation. If necessary to obtain any consent, approval, permit or
authorization or to remove any impediment to the transactions contemplated
hereby or by any Ancillary Agreement relating to any Regulatory Law or to avoid
the entry of, or to effect the dissolution of, any injunction, temporary
restraining order or other order in any suit or proceeding relating to
Regulatory Law, each of the Parties shall cooperate with each other and take
such lawful steps as shall be necessary or appropriate to secure such end,
without the expenditure of money (other than as expressly set forth in this
Agreement).
(d)    HSR Act. The Parties hereby confirm they have concluded that they are not
required to make any filings under the HSR Act in connection with the sale of
the Property contemplated by this Agreement.
Section 5.2    Maintenance of Property.
(a)    Subject to the terms and conditions of this Agreement, and except as
otherwise expressly contemplated hereby, Seller, from the date hereof through
the Closing Date, shall use commercially reasonable efforts to maintain the
Property in the ordinary course consistent with past practice; provided,
however, that it is understood and agreed that if Seller harvests Timber that is
already reflected as depleted in the June 2011 Inventory, and in compliance with
applicable Law and the terms of the Mortgage Financing Documents, such harvest
activity will be deemed not to violate this Section 5.2(a).
(b)    From the date hereof through the Effective Time, Seller shall:
(i)    comply in all material respects with all applicable Laws in connection
with the ownership and operation of the Property;
(ii)    not sell, lease or otherwise convey or transfer any interest in the
Timberlands except with respect to the Timberlands for the renewal of
recreational leases on substantially the same or better financial terms as
currently in effect, and using the same form of lease as used for existing
leases, and except for the entry in the ordinary course of business into new
recreational leases substantially in the form of, and upon terms substantially
similar to those of, existing recreational leases to which Seller is a party and
except for any of the proposed Contracts identified in Section 5.2 of Seller’s
Disclosure Letter as of the date of this Agreement and except for any Contracts
entered into with Buyer’s prior written consent;

--------------------------------------------------------------------------------

(iii)    without limiting the generality of Section 5.2(a) above, continue all
its silvicultural and maintenance activities relating to the Timberlands in
accordance with current practices and the 2011-2012 Management and Operation
Plan referred to in Section 5.2(b) of Seller’s Disclosure Letter as of the date
of this Agreement;
(iv)    perform in all material respects its obligations under all Contracts
pursuant to which it is a party, including without limitation the Mortgage
Financing Documents;
(v)    continue to retain Molpus as its property manager consistent with past
practice;
(vi)    except as provided in clause (ii) above, any of the proposed Contracts
identified in Section 5.2 of Seller’s Disclosure Letter as of the date of this
Agreement and any Contracts entered into with the prior written consent of
Buyer, not enter into any Contract that is binding on any of the Timberlands or
would restrict the ownership or operation of the Property by Buyer or that
Seller intends to treat as an Assumed Contract, other than those Contracts that
will be terminated prior to or on the Closing Date; and
(vii)    without limiting the generality of the preceding clauses (i)-(vi), (x)
not enter into any Timber Sale Agreement unless the Timber Sale Agreement
provides that upon cutting down the timber title passes to the purchaser of the
timber, or (y) not cut any Timber other than pursuant to one of the existing
Timber Sale Agreements listed in Section 1.6(a) of the Seller’s Disclosure
Letter or a new Timber Sale Agreement entered into with the Buyer’s consent, or
Timber that is not cut pursuant to any Timber Sale Agreement, provided that such
Timber not cut pursuant to a Timber Sale Agreement is removed from the
Timberlands prior to the day before the Closing Date.
In the event Seller requests consent from Buyer to enter into any new Contract,
Buyer agrees it will respond to any written request for a consent promptly, and
in any event within seven (7) Business Days.
Section 5.3    Right of Entry; Access.
(a)    General; Certain Limitations. Upon reasonable prior written notice to
Seller, but in no event less than one (1) Business Day prior notice, and receipt
of written authorization from Seller, and subject to Section 5.3(d), below,
prior to the Closing Date or termination of this Agreement in accordance with
Article VIII, Buyer, through its authorized agents or representatives, may enter
upon the Timberlands at all reasonable times for the purposes of making
inspections and other studies; provided, however, that neither Buyer nor its
agents or representatives shall (i) enter upon the Timberlands for the purpose
of preparing Phase II Reports or making any soil borings or other invasive or
other subsurface environmental investigations relating to all or any portion of
the Timberlands, or (ii) except for database searches and other customary
contracts in connection with the preparation of the New Phase I Reports for the
Timberlands, contact any official or representative

--------------------------------------------------------------------------------

of any Governmental Authority regarding Hazardous Substances on or the
environmental condition of the Timberlands, in each case without Seller’s prior
written consent thereto, which may be withheld in Seller’s sole discretion.
(b)    Disclosure of Results. The results of such inspections and studies (as
well as any information and documents that Seller delivered or caused to be
delivered to Buyer concerning the Timberlands) shall be treated as confidential
by Buyer to the same extent as other information subject to the terms of the
Confidentiality Agreement and the same shall not be disclosed to any third party
or Governmental Authority (provided that such results, information and documents
may be disclosed to consultants, attorneys, investors and lenders of Buyer for
use solely in connection with the transactions contemplated by this Agreement,
who shall be required by Buyer to similarly treat such results, information and
documents as confidential) except to the extent required by any Law or court
order or in connection with any legal proceeding filed to enforce a Party’s
rights under this Agreement. In the event that disclosure of the results of any
such inspection or study or any such information or document that Seller
delivered or caused to be delivered to Buyer concerning the Timberlands is
required by applicable Law or court order, Buyer shall notify Seller promptly in
writing so that Seller may seek a protective order (at its own cost and expense)
or other appropriate remedy or, in its sole discretion, waive compliance with
the terms of this Section 5.3(b). Buyer shall cooperate with Seller, at Seller’s
sole cost and expense, to obtain a protective order or other appropriate remedy.
In the event that no such protective order or other appropriate remedy is
obtained, or Seller waives compliance with the terms of this Section 5.3(b),
Buyer shall give Seller written notice of the information to be disclosed as far
in advance of its disclosure as practicable.
(c)    Other Access. Between the date of this Agreement and the Closing Date or
termination of this Agreement pursuant to Article VIII, Seller will provide
reasonable access to the Property Data and Records (as defined in
Section 5.6(a)) and representatives of Molpus to discuss the Property and
transition issues.
(d)    Conditions of Inspection. Buyer agrees that its entry onto the Property
shall be subject to, and conducted in accordance with, all applicable laws and
the rights of, any tenants or other parties in possession of or having a right
to use or occupy all or any portion of the Property so as to minimize, to the
extent reasonably possible to do so, any interference with the operations and
occupancy of the Property and to minimize, to the extent reasonably possible to
do so, any disturbance of Seller and any such tenants, occupants or users. Upon
the completion of any such inspections and studies, Buyer, at its expense, shall
repair any damage caused to the Property and remove all debris resulting from
and all other material placed on the Timberlands, in connection with Buyer’s
inspections and studies. Seller or its representative shall have the right to
accompany Buyer and its agents during any entry onto the Property by Buyer or
its agents, and if Seller wishes to exercise such right, Seller shall make their
representatives available at the reasonable times requested by Buyer for entry
onto the Property.
Notwithstanding any general liability or other insurance that may be maintained
by Buyer, Buyer shall indemnify Seller and defend and hold Seller harmless
(using counsel selected by Buyer but reasonably satisfactory to Seller) from any
and all Losses that Seller sustains or incurs by reason of or in connection with
any entry onto the Property by Buyer or any of its agents, representatives

--------------------------------------------------------------------------------

or consultants, or any inspections, investigations studies or tests conducted on
or with respect to the Property by Buyer or any of its agents, representatives
or consultants; provided, however, that Buyer shall have no obligation to repair
any damage caused by the acts or omissions of Seller, their agents or
representatives or to remediate, contain, abate or control any pre-existing
condition of the Property which existed prior to Buyer’s entry thereon to the
extent not exacerbated by Buyer’s entry or investigations. This Section 5.3 will
survive any termination of this Agreement.
Section 5.4    Notice of Certain Events.
(a)    By Seller. Prior to the Closing Date or the termination of this Agreement
pursuant to Article VIII, Seller will give Buyer prompt written notice of any of
the following to the extent any person within the definition of Seller’s
Knowledge becomes aware of such event:
(i)    any Casualty Loss;
(ii)    the occurrence of any Condemnation or the commencement of any proceeding
for a Condemnation relating to the Timberlands;
(iii)    initiation of any litigation by or against Seller with respect to the
Property;
(iv)    any notice given or received by Seller or Molpus pursuant to any Timber
Sale Agreement; and
(v)    the occurrence of any event or circumstance that would cause any of
Seller’s representations and warranties in Article III to be incorrect in any
material respect.
(b)    By Buyer. Prior to the Closing Date or the termination of this Agreement
pursuant to Article VIII, Buyer will give Seller prompt written notice of any of
the following to the extent Buyer becomes aware of such event:
(i)    initiation of any material litigation against Buyer; and
(ii)    the occurrence of any event or circumstance that would cause any of
Buyer’s representations and warranties in Article IV to be incorrect in any
material respect.
Section 5.5    Public Announcements; Confidentiality.
(a)    No Recording. This Agreement (or a memorandum thereof) shall not be
recorded by Buyer in any real property records.
(b)    Certain Disclosures. Notwithstanding anything to the contrary set forth
in clauses (c) and (d) below or the Confidentiality Agreement, except as
required by applicable Law (including rules and regulations promulgated by the
SEC) or stock exchange rules, Seller and Buyer shall consult with each other
before issuing, and will provide each other the opportunity to review,

--------------------------------------------------------------------------------

comment upon and concur with, and use commercially reasonable efforts to agree
on, any press release and other public announcement with respect to the
transactions contemplated by this Agreement, including the time, form and
content of such press release or public announcement, and shall not issue any
such press release or make any such public announcement prior to such
consultation; provided, however, that any disclosure required to be made under
applicable Law, stock exchange rules or rules and regulations promulgated by the
SEC may be made without such mutual agreement if a Party required to make such
disclosure has determined in good faith that it is necessary to do so and has
used commercially reasonable efforts, prior to the issuance of the disclosure,
to provide the other Parties with a copy of the proposed disclosure and to
discuss the proposed disclosure with the other Parties. Notwithstanding the
foregoing, Buyer or its Affiliates may make any filing required by any rule or
regulation promulgated by the SEC or any stock exchange; provided, that Buyer
will use reasonable efforts to consult with Seller prior to making any such
filings if such filings would disclose the names of any Affiliate of Seller
other than Joshua Timberlands LLC. Seller acknowledges that Buyer will be
required to file a copy of this Agreement with the SEC as a “material contract.”
(c)    Buyer Confidentiality Obligations. Except as otherwise expressly set
forth herein, the provisions of the Confidentiality Agreement shall remain in
effect until the Effective Time, at which time the Confidentiality Agreement
shall terminate and be of no further force or effect.
(d)    Seller’s Confidentiality Obligations. From and after the Closing until
the second anniversary of the Closing, Seller agrees to treat and handle
confidentially and not disclose to anyone (except its directors, officers,
members, employees, attorneys, accountants or agents (“Representatives”), and
Affiliates, and as otherwise permitted by this Agreement, the Information,
whether acquired before or after the date of this Agreement. As used in this
Agreement, “Information” means any confidential information related to any of
the Property or Seller’s ownership of the Property, including any such
information contained in the Property Data and Records. The Information does not
include information which (i) becomes generally available to the public, other
than as a result of a disclosure by Seller or its Representatives or Affiliates;
or (ii) becomes available to Seller after the Closing on a non-confidential
basis from a source other than Buyer or its Affiliates or its or their
Representatives, provided that such source is not bound by a confidentiality
agreement with Buyer or any of its Affiliates.
(i)    Seller agrees that after the Closing the Information will not be used by
Seller or its Affiliates other than for the purpose of performing its
obligations under this Agreement and the Ancillary Agreements and winding up its
ownership interest in the Property, and that such Information will be kept
confidential by Seller. Seller agrees that it will make use of the Information
only for the purposes specified in this Agreement. Seller agrees that it will
not knowingly permit or facilitate such use by any other person or entity
without the prior written consent of Buyer.
(ii)    In the event that Seller is requested or required by law to disclose any
of the Information, it is agreed that Seller will provide Buyer with prompt
prior notice of such request so that Buyer may seek an appropriate protective
order and/

--------------------------------------------------------------------------------

or waive compliance with the provisions of this Agreement. If Buyer seeks a
protective order with respect to the Information or any such other information,
Seller will cooperate with and use its reasonable best efforts (at Buyer’s cost)
to assist Buyer in seeking such protective order. In the event that a protective
order is not sought or obtained by Buyer, nothing contained in this Agreement
shall prohibit Seller from disclosing the Information as requested or required.
Section 5.6    Property Data and Records.
(a)    Delivery. No later than the Closing, Seller shall provide, or cause
Molpus or its other representatives to provide, to Buyer (except for those items
that are stored at locations included in the Property) copies of all data
related to the description, operation and management of the Property and which
is in the possession or control of Seller, its Affiliates, Molpus or Seller’s
other representatives. Such data includes maps, surveys, drawings, deeds,
permits, property tax records, aerial photography, information relating to the
mineral and subsurface rights and other land records, geographic information
system data, records and information, forest inventory data, soil data, working
files for proposed timber harvest and silvicultural activities, road maintenance
plans, timber harvest records and other property records, environmental reports
and property tax records, in each case related to the Property and whether in
paper, electronic and/or other form, that are in Seller’s possession or control,
but excluding any internal memoranda, internal correspondence and valuation and
performance calculations or analyses of Seller as well as any data subject to
the attorney-client or other privilege (as reasonably and in good faith
determined by Seller) (the “Property Data and Records”). Seller will provide all
Property Data and Records in electronic form to the extent available.
(b)    At least 30 days prior to Closing representatives of Seller, Molpus and
Buyer will meet to discuss a transitioning plan for the Property Data and
Records and transition services to be provided by Molpus at Buyer’s request.
(c)    Access. Without limiting in any way Seller’s obligations under Section
5.6(a) above, (i) for a period of one (1) year after the Closing, Seller will
provide Buyer with, and (ii) thereafter Seller will use reasonable efforts to
cause Molpus to provide Buyer with, reasonable access, at Buyer’s cost, to any
property data and records then in Seller’s possession to the extent such
property data and records relate to the Property or the Assumed Liabilities
(subject to the proviso set forth in Section 5.6(a)). Notwithstanding the
foregoing, this Section 5.6(c) shall not obligate any Party to retain email for
periods longer than those specified in its published document retention policy,
as the same may be amended or modified from time to time.
(d)    Return/Destruction. If this Agreement is terminated for any reason prior
to the consummation of the Closing, Buyer shall return or destroy all Property
Data and Records to Seller in accordance with the provisions of the
Confidentiality Agreement, and the Confidentiality Agreement shall remain in
full force and effect in accordance with its terms.
Section 5.7    Required Consents. Each of the Parties shall cooperate, and use
all commercially reasonable efforts, to make all filings and obtain all
licenses, permits, consents, approvals, authorizations, qualifications and
orders of Governmental Authorities and other third

--------------------------------------------------------------------------------

parties necessary to consummate the transactions contemplated by this Agreement.
In addition to the foregoing, Buyer agrees to provide such information as to
financial capability, resources and creditworthiness as may be reasonably
requested by any Person whose consent or approval is sought hereunder or in
connection herewith, including, without limitation, the consent of MetLife under
the First Mortgage Loan and Buyer further agrees, at Buyer’s cost and expense,
to execute and deliver to MetLife such instruments and documents as are required
by the Mortgage Financing Documents or otherwise reasonably required by MetLife
and customary to be delivered by an assignee in connection with a mortgage loan
assumption, including legal opinions, and Seller agrees, at Seller’s cost and
expense, to execute and deliver to MetLife such instruments and documents as are
required by the Mortgage Financing Documents or otherwise reasonably required by
MetLife and customary to be delivered by an assignor in connection with a
mortgage loan assignment. Notwithstanding the foregoing, nothing herein shall
obligate or be construed to obligate any Party to make any payment to any Person
in order to obtain the consent or approval of such Person or to transfer any
Assumed Contract, Real Property Lease, Personal Property Lease, License or
Intangible Property in violation of its terms. With respect to any agreement for
which any required consent or approval is not obtained prior to the Closing,
each of Seller and Buyer shall use all commercially reasonable efforts to obtain
any such consent or approval after the Closing until either such consent or
approval has been obtained or Seller determines in good faith that such consent
cannot reasonably be obtained. In addition, to the extent that any Assumed
Contract, Real Property Lease, Personal Property Lease, License or Intangible
Property may not be assigned without the consent or approval of any Person, and
such consent is not obtained prior to the Closing, Seller shall use all
commercially reasonable efforts to provide Buyer with the same benefits (and
Buyer shall be responsible for all corresponding obligations) arising under such
Assumed Contract, Real Property Lease, Personal Property Lease, License or
Intangible Property, including performance by Seller (or Buyer if applicable) as
agent, if legally permissible and commercially feasible; provided, however, that
Buyer (or Seller, if applicable) shall provide Seller (or Buyer, if applicable)
with such access to the premises, books and records and personnel as is
reasonably necessary to enable Seller (or Buyer, if applicable) to perform its
obligations under such Assumed Contracts, Real Property Leases, Personal
Property Leases, Licenses or Intangible Property and Buyer shall pay or satisfy
the corresponding liabilities for the enjoyment of such benefits to the extent
Buyer would have been responsible therefor if such consent or approval had been
obtained.
Section 5.8    Environmental Matters.
(a)    Seller has provided a copy of each of the environmental site assessments
identified in Section 5.8(a) of Seller’s Disclosure Letter to Buyer
(individually, a “Phase I Report” and collectively, the “Phase I Reports”) upon
the following terms and conditions: (i) the Phase I Reports are provided for
informational purposes only, without any representation or warranty by or on
behalf of Seller as to the accuracy or completeness of the information contained
therein; (ii) the Phase I Reports are subject to the terms and conditions of the
Confidentiality Agreement; and (iii) no information contained in the Phase I
Reports shall be deemed to obligate Seller to take any action, including action
to remediate any condition described in the Phase I Reports. Buyer acknowledges
receipt of the Phase I Reports and accepts delivery of the Phase I Reports upon
the terms and conditions set forth herein.
(b)    Environmental Objections.

--------------------------------------------------------------------------------

(i)    Environmental Objection Procedure. Buyer shall have until the end of the
thirtieth (30) day after the date of this Agreement (the “Environmental Review
Period”) to cause environmental consultants to prepare one or more Phase I
reports relating to the Property (“New Phase I Reports”) and to deliver to
Seller written notice of the existence of an Applicable REC on any portion of
the Timberlands. Promptly after becoming available and in any event prior to the
Closing, Buyer will deliver, without representation, warranty or recourse of any
nature, copies of the final New Phase I Reports to Seller. To the extent that
Buyer does not provide the foregoing notice during the Environmental Review
Period or, with respect to any Applicable REC first disclosed in any update to
Seller’s Disclosure Letter pursuant to Section 5.8, within ten (10) days after
receipt of such update, Buyer shall be deemed to have waived the right to
provide such notice to Seller and any right to either apply the Determined Value
for such Applicable REC against the New Issues Basket Amount pursuant to Section
1.7 or to terminate this Agreement pursuant to Section 8.1(e) based on any
Determined Value for Applicable RECs. If Buyer gives notice to Seller of any
Applicable RECs, at the request of either Seller or Buyer, the environmental
consultant that prepared the New Phase I Report in which the Applicable REC is
disclosed shall prepare an estimate of the remediation costs. For purposes of
this estimate, the remediation costs shall be based on a Remediation, but will
not include any costs associated with pending or threatened claims by third
parties (other than claims by Governmental Authorities for a Remediation)
described in the New Phase I Reports or any relevant update to Seller’s
Disclosure Letter pursuant to Section 5.8 related to such Applicable REC
(“Pending Private REC Claims”). Upon receipt of such estimate, Buyer and Seller
shall discuss this estimate and if Seller and Buyer agree on the amount of such
costs, then such estimated costs (the “Estimated REC Costs”) will become final
and binding on the Parties. If Seller and Buyer are unable to agree on the
amount of such costs within five (5) Business Days of the environmental
consultant’s delivery of his calculation of the Estimated REC Costs, Seller and
Buyer will refer the matter to a second environmental consultant, mutually
acceptable to Buyer and Seller and each Party will, at a mutually agreed time
within five (5) Business Days after referral of the matter to the second
environmental consultant, simultaneously submit to the second environmental
consultant and each other their respective calculations of the disputed portions
of the estimated costs, and any necessary supporting documentation. Within
ten (10) days of such submissions, the environmental consultant will select one
of the two submissions (and shall not select any other amount) as being most
representative of the disputed portion of the estimated costs and the submission
so selected shall be final and binding on the Parties and such environmental
consultant’s calculation of the Estimated REC Costs shall be the final Estimated
REC Costs for the purposes of Sections 1.7, 6.2(g), 6.3(f), 8.1(e) and 8.1(f).
The costs and expenses of the environmental consultant in connection with the
dispute resolution procedure set forth herein shall be paid by the
non-prevailing Party. If the Estimated REC Costs for any particular Applicable
REC are less than $25,000, then that Applicable REC will constitute a “Small
Applicable REC” for purposes of this Agreement.
(ii)    Remedy for Environmental Objection. With respect to any

--------------------------------------------------------------------------------

Applicable REC, unless the Parties otherwise agree (for example, with an
adjustment to the Purchase Price), Buyer’s sole and exclusive remedy with
respect to any such Applicable REC shall be the termination rights under Section
8.1(e) and the rights under Section 7.2(a)(i)(v) in respect of any Pending
Private REC Claim.
Section 5.9    First Mortgage Loan.
(a)    Promptly after the date hereof, Seller will contact MetLife to seek
consent for the assumption of the First Mortgage Loan by Buyer or, if Buyer
chooses to form one or more Buyer Subsidiaries, by the Buyer Subsidiaries and
will submit a written request for a consent to assignment as provided in Section
3.9.7 of the Loan Agreement. Buyer will have a reasonable opportunity to review
and comment on this consent request prior to submission to MetLife. Once Seller
has received a response from MetLife, Seller and Buyer will jointly proceed to
obtain such consent strictly in accordance with the requirements of the terms of
the Mortgage Financing Documents and will use commercially reasonable efforts to
obtain the release of Seller under the Mortgage Financing Documents on the basis
set forth in Section 3.9.7(i) of the Loan Agreement as well as the release at
Closing of any escrows, reserves or other collateral of Seller not comprising
the Property. Buyer shall make and submit such applications to MetLife for the
assumption of the First Mortgage Loan by Buyer or the Buyer Subsidiaries, as
applicable, as MetLife may reasonably require pursuant to the Loan Agreement.
Each of Seller and Buyer will work expeditiously and in good faith to obtain
such consent and any such modifications to the First Mortgage Loan required by
MetLife, or desired by Buyer solely to the extent modifications are necessary to
allow MetLife to consent to the assumption and to reflect that one or more Buyer
Subsidiaries or Buyer, as applicable, not Seller, will be the borrower under the
First Mortgage Loan or required by Seller to evidence the release of Seller on
the basis set forth in Section 3.9.7(i) of the Loan Agreement and of any
collateral for the First Mortgage Loan not comprising the Property (including
any receivables in respect of Timber to which Seller is entitled hereunder). Any
such modifications or changes will be subject to Seller’s approval only to the
extent the modifications or changes would impose legally binding obligations on
Seller. Buyer will not be obligated to deliver any documents or consent to any
changes to the Mortgage Financing Documents to the extent the delivery of such
documents or such changes would increase the obligations, or decrease the
rights, of the “Borrower” under the Mortgage Financing Documents.
(b)    In addition to implementing the transfer of the First Mortgage Loan to
the Buyer Subsidiaries or Buyer, as applicable, as described above, Seller
agrees that Buyer will have a period of forty-five (45) days during which it may
seek other modifications to the Mortgage Financing Documents (“Additional Buyer
Changes”). This 45-day period (the “MetLife Negotiation Period”) will commence
when Seller delivers written notice to Buyer informing Buyer that it is free to
contact MetLife. Seller will provide reasonable cooperation in setting up
conference calls or requesting meetings at which representatives of MetLife and
Buyer can discuss any such changes. Seller will be entitled to attend any such
conference calls or meetings to monitor the discussions between MetLife and
Buyer. Seller will also cooperate in signing any requested documentation in
connection with implementing the Additional Buyer Changes if such documents do
not create additional liability for Seller or adversely affect the releases
referenced in Section 5.9(a). Buyer

--------------------------------------------------------------------------------

acknowledges that obtaining the Additional Buyer Changes is not a condition to
Closing under this Agreement.
(c)    Prior to the Closing Seller will not discuss with MetLife the
transactions contemplated by this Agreement and the proposed modifications to
the Mortgage Financing Documents without a representative of Buyer being
present. Notwithstanding the foregoing, Seller shall retain the ability to
contact and deal with MetLife with respect to the administration of the First
Mortgage Loan and other matters related to the First Mortgage Loan unrelated to
the consent to the assumption and Additional Buyer Changes without Buyer’s
consent, approval or participation.
(d)    Prior to the Closing Seller will not amend or waive any provisions of the
Mortgage Financing Documents without Buyer’s prior written consent, to the
extent such amendment or waiver would alter any of the terms of the Mortgage
Financing Documents or impose legally binding obligations on Buyer.
(e)    At Closing (and in addition to the execution and delivery of all
instruments and documents necessary to consummate the assumption of the First
Mortgage Loan as described in paragraph (a) above), Buyer shall make or cause
the Buyer Subsidiaries to make such replacement deposits into reserve and escrow
accounts (not to exceed the amount of Seller’s reserves being replaced thereby)
as are required by MetLife under the Mortgage Financing Documents to replace
deposits and reserves made by Seller prior to Closing. Such deposits and
collateral shall be made by Buyer without reduction or adjustment to the
Purchase Price.
(f)    Although obtaining the release of Seller from its obligations under the
Mortgage Financing Documents is not a condition to either Party’s obligations to
consummate the Closing under this Agreement, as described in paragraph (a) above
Buyer and Seller will use commercially reasonable efforts to obtain such
release. In the event this release is not obtained, Buyer acknowledges that
Seller is retaining, and not transferring to Buyer, any claim it may have
against MetLife for failure to deliver such release and Seller shall not be
required to represent or warrant that it does not have such claims or release
such claims as part of the loan assumption process.
Section 5.10    Title Insurance Matters.
(a)    Title Commitment and Policy. Seller has provided to Buyer a title
commitment from the Title Company for the issuance of a Title Policy on the
Timberlands (the “Title Commitment”). Buyer acknowledges that, as of the date of
this Agreement, Buyer has been provided with the Title Commitment (without
implying that such Title Commitment satisfies the requirements for the Title
Policy set forth on Schedule A), but not a Completed Title Commitment. Seller
shall use commercially reasonable efforts to obtain (or cause the Title Company
to obtain) a legible copy of the vesting deed and recorded documentary exception
and appurtenance referred to in the Title Commitment and to cooperate with Buyer
in its efforts to obtain the same. At or prior to Closing, Seller shall satisfy
all of the requirements set forth in Schedule B - Section 1 and I of the Title
Commitment that are specifically applicable to Seller or that Seller has
otherwise agreed to pay or perform in accordance with the provisions of this
Agreement. At or prior to Closing, Buyer shall satisfy all of the requirements
set forth in Schedule B - Section 1 and I of the Title

--------------------------------------------------------------------------------

Commitment as of the date hereof that are specifically applicable to Buyer or
that Buyer has otherwise agreed to pay or perform in accordance with the
provisions of this Agreement. For purposes of this Agreement, any requirements
set forth in Schedule B - Section 1 and I of the Title Commitment that refer to
Rayonier Operating Company LLC shall be deemed to refer to the applicable Buyer
Subsidiary.
(b)    No Surveys. As soon as practicable after the date hereof but in no event
later than September 19, 2011, Seller shall provide to Buyer copies of any
existing surveys of the Timberlands or portions thereof in Seller’s possession
or control. Seller shall not be obligated to perform any new survey of all or
any part of the Timberlands to Buyer. Buyer agrees that the obtaining of any
survey of the Timberlands or any portion thereof shall not be a condition
precedent to Buyer’s obligation to consummate the transactions contemplated by
this Agreement or the Ancillary Agreements and that any new survey obtained by
Buyer shall be at its sole cost and expense.
(c)    Title Expenses. As provided in Section 2.3, Seller shall be responsible
for the costs associated with (i) the title examinations and the issuance of the
Title Commitment and the premiums payable in connection with the issuance of the
Title Policy (including standard coverage premiums) and (ii) the issuance of any
endorsements to MetLife’s existing loan title insurance policies or the issuance
of any new loan title insurance policies requested by MetLife (except that, in
the case of (i) above, Seller shall be responsible for one-half of any premium
costs in excess of the standard coverage premiums for the Title Policy
(including costs, if any, allocable to any endorsements or extended coverage
requested by Buyer), provided that Seller’s liability for its share of such
excess premium costs with respect to (y) the Title Policy under this Agreement
and (z) the Title Policies (as defined in the Joshua Purchase Agreement) shall
not exceed $55,000 in the aggregate, and Buyer shall be responsible for any
portion of such excess premium costs that is not Seller’s responsibility).
(d)    Access. Seller shall use commercially reasonable efforts (at no
additional cost or liability to Seller) to cause the Title Company to
affirmatively insure in the Title Policy access to those portions of the
Timberlands which are listed in Section 1.4(l) of Seller’s Disclosure letter as
to which (i) permission to access has been granted verbally or in writing or
(ii) Seller has otherwise historically enjoyed access, in each case.
Section 5.11    Molpus.
Seller acknowledges that Buyer does not intend to assume any Contract relating
to the retention of Molpus as property manager or in any other capacity with
respect to the Timberlands, and Seller will be responsible for terminating
Molpus’ engagement with respect to the Timberlands and any related expenses and
Buyer acknowledges and agrees that the Property does not include personal
property of Molpus or intellectual property or proprietary data owned or
licensed by Molpus and used in connection with the operation and management of
the Property in connection with such engagement. At Buyer’s request delivered at
least thirty (30) Business Days prior to the Closing, Seller will authorize
Molpus to make itself available for up to sixty (60) days after the Closing to
assist Buyer in transition activities, all on a time and materials basis at
Buyer’s expense.

--------------------------------------------------------------------------------

Section 5.12    Update of Schedules.
(a)    Seller will be permitted to deliver updates to Seller’s Disclosure Letter
to provide any additional information required to update or correct the
information contained therein in response to the representations and warranties
in Article III. Seller will deliver the first update to Seller’s Disclosure
Letter no later than September 30, 2011. As set forth in Section 1.7, Seller and
Buyer will meet to discuss the Determined Value with respect to certain new
matters set forth in Seller’s Disclosure Letter.
(b)    Seller’s Disclosure Letter will be deemed to have been updated for
purposes of the condition set forth in Section 6.2(a) and Seller’s
indemnification obligations in Section 7.1(a)(i) to reflect any updated
disclosure delivered pursuant to paragraph (a) above related to any matter set
forth in Seller’s Disclosure Letter. In addition, Sections 3.14(a), (b), (d) and
(e) of Seller’s Disclosure Letter will be deemed to have been updated for all
purposes under this Agreement to include disclosure of all the specific matters
(but not disclosures about environmental risks generally) set forth in either
the Phase I Reports or the New Phase I Reports.
ARTICLE VI
CONDITIONS PRECEDENT
Section 6.1    Conditions to Obligations of Each Party to Close. The obligations
of the Parties to consummate the transactions contemplated by this Agreement
shall be subject to the satisfaction or waiver, on or before the Closing Date,
of the following conditions:
(a)    Waiting Periods. All waiting periods (and any extension thereof) under
Regulatory Law applicable to the transactions contemplated by this Agreement
shall have expired or been earlier terminated and neither the Department of
Justice nor the Federal Trade Commission shall have taken any action to enjoin
or delay (for a period of longer than one hundred twenty (120) days) the
consummation of the transactions contemplated by this Agreement.
(b)    No Injunction. There shall be no injunction, restraining order or decree
of any nature of any court or Governmental Authority that is in effect that
restrains or prohibits the consummation of the transactions contemplated by this
Agreement or imposes conditions on such consummation not otherwise provided for
herein.
(c)    No Investigation. No Party shall have been advised by any United States
federal or state government agency (which advisory has not been officially
withdrawn on or prior to the Closing Date) that such government agency is
investigating the transactions contemplated by this Agreement to determine
whether to file or commence any litigation that seeks or would seek to enjoin,
restrain or prohibit the consummation of the transactions contemplated by this
Agreement and the Ancillary Agreements.
(d)    Joshua Purchase Agreement. All conditions precedent to the closing under
the Joshua Purchase Agreement shall have been met (other than those conditions
that by their nature are to be satisfied at closing) and the closing shall be
ready to and shall occur concurrently with the Closing under this Agreement.

--------------------------------------------------------------------------------

Section 6.2    Conditions to Obligations of Buyer to Close. The obligation of
Buyer to consummate the transactions contemplated by this Agreement shall be
subject to the satisfaction or waiver, on or before the Closing Date, of the
following conditions:
(a)    Representations and Warranties. Each of the representations and
warranties of Seller contained in this Agreement shall be true and correct,
without regard to “materiality” or “Material Adverse Effect” or similar
qualifications in any such representation and warranty, as of the Closing with
the same effect as though made as of the Closing (except to the extent expressly
made as of an earlier date, in which case as of such date), except where the
failure of such representations and warranties to be true and correct as so made
does not have and would not be reasonably likely to have, in each case
individually or in the aggregate, a Material Adverse Effect or a material
adverse effect on Seller’s ability to perform its obligations under this
Agreement and the Ancillary Agreements.
(b)    Agreements and Covenants. Seller shall have performed or complied with,
in all material respects, all agreements and covenants required by this
Agreement to be performed or complied with by Seller on or prior to the Closing.
(c)    Consents. All material consents, authorizations, estoppels, registrations
or approvals of or with any Governmental Authority or other Person required in
connection with the consummation of the transactions contemplated by this
Agreement, each of which is set forth in Section 6.2(c) of Seller’s Disclosure
Letter as of the date of this Agreement, to have been filed, made, given or
obtained by Seller or its Affiliates shall have been filed, made, given or
obtained and copies thereof shall have been delivered to Buyer; provided,
however, that the obligation of Buyer to consummate the transactions
contemplated by this Agreement shall not be subject to the satisfaction or
waiver of the condition set forth in this Section 6.2(c) if Buyer fails to
satisfy its obligations under Section 5.1(c) and such failure caused Seller to
fail to meet the condition set forth in this Section 6.2(c).
(d)    First Mortgage Loan. The MetLife Negotiation Period shall have expired
and MetLife shall have consented to the assumption of the First Mortgage Loan by
one or more of the Buyer Subsidiaries or, if Buyer chooses not to use Buyer
Subsidiaries, Buyer in accordance with Section 5.9, with any modifications in a
form satisfactory to the Buyer to the extent such modifications would change the
obligations of the “Borrower” under the Loan Agreement or otherwise impose
legally binding obligations on Buyer (including modifications necessary to allow
MetLife to consent to the assumption and to reflect Buyer’s structure) that are
different from the existing obligations.
(e)    Seller Deliveries. Seller shall have tendered for delivery or caused to
be tendered for delivery to Buyer or Buyer Subsidiaries the items set forth in
Section 2.2(b).
(f)    Title Policy. The Title Company shall have issued (or, at Buyer’s
election, irrevocably and unconditionally committed to issue) a final Title
Policy in the form of a hand-marked pro forma Title Policy having the terms,
provisions, modifications, coverages (including, but not limited to,
affirmative, reinsurance and coinsurance coverages) and endorsements as set
forth on or contemplated by Schedule A as reasonably approved by Buyer. This
condition shall not

--------------------------------------------------------------------------------

apply to the extent that the Title Company will not issue (or irrevocably and
unconditionally commit to issue) such final Title Policy due to the Buyer’s
failure to satisfy all of the requirements set forth in Schedule B - Section 1
and I of the Title Commitment as of the date hereof that are specifically
applicable to Buyer or that Buyer has otherwise agreed to pay or perform in
accordance with the provisions of this Agreement.
(g)    Pre-Closing Issues. The aggregate Determined Value of all Pre-Closing
Issues (including the agreed upon Determined Value of the items set forth on
Sections 1.7(a) and 1.7(b) of Seller’s Disclosure Letter as of the date of this
Agreement plus the corresponding amount of “Determined Values” under the Joshua
Purchase Agreement), but excluding any amount related to Small Matters under
this Agreement or the Joshua Purchase Agreement and excluding any matters
described in Section 1.7(d) of this Agreement or Section 1.7(d) of the Oklahoma
Purchase Agreement, shall not exceed $3,000,000.
(h)    Seller Guarantor. Buyer shall have received a written guarantee (the
“Seller Guaranty”) of Seller’s obligations under this Agreement and the
Ancillary Agreements, in the form of Exhibit F hereto, from a creditworthy
Affiliate of Seller reasonably satisfactory to Buyer (“Seller Guarantor”).
Section 6.3    Conditions to Obligations of Seller. The obligation of Seller to
consummate the transactions contemplated by this Agreement shall be subject to
the satisfaction or waiver, on or before the Closing Date, of the following
conditions:
(a)    Representations and Warranties. Each of the representations and
warranties of Buyer contained in this Agreement shall be true and correct,
without regard to “materiality” or similar qualifications in any such
representation and warranty, as of the Closing as though made as of the Closing
(except to the extent expressly made as of an earlier date, in which case as of
such date), except where the failure of such representations and warranties to
be true and correct as so made does not have and would not be reasonably likely
to have, in each case individually or in the aggregate, a material adverse
effect on the ability of Buyer to perform its obligations under or consummate
the transactions contemplated by this Agreement.
(b)    Agreements and Covenants. Buyer shall have performed or complied with, in
all material respects, with all agreements and covenants required by this
Agreement to be performed or complied with by it on or prior to the Closing.
(c)    Consents. The consents, authorizations, registrations or approvals of or
with Governmental Authorities or any other Person required in connection with
the consummation of the transactions contemplated by this Agreement, each of
which is set forth in Section 6.3(c) of the Buyer Disclosure Letter delivered to
Seller by Buyer on the date of this Agreement, to have been filed, made, given
or obtained by Buyer or its Affiliates shall have been filed, made, given or
obtained and copies thereof shall have been delivered to Seller; provided,
however, that the obligation of Seller to consummate the transactions
contemplated by this Agreement shall not be subject to the satisfaction or
waiver of the condition set forth in this Section 6.3(c) if Seller fails to
satisfy its obligations under Section 5.1(c) and such failure caused Buyer to
fail to meet the condition set forth in this Section 6.3(c).

--------------------------------------------------------------------------------

(d)    First Mortgage Loan. MetLife shall have consented to the assumption of
the First Mortgage Loan by one or more of the Buyer Subsidiaries, or, if Buyer
chooses not to use Buyer Subsidiaries, by Buyer.
(e)    Deliveries. Buyer shall have tendered for delivery or caused to be
tendered for delivery to Seller the items set forth in Section 2.2(c).
(f)    Pre-Closing Issues. The aggregate Determined Value of all Pre-Closing
Issues (including the agreed upon Determined Value of the items set forth in
Sections 1.7(a) and 1.7(b) of Seller’s Disclosure Letter as of the date of this
Agreement plus the corresponding amount of “Determined Values” under the Joshua
Purchase Agreement), but excluding any amount related to Small Matters under
this Agreement or the Joshua Purchase Agreement and excluding any matters
described in Section 1.7(d) of this Agreement or Section 1.7(d) of the Joshua
Purchase Agreement, shall not exceed $3,000,000, unless Buyer agrees in writing
that all of the Pre-Closing Issues (including the Pre-Closing Issues with a
Determined Value over $3,000,000) will not be subject to Seller’s
indemnification obligations under Article VII.
ARTICLE VII
SURVIVAL; INDEMNIFICATION
Section 7.1    Survival of Representations and Covenants; Limitations on
Recourse to Parties.
(a)    Except as otherwise set forth in this Article VII, all
(i) representations and warranties made in this Agreement shall survive for a
period of eighteen (18) months after the Closing Date, and (ii) all agreements
or covenants made in this Agreement to be performed prior to or at Closing shall
survive indefinitely; provided, that:
(u)    claims for the breach of the representations, warranties and covenants in
Sections 1.8 (insofar as it relates to Taxes), 3.8 and 11.16 must first be
asserted prior to the expiration of the applicable Tax statute of limitations
plus sixty (60) days;
(v)    any claims for indemnification under Section 7.2(a)(ii) or Section
7.3(a)(ii) (including with respect to claims for breach of any covenant in
Section 1.8 unrelated to Taxes) must first be asserted prior to the expiration
of eighteen (18) months after the Closing Date;
(w)    any claims for indemnification under Section 7.2(a)(i) relating to a
breach of the representations and warranties in Section 3.14 must first be
asserted on or before the second anniversary of the Closing Date;
(x)    any claims for indemnification under Section 7.2(a)(v) must first be
asserted on or before the fourth anniversary of the Closing Date; and
(y)    any claims for indemnification under Section 7.2(a)(i) or Section 7.3

--------------------------------------------------------------------------------

(a)(ii) relating to the representations and warranties in Sections 3.1, 3.2,
3.3, 4.1, 4.2 and 4.3, any claims for indemnification under Section 7.2(a)(iii)
or Section 7.3(a)(iii) relating to all covenants and agreements to be performed
after the Closing (including with respect to claims for breach of any covenant
in Section 1.8 unrelated to Taxes) and any claims for indemnification under
Sections 7.2(a)(iii), (iv) and (vi) and Section 7.3(a)(iii), (iv), (v) and (vi)
must first be asserted not later than the fourth anniversary of the Closing
Date.
The period during which a particular representation or warranty or covenant or
indemnity survives is referred to herein as the (the “Indemnity Claim Period”).
For the avoidance of doubt, all claims related to Taxes shall be subject to the
Indemnity Claim Period specified in Section 7.1(a)(u).
(b)    After the applicable Indemnity Claim Period, the Parties agree that no
claims or causes of action may be brought against any Party, directly or
indirectly, based upon any of the applicable representations and warranties,
covenants and indemnities contained in this Agreement.
Section 7.2    Seller’s Agreement to Indemnify.
(a)    Subject to the terms and conditions set forth herein, from and after the
Closing, Seller shall indemnify and hold harmless Buyer and any Buyer
Subsidiaries, and their respective directors, officers, employees, Affiliates,
controlling persons, agents, partners, members and representatives and their
successors and assigns (collectively, the “Buyer Indemnitees”) from and against
all liability, demands, claims, actions or causes of action, assessments,
damages, costs and expenses (including costs of investigation and reasonable
attorneys’ fees and expenses, but excluding all punitive, incidental, indirect,
special or consequential damages (unless payable to a third party))
(collectively, the “Buyer Damages”) actually incurred by any Buyer Indemnitee as
a result of, arising out of or relating to:
(i)    the failure of any representation or warranty of Seller made to Buyer set
forth in this Agreement or any Ancillary Agreement to be true and correct as of
the date made or as of the Closing;
(ii)    subject to Section 2.2(f), a breach of any covenant of Seller in this
Agreement that contemplates performance or compliance on or prior to the Closing
Date;
(iii)    a breach of any covenant of Seller set forth in this Agreement or any
Ancillary Agreement that contemplates performance or compliance after the
Closing Date (which, for the sake of clarity, does not include Seller’s
obligation to deliver the Deed to Buyer or Buyer Subsidiaries at Closing
(subject to Section 2.2(f)) but does include any warranty or other covenant
under the Deed);
(iv)    all liabilities and obligations relating to the following:
(A)    any liabilities relating to or secured by any Monetary Liens,

--------------------------------------------------------------------------------

other than the First Mortgage Loan;
(B)    any accounting, transactional, brokerage or other expenses relating to
the negotiation and consummation of the transactions contemplated in this
Agreement to be paid by or on behalf of Seller;
(C)    any other expenses or costs that, pursuant to the terms and of this
Agreement or any Ancillary Agreement are to be borne by Seller;
(D)    any claim arising under or relating to any of the Personal Property
Leases, the Licenses, the Assumed Contracts and the Real Property Leases and
relating to the period of performance prior to the Closing Date; and
(E)    any claim asserted by Molpus and related to or arising out of its
engagement by Seller or Seller’s Affiliates.
(v)    Any claims of third parties (including any Governmental Authority) and
relating to or arising out of the pre-Closing ownership or operation by Seller
of the Timberlands, including with respect to any New Disclosure Issue of the
type described in Section 1.7(d) but excluding any Environmental Matters (other
than any Pending Private REC Claims) and any Assumed Liabilities (collectively,
“Pre-Closing Third Party Claims”); and
(vi)    Any claim of MetLife under the Mortgage Financing Documents and relating
to or arising out of any failure by Seller to perform any obligations prior to
Closing under any of the Mortgage Financing Documents or the occurrence of any
event or the existence of any circumstance prior to Closing which with the
delivery of notice, the passage of time or both, would constitute a breach or
default under any Mortgage Financing Documents (“Pre-Closing Mortgage Claims”).
For purposes of the indemnity set forth in Section 7.2(a)(i) and (ii) above, the
existence and extent of any failure or breach shall be determined without
reference to any materiality qualifiers (“Material Adverse Effect,” “in all
material respects” and similar qualifiers) contained in the text of the
applicable representation, warranty or covenant. If any matter could be asserted
as an indemnification claim under one or more of the clauses set forth above in
this paragraph (a), the Buyer Indemnitees shall be free to pick and choose the
clauses under which they assert such claim, and may assert such claim under
multiple clauses, but will not be entitled to collect multiple recoveries for
the same underlying matter.
(b)    Buyer agrees that, except as provided in Sections 11.13 and 11.14, the
indemnification provided in this Section 7.2 is the exclusive remedy after the
Closing Date for a breach by Seller of any representation, warranty, agreement
or covenant contained in this Agreement or any Ancillary Agreement and is in
lieu of any and all other rights and remedies that Buyer may have under this
Agreement or any Ancillary Agreement or otherwise for monetary relief or
equitable relief with respect to the matters described in Section
7.2(a)(i) through (vi) above. There shall be

--------------------------------------------------------------------------------

no indemnification for a breach of any representation, warranty, agreement or
covenant or other matter described in Section 7.2(a) to the extent that a
Purchase Price adjustment has been made with respect to such matter pursuant to
Section 1.6.
(c)    The obligations of Seller to indemnify Buyer Indemnitees pursuant to
Section 7.2(a) are subject to the following limitations:
(i)    No indemnification shall be made by Seller with respect to any claim made
pursuant to Section 7.2(a)(i) or Section 7.2(a)(ii) (excluding pre-Closing
covenants relating to adjustments to the Purchase Price) unless the aggregate
amount of Buyer Damages under all claims made pursuant to Section 7.2(a)(i) and
Section 7.2(a)(ii) (excluding pre-Closing covenants relating to adjustments to
the Purchase Price) exceeds an amount equal to $75,000 (the “Basket Amount”)
and, in such event, indemnification shall be made by Seller only to the extent
Buyer Damages under the applicable provisions of this Agreement exceed, in the
aggregate, the Basket Amount. Notwithstanding the foregoing, any claim for
breach of the representations and warranties (and indemnity related thereto) in
Sections 3.1, 3.2 and 3.3, will not be subject to the Basket Amount and no claim
for indemnification under Section 7.2(a)(iii) - (vi) will be subject to the
Basket Amount.
(ii)    In no event shall the aggregate obligation of Seller to indemnify Buyer
Indemnitees pursuant to Section 7.2(a)(i) or Section 7.2(a)(ii) (excluding
pre-Closing covenants relating to adjustments to the Purchase Price) exceed
$5,280,000 (the “Basic Cap”). In no event shall Seller’s liability to Buyer
Indemnitees under this Agreement with respect to Pre-Closing Third Party Claims
exceed $44,000,000 (the “Third Party Claims Liability Cap”). In no event shall
the aggregate obligation to indemnify Buyer with respect to the Pre-Closing
Mortgage Claims exceed the MetLife Makewhole Amount. In addition, after the
Closing all liabilities of Seller (and Seller Guarantor under the Seller
Guaranty) to Buyer Indemnitees under this Agreement shall not exceed $55,000,000
in the aggregate (the “Overall Liability Cap”), including, without limitation,
any indemnification obligations pursuant to this Section 7.2 and payment by
Seller of the MetLife Makewhole Amount pursuant to Section 7.2(c)(iii). Any and
all amounts paid by Seller to Buyer Indemnitees under this Article VII shall be
counted once and shall be counted against the Overall Liability Cap and any
amounts paid by the Seller Guarantor under the Seller Guaranty shall be
considered as payment made against the Overall Liability Cap.
(iii)    If MetLife asserts in writing any Pre-Closing Mortgage Claim after the
Closing and also that any “Event of Default” has occurred under any of the
MetLife Mortgage Documents, resulting from such Pre-Closing Mortgage Claim, then
at Buyer’s election (i) at the request of Seller and to the extent permitted
under the MetLife Mortgage Documents and without waiver of any claim that Seller
or Buyer may have against MetLife relating to or arising from any such
Pre-Closing Mortgage Claim or Event of Default, within sixty (60) days after
such request Buyer will prepay (or pay, if the First Mortgage Loan has been
accelerated) in full the

--------------------------------------------------------------------------------

amounts outstanding under the MetLife Mortgage Documents provided that Seller
has provided to Buyer on or before the date Buyer delivers its notice of
prepayment or payment, as applicable, the funds required to pay the MetLife
Makewhole Amount or (ii) in exchange for payment by Seller to Buyer of the
MetLife Makewhole Amount, Buyer will agree in writing to indemnify Seller for
all liabilities and obligations relating to the MetLife Mortgage Documents,
including any Pre-Closing Mortgage Claims.
(iv)    Seller shall be obligated to indemnify Buyer Indemnitees only for those
claims giving rise to Buyer Damages as to which the Buyer Indemnitees have given
Seller written notice prior to the end of the pertinent Indemnity Claim Period,
in the event that the Indemnity Claim Period applies to such Buyer Damages. Any
written notice delivered by a Buyer Indemnitee to Seller with respect to Buyer
Damages shall set forth, with as much specificity as is reasonably practicable,
the basis of the claim for Buyer Damages and, to the extent reasonably
practicable, a reasonable estimate of the amount thereof.
Section 7.3    Buyer’s Agreement to Indemnify.
(a)    Subject to the terms and conditions set forth herein, from and after the
Closing, Buyer shall indemnify and hold harmless each of Seller and Seller’s
managers, partners, employees, Affiliates, controlling persons, agents and
representatives and their successors and assigns (collectively, the “Seller
Indemnitees”) from and against all liability, demands, claims, actions or causes
of action, assessments, damages, costs and expenses (including costs of
investigation and reasonable attorneys’ fees and expenses, but excluding all
punitive, incidental, indirect, special or consequential damages (unless payable
to a third party)) (collectively, the “Seller Damages”) actually incurred by any
Seller Indemnitee as a result of or arising out of:
(i)    the failure of any representation or warranty of Buyer made to Seller set
forth in this Agreement or any Ancillary Agreement to be true and correct as of
the date made as of the Closing;
(ii)    a breach of any covenant of Buyer in this Agreement that contemplates
performance or compliance on or prior to the Closing Date;
(iii)    a breach of any covenant of Buyer or any Buyer Subsidiary set forth in
this Agreement or any Ancillary Agreement that contemplates performance or
compliance after the Closing Date;
(iv)    the Assumed Liabilities;
(v)    any accounting, transactional, brokerage or other expenses relating to
the negotiation and consummation of the transactions contemplated in this
Agreement by or on behalf of Buyer; or
(vi)    any claims of third parties (including any Governmental Authorities)

--------------------------------------------------------------------------------

and related to or arising out acts or omissions that occur post-Closing in
connection with the Timberlands (“Post-Closing Third Party Claims”).
For purposes of the indemnity set forth in Section 7.3(a)(i) and (ii) above, the
existence and extent of any failure or breach shall be determined without
reference to any materiality qualifiers (“Material Adverse Effect,” “in all
material respects” and similar qualifiers) contained in the text of the
applicable representation, warranty or covenant. If any matter could be asserted
as an indemnification claim under one or more of the clauses set forth above in
this paragraph (a), the Seller Indemnitees shall be free to pick and choose the
clauses under which they assert such claim, and may assert such claim under
multiple clauses, but will not be entitled to collect multiple recoveries for
the same underlying matter.
(b)    Seller agrees that, except as provided in Sections 11.13 and 11.14, the
indemnification provided in this Section 7.3 is the exclusive remedy after the
Closing Date for a breach by Buyer of any representation or warranty or covenant
contained in this Agreement or any Ancillary Agreement and is in lieu of any and
all other rights and remedies which Seller may have under this Agreement or any
Ancillary Agreement or otherwise for monetary relief or equitable relief with
respect to Sections 7.3(a)(i) through (vi) above.
(c)    Buyer’s obligations to indemnify the Seller Indemnitees pursuant to
Section 7.3(a) hereof are subject to the following limitations:
(i)    No indemnification shall be made by Buyer with respect to any claim made
pursuant to Section 7.3(a)(i) or Section 7.3(a)(ii) (excluding pre-Closing
covenants relating to adjustments to the Purchase Price) unless the aggregate
amount of Seller Damages under all claims made pursuant to Section 7.3(a)(i) or
Section 7.3(a)(ii) (excluding pre-Closing covenants relating to adjustments to
the Purchase Price) exceeds the Basket Amount and, in such event,
indemnification shall be made by Buyer only to the extent Seller Damages under
the applicable provisions of this Agreement exceed, in the aggregate, the Basket
Amount. Notwithstanding the foregoing, any claim for breach of the
representations and warranties (and indemnity related thereto) in Sections 4.1,
4.2 and 4.3 will not be subject to the Basket Amount and any claim under
Sections 7.3(a)(iii) - (vi) will not be subject to the Basket Amount.
(ii)    In no event shall Buyer’s aggregate obligation to indemnify the Seller
Indemnitees pursuant to Section 7.3(a)(i) or Section 7.2(a)(ii) (excluding
pre-Closing covenants relating to adjustments to the Purchase Price) exceed the
Basic Cap. In no event will Buyer’s aggregate obligation to indemnify Seller
Indemnitees under Section 7.3(a)(vi) with respect to Post-Closing Third Party
Claims exceed the Third Party Claims Cap. In addition, after the Closing, all
liabilities of Buyer to Seller Indemnitees under this Agreement including
without limitation any indemnification obligation pursuant to this Section 7.3,
shall not exceed, in the aggregate, the Overall Liability Cap.
(iii)    Buyer shall be obligated to indemnify the Seller Indemnitees only

--------------------------------------------------------------------------------

for those claims giving rise to Seller Damages as to which the Seller
Indemnitees have given Buyer written notice prior to the end of the Indemnity
Claim Period, in the event that the Indemnity Claim Period applies to such
Seller Damages. Any written notice delivered by a Seller Indemnitee to Buyer
with respect to Seller Damages shall set forth, with as much specificity as is
reasonably practicable, the basis of the claim for Seller Damages and, to the
extent reasonably practicable, a reasonable estimate of the amount thereof.
Section 7.4    Procedures.
(a)    General. Any party seeking indemnification (the “Indemnified Party”)
shall promptly notify the other party hereto obligated to provide
indemnification hereunder (the “Indemnifying Party”) of any Loss or Losses,
claim or breach, including any claim by a third party, that might give rise to
indemnification hereunder (with such notification referred to as a “Claim
Certificate”) and shall thereafter be entitled to update the Claim Certificate
from time to time, provided, however, that no delay on the part of the
Indemnified Party in notifying the Indemnifying Party will relieve the
Indemnifying Party of any liability or obligations hereunder, except to the
extent that the Indemnifying Party has been materially prejudiced thereby, and
then only to such extent. If the Indemnifying Party objects to the
indemnification of an Indemnified Party in respect of any claim or claims
specified in any Claim Certificate, the Indemnifying Party shall deliver a
written notice to such effect to the Indemnified Party within thirty (30) days
after receipt by the Indemnifying Party of such Claim Certificate. Thereafter,
the Indemnifying Party and the Indemnified Party shall attempt in good faith to
agree upon the rights of the respective parties within thirty (30) days of
receipt of such Claim Certificate with respect to each of such claims to which
the Indemnifying Party has objected. If the Indemnified Party and the
Indemnifying Party agree with respect to any of such claims, the Indemnified
Party and the Indemnifying Party shall promptly prepare and sign a memorandum
setting forth such agreement. Should the Indemnified Party and the Indemnifying
Party fail to agree as to any particular item or items or amount or amounts,
then the Indemnified Party shall be entitled to pursue its available remedies
for resolving its claim for indemnification.
(b)    Third-Party Claims. Promptly after the assertion by any third-party
(including by any Governmental Authority) of any claim against any Indemnified
Party (a “Third-Party Claim”) that, in the judgment of such Indemnified Party,
may result in the incurrence of Losses for which such Indemnified Party would be
entitled to indemnification pursuant to this Agreement, such Indemnified Party
shall deliver to the Indemnifying Party a written notice describing in
reasonable detail such Third-Party Claim; provided, however, that no delay on
the part of the Indemnified Party in notifying the Indemnifying Party will
relieve the Indemnifying Party of any liability or obligations hereunder, except
to the extent that the Indemnifying Party has been materially prejudiced
thereby, and then only to such extent. The Indemnifying Party will have the
right to assume the defense of any Third-Party Claim with counsel reasonably
acceptable to the Indemnified Party. If the Indemnifying Party assumes the
defense of such Third-Party Claim, the Indemnifying Party shall have the
authority to negotiate, compromise and settle such Third-Party Claim, subject to
paragraph (c) below. The Indemnified Party shall retain the right to employ its
own counsel and to participate in the defense of any Third-Party Claim, the
defense of which has been assumed by

--------------------------------------------------------------------------------

the Indemnifying Party pursuant hereto, but the Indemnified Party shall bear and
shall be solely responsible for its own costs and expenses in connection with
such participation.
(c)    Settlement of Third-Party Claims. Notwithstanding the foregoing
provisions of this Section 7.4, (i) no Indemnifying Party shall be entitled to
settle any Third-Party Claim without the Indemnified Party’s prior written
consent unless the Third-Party Claim is solely a claim for money damages and as
part of such settlement the Indemnified Party is released in writing from all
liability with respect to such Third-Party Claim and the terms of such
settlement do not impose any obligations or restrictions on the Indemnified
Party, and (ii) no Indemnified Party shall be entitled to settle any Third-Party
Claim without the Indemnifying Party’s prior written consent unless as part of
such settlement the Indemnifying Party is released in writing from all liability
with respect to such Third-Party Claim, other than the related claim for
indemnification under this Article VII.
(d)    Notwithstanding the foregoing, Sections 7.4(b) and (c) shall not apply to
claims related to Taxes, which shall not be considered “Third Party Claims” and
which shall be governed exclusively by Section 7.4(a) in accordance with the
procedures set forth in Section 11.16.
Section 7.5    Method and Manner of Paying Claims; Set-Off. Subject to the
Indemnifying Party’s right pursuant to Section 7.4 to defend, negotiate,
compromise and settle a Third-Party Claim, the amount of any Claim shall be paid
by the Indemnifying Party forthwith on demand. Any amounts owed by the
Indemnifying Party to the Indemnified Party (whether under this Agreement or
otherwise) may be set off in satisfaction of amounts owed by the Indemnified
Party to the Indemnifying Party or one of its Affiliates (whether under this
Agreement or otherwise) and vice versa.
Section 7.6    Miscellaneous Provisions.
(a)    Adjustment to Purchase Price. Any payments made pursuant to the
indemnification provisions of this Article VII shall be deemed to be adjustments
to the Initial Purchase Price and the Parties shall treat them as such for all
purposes unless otherwise required by Law.
(b)    Definition of Loss. “Loss” means any loss, cost, damage, expense,
payment, liability or obligation incurred or suffered with respect to the act,
omission, fact or circumstance with respect to which such term is used,
including: (i) related attorneys’, accountants’ and other professional advisors’
fees and expenses, including those as to investigation, prosecution or defense
of any claim or threatened claim including any attorneys’ fees and expenses in
connection with one or more appellate or bankruptcy proceedings arising out of
any such claim; and (ii) amounts paid in settlement of a dispute with a Person
not a Party that if resolved in favor of such Person would constitute a matter
to which a Party is indemnified pursuant to this Agreement, even though such
settlement does not acknowledge that the underlying facts or circumstances
constitute a breach of a representation and warranty or other indemnified
matter. Notwithstanding the foregoing, “Loss” does not include any punitive
damages; provided, however, that in the case of a Third Party Claim, “Loss”
includes the total amount of any judgment and any other award payable to a
Person other than a Party, a successor or assign of a Party, or a Buyer
Indemnitee or a Seller Indemnitee pursuant to the Third Party Claim,
irrespective of the nature or categorization of damages.

--------------------------------------------------------------------------------

(c)    No Prejudice. Except as provided in Section 5.12(b) with respect to
proposed or deemed updates to Seller’s Disclosure Letter, that, pursuant to
Section 5.12(b) become effective for purposes of the condition set forth in
Section 6.2(a) and Seller’s indemnification obligations in Section 7.2(a)(i),
the representations, warranties, covenants and obligations of Seller and Buyer,
and the rights and remedies that may be exercised by the Buyer Indemnitees and
the Seller Indemnitees, as applicable, based on such representations,
warranties, covenants and obligations, will not be limited or affected by any
investigation conducted by Buyer or Seller or any agent of Buyer or Seller with
respect to, or any knowledge acquired (or capable of being acquired) by Buyer or
Seller or any agent of Buyer or Seller at any time, whether before or after the
Closing, with respect to the accuracy or inaccuracy of or compliance with or
performance of any such representation, warranty, covenant or obligation, and no
Buyer Indemnitee or Seller Indemnitee, as applicable, shall be required to show
that it relied on any (and each Buyer Indemnitee and Seller Indemnitee, as
applicable, shall be deemed to have relied on each) such representation,
warranty, covenant or obligation of Seller or Buyer, as applicable, in order to
be entitled to indemnification pursuant to this Article VII.
(d)    Exclusive Remedy. Each of the Parties agrees that, except for the
purchase price adjustment provisions in Section 1.6 and except as provided in
Section 11.13 and Section 11.14, if the Closing occurs the indemnification
provided in this Article VII and Section 11.16 is the exclusive remedy for a
breach by any Party of any representation, warranty, agreement or covenant
contained in this Agreement or any Ancillary Agreement and is in lieu of any and
all other rights and remedies that any other Party may have under this Agreement
or any Ancillary Agreement or otherwise for monetary relief or equitable relief.
Section 7.7    Buyer’s Release of Seller.
(a)    Except for any rights under this Agreement or any Ancillary Agreement and
rights under the Seller Guaranty, effective upon consummation of the Closing
Buyer on behalf of itself and its successors and assigns waives its right to
recover from, and forever releases and discharges, Seller, Seller’s Affiliates,
the partners, trustees, beneficiaries, shareholders, members, directors,
officers, employees and agents of each of them, and their respective heirs,
successors, personal representatives and assigns from any and all demands,
claims, legal or administrative proceedings, losses, liabilities, damages,
penalties, fines, liens, judgments, costs or expenses whatsoever (including
attorneys’ fees and costs), whether direct or indirect, known or unknown,
foreseen or unforeseen, that may arise on account of or in any way be connected
with (i) the physical condition of the Property, valuation, salability or
utility of the Property, or its suitability for any purpose whatsoever,
including all structural and seismic elements, all mechanical, electrical,
plumbing, sewage, heating, ventilating, air conditioning and other systems, the
environmental condition of the Property and Hazardous Materials on, under or
about the Property, including any Environmental Matters, or (ii) any law or
regulation applicable to the Property, including Environmental Laws, or
Environmental Matters.
(b)    To the fullest extent permitted by applicable Law, effective upon
consummation of the Closing, Buyer hereby waives the benefit of any Law which
provides that a general release does not extend to claims which the creditor
does not know or suspect to exist in

--------------------------------------------------------------------------------

his or her favor at the time of executing the release, which if known by him or
her must have materially affected his settlement with the debtor. Buyer
represents and warrants to Seller that it has read and knows and understands the
contents of the release contained in this Section 7.7 and that it has made this
release and executed this Agreement voluntarily after consulting with counsel of
its choosing. Buyer understands that it cannot proceed against Seller with
respect to the matters released herein.
(c)    The release and waivers by Buyer contained in this Section 7.7 shall
survive the Closing and the recordation of the Deed, and shall not be deemed
merged into the Deed upon its recordation.
Section 7.8    Seller’s Release of Buyer.
(a)    Except for any rights under this Agreement or any Ancillary Agreement,
effective upon consummation of the Closing Seller on behalf of itself and its
successors and assigns waives its right to recover from, and forever releases
and discharges, Buyer, Buyer’s Affiliates, the partners, trustees,
beneficiaries, shareholders, members, directors, officers, employees and agents
of each of them, and their respective heirs, successors, personal
representatives and assigns from any and all demands, claims, legal or
administrative proceedings, losses, liabilities, damages, penalties, fines,
liens, judgments, costs or expenses whatsoever (including attorneys’ fees and
costs), whether direct or indirect, known or unknown, foreseen or unforeseen,
that may arise on account of or in any way be connected with (i) the physical
condition of the Property, valuation, salability or utility of the Property, or
its suitability for any purpose whatsoever, including all structural and seismic
elements, all mechanical, electrical, plumbing, sewage, heating, ventilating,
air conditioning and other systems, the environmental condition of the Property
and Hazardous Materials on, under or about the Property, including any
Environmental Matters, or (ii) any law or regulation applicable to the Property,
including Environmental Laws, or Environmental Matters.
(b)    To the fullest extent permitted by applicable Law, effective upon
consummation of the Closing, Seller hereby waives the benefit of any Law which
provides that a general release does not extend to claims which the creditor
does not know or suspect to exist in his or her favor at the time of executing
the release, which if known by him or her must have materially affected his
settlement with the debtor. Seller represents and warrants to Buyer that it has
read and knows and understands the contents of the release contained in this
Section 7.8 and that it has made this release and executed this Agreement
voluntarily after consulting with counsel of its choosing. Seller understands
that it cannot proceed against Buyer with respect to the matters released herein
(c)    The release and waivers by Seller contained in this Section 7.8 shall
survive the Closing and the recordation of the Deed, and shall not be deemed
merged into the Deed upon its recordation.
ARTICLE VIII
TERMINATION AND ABANDONMENT
Section 8.1    Termination. This Agreement may be terminated and the
transactions

--------------------------------------------------------------------------------

contemplated hereby may be abandoned at any time prior to the Closing:
(a)    by mutual written consent of Seller and Buyer;
(b)    by either Seller or Buyer, if the Closing has not occurred on or prior to
December 31, 2011; provided, however, that if at December 31, 2011 the only
remaining condition to Closing under Article VI (other than conditions that by
their nature are to be satisfied at the Closing) are (i) Section 6.2(d) and
Section 6.3(d) or (ii) the completion of the calculation of the Determined Value
for the Pre-Closing Issues as contemplated by Section 6.2(g) or Section 6.3(f),
then either Seller or Buyer may extend the outside date for up to thirty (30)
days (such date, including any such permitted extension thereof, the
“Termination Date”); provided, further, that the right to terminate this
Agreement pursuant to this Section 8.1(b) shall not be available to Seller or
Buyer, as applicable, if such Party fails to perform any of its obligations
under this Agreement, which failure primarily contributes to the failure of the
Closing to have occurred by such time;
(c)    by Seller upon a breach or violation of any representation, warranty,
covenant or agreement on the part of Buyer set forth in this Agreement, which
breach or violation would result in the failure to satisfy the conditions set
forth in Section 6.3 and, in any such case, such breach or violation shall be
incapable of being cured by the Termination Date, or Buyer shall not be using on
a continuous basis all commercially reasonable efforts to cure in all material
respects such breach or violation commencing within a reasonable time after the
giving of written notice thereof by Seller to Buyer of such violation or breach;
provided that Buyer shall be entitled to extend the Closing to a date that is up
to 30 days after the Termination Date in order to provide Buyer with a full 30
days after written notice thereof by Seller to Buyer to effect a cure of any
Buyer breach;
(d)    by Buyer upon a breach or violation of any representation, warranty,
covenant or agreement on the part of Seller set forth in this Agreement, which
breach or violation would result in the failure to satisfy the conditions set
forth in Section 6.2 and, in any such case, such breach or violation shall be
incapable of being cured by the Termination Date, or Seller shall not be using
on a continuous basis all commercially reasonable efforts to cure in all
material respects such breach or violation commencing within a reasonable time
after the giving of written notice thereof by Buyer to Seller of such violation
or breach; provided that Seller shall be entitled to extend the Closing to a
date that is up to 30 days after the Termination Date in order to provide Seller
with a full 30 days after written notice thereof by Buyer to Seller to effect a
cure of any Seller breach;
(e)    by Buyer if the Determined Value of the Pre-Closing Issues has been
finally determined pursuant to Section 1.7 and the condition set forth in
Section 6.2(g) will not be met; and
(f)    by Seller if the Determined Value of the Pre-Closing Issues has been
finally determined pursuant to Section 1.7 and the condition set forth in
Section 6.3(f) will not be met.
Section 8.2    Effect of Termination.
(a)    Subject to the following provisions of this Section 8.2, upon any
termination of this Agreement as provided in Section 8.1, the obligations of the
Parties hereunder shall terminate

--------------------------------------------------------------------------------

and there shall be no liability on the part of any Party hereto with respect
thereto, except for the provisions of Section 2.3, Section 5.3, Section 5.5,
Section 5.10(c), this Section 8.2 and Articles X - XII, which shall survive such
termination and except that no termination will relieve either Party for any
liability for any breach of this Agreement prior to such termination, except as
expressly set forth below.
(b)    Nothing in this Section 8.2 or elsewhere in this Agreement shall be
construed or interpreted to preclude Buyer, in the event Seller breaches or
violates any representation, warranty, covenant or agreement set forth in this
Agreement, from electing to pursue specific performance of this Agreement in
accordance with Section 11.14 in lieu of termination.
(c)    If the sale of the Property is not consummated due to Seller’s uncured
material breach hereunder then Buyer shall be entitled, as its sole remedy,
either (a) to terminate this Agreement and receive the return of the Deposit
plus payment of an amount equal to all expenses incurred by Buyer and its
Affiliates in connection with due diligence, the negotiation, preparation and
execution of this Agreement and the Ancillary Agreements and taking the steps
contemplated by this Agreement to proceed to Closing (“Buyer Costs”) or (b) to
enforce specific performance of this Agreement as provided in Section 11.14.
Provided that Seller pays the Buyer Costs, Buyer expressly waives its rights to
seek any damages (other than Buyer Costs) in the event that Seller materially
breaches hereunder and Buyer, having the right to do so, elects to terminate
this Agreement. Seller will pay the Buyer Costs within five (5) Business Days
after receipt of a written summary thereof together with supporting
documentation in reasonable detail. Seller and Buyer agree that it is difficult
to fix the exact damages that Buyer would suffer as a result of Seller’s
material breach of this Agreement but that the Buyer Costs represents a
reasonable estimate of the damages that Buyer would suffer as a result of
Seller’s material breach. Receipt of the Buyer Costs as liquidated damages shall
be Buyer’s sole and exclusive remedy for the Closing not occurring as a result
of Seller’s material breach of its obligations under this Agreement in the event
that Buyer, having the right to do so, elects to terminate this Agreement. The
provisions of this Section 8.2(c) shall survive the termination of this
Agreement. Notwithstanding the foregoing provisions of this Section 8.2(c),
Buyer acknowledges and agrees that Seller shall not be obligated to pay the
Buyer Costs in the event that a breach of a representation or warranty under
Article III occurs and is disclosed by Seller prior to Closing pursuant to the
updating process set forth in Section 1.7.
(d)    If the sale of the Property as contemplated hereunder is not consummated
due to an uncured breach of Buyer the Deposit shall be released to Seller.
Seller and Buyer agree that it is difficult to fix the exact damages that Seller
would suffer as a result of Buyer’s breach of this Agreement but that the amount
of the Deposit represents a reasonable estimate of the damages that Seller would
suffer as a result of Buyer’s breach. Receipt of the Deposit as liquidated
damages shall be Seller’s sole and exclusive remedy for the Closing not
occurring as a result of Buyer’s breach of its obligations under this Agreement.
The provisions of this Section 8.2(d) shall survive the termination of this
Agreement.
(e)    If the Closing does not occur for any reason other than an uncured breach
of this Agreement by Buyer, then the Deposit shall be released promptly to
Buyer, and Seller agrees to send any required notice to the Title Company to
return the Deposit to Buyer.

--------------------------------------------------------------------------------

ARTICLE IX
ACKNOWLEDGEMENTS BY BUYER
Section 9.1    Disclaimer of Certain Representations. As an essential inducement
to Seller to sell the Property to Buyer on the terms and conditions set forth in
this Agreement, Buyer acknowledges, understands and agrees that, except as
otherwise specifically set forth in this Agreement, the Ancillary Agreements,
the Deed and the other conveyance instruments referred to in Article II:
(a)    (i) Buyer is a sophisticated purchaser who is an experienced investor in
and owner of property of a type similar to the Property; (ii) neither Seller nor
its agents, brokers or employees has made and does make any representation or
warranty of any kind whatsoever, whether oral or written, express or implied,
with respect to the Property; and (iii) the Property is being sold to Buyer on
the Closing Date in its then “AS IS, WHERE IS” condition, with all faults.
(b)    assuming that Seller complies with the covenants set forth in Sections
5.3(a) and (c), the inspection rights and time periods provided for herein shall
supply Buyer sufficient opportunity and access to: (i) the Property to conduct
all examinations, inspections, testing, studies and investigations of the
Property (collectively, “Investigations”); (ii) information regarding the
Property; and (iii) such documents applicable to the Property, as Seller has
delivered or made available to Buyer. Assuming Seller complies with the
covenants set forth in Section 5.3(a) and (c), Buyer shall conduct such
Investigation activities, inspections, and studies of the Property as it deems
necessary or appropriate, and examine and investigate to its full satisfaction
all facts, circumstances, and matters relating to the Property (including the
physical condition and use, availability and adequacy of utilities, access,
zoning, compliance with applicable laws, environmental conditions, engineering
and structural matters), title and survey matters, and any other matters it
deems necessary or appropriate for purposes of consummating this transaction.
The Investigations shall be conducted at Buyer’s sole cost and expense.
(c)    Further, and without limiting the generality of clause (a) above, except
for any express representations and warranties contained or this Agreement, the
Ancillary Agreements, the Deed and the other conveyance instruments referred to
in Article II: (i) the information and reports, including Property Data and
Records, provided or made available to Buyer have been provided for
informational purposes only and only as an accommodation to Buyer; (ii) Seller
has not made, is not making, and will not make any representation, warranty or
promise of any kind, express or implied, concerning the accuracy or completeness
of all or any part of the information reports, including Property and Data
Records provided or made available to Buyer; and (iii) any inaccuracy,
incompleteness or deficiency in any part of information or reports, including
Property and Data Records, shall be solely the risk of Buyer, shall not be
chargeable in any respect to Seller, and shall not form the basis of any claims
by Buyer against any person or entity that prepared, authored, compiled or
created any part of such information or reports, such claims (other than claims
of fraud or intentional misrepresentation of express representation or warranty
by Seller in this Agreement) being expressly waived and relinquished by Buyer.
Section 9.2    Disclaimer of Warranties.
(a)    BUYER ACKNOWLEDGES THAT, EXCEPT FOR THE

--------------------------------------------------------------------------------

REPRESENTATIONS AND WARRANTIES SET FORTH IN THIS AGREEMENT, THE ANCILLARY
AGREEMENTS, THE DEED and the other conveyance instruments referred to in
Article II: (I) NO REPRESENTATIONS, WARRANTIES OR PROMISES, EXPRESS OR IMPLIED,
HAVE BEEN OR ARE BEING MADE BY OR ON BEHALF OF SELLER OR ANY OTHER PERSON WITH
RESPECT TO THE PROPERTY, INCLUDING WITH RESPECT TO PHYSICAL OR ENVIRONMENTAL
CONDITION, HABITABILITY, QUANTITY OR QUALITY OF TIMBER, FUTURE FIBER GROWTH OR
HARVEST, FUTURE FINANCIAL RESULTS FROM THE SALE OF FIBER GROWN ON THE
TIMBERLANDS OR FROM THE SALE OF THE TIMBERLANDS, the economic value of the
Property, adequacy of water, sewage or other utilities serving the Property, the
fitness or suitability of the Property for Buyer’s intended uses or the present
use of the Property, or the physical condition, occupation or management of the
Property, the development potential of the Property, its compliance with
applicable laws or requirements relating to leasing, zoning, subdivision,
planning, building, fire, safety, health or environmental matters (including the
presence or absence of asbestos, petroleum products or toxic or hazardous
substances), compliance with covenants, conditions and restrictions (whether or
not of record), other local, municipal, regional, state or federal requirements,
or other laws or requirements, MERCHANTABILITY, SUITABILITY OR FITNESS FOR A
PARTICULAR PURPOSE, AND SELLER HEREBY EXPRESSLY DISCLAIMS ALL WARRANTIES, EITHER
EXPRESS OR IMPLIED RELATING TO ANY OF THE FOREGOING MATTERS, AND (II) IN
ENTERING INTO THIS AGREEMENT, BUYER HAS NOT RELIED AND DOES NOT RELY ON ANY SUCH
REPRESENTATION, WARRANTY OR PROMISE, EXPRESS OR IMPLIED, BY OR ON BEHALF OF
SELLER OR ANY OTHER PERSON. BUYER ACKNOWLEDGES AND AGREES THAT BUYER SHALL TAKE
THE PROPERTY IN “AS IS, WHERE IS”, AND WITH ALL FAULTS CONDITION ON THE CLOSING
DATE, EXCEPT AS OTHERWISE EXPRESSLY PROVIDED in this Agreement, the Ancillary
Agreements, the Deed and the other conveyance instruments referred to in
Article II.
(b)    To the extent required to be operative, the disclaimers of warranties
contained herein are “conspicuous” disclaimers for purposes of any applicable
law, rule, regulation or order.
This Section 9.2 shall survive the Closing indefinitely.
ARTICLE X
DISPUTE RESOLUTION
Section 10.1    Initial Discussions. In the event that after the Closing a Party
gives notice of any dispute, claim, question, disagreement or controversy
arising from or relating to this Agreement or the breach hereof, or the
Property, other than those disputes, claims, questions, disagreements or
controversies for which dispute resolution procedures are set forth in
Section 1.6 (a “Dispute”), representatives of the Parties shall use their
reasonable commercial efforts to settle the Dispute. To this effect, such
representatives shall consult and negotiate with each other in good

--------------------------------------------------------------------------------

faith and, recognizing their mutual interests, attempt to reach a just and
equitable solution satisfactory to the Parties. If the representatives are
unable to resolve any Dispute within thirty (30) days after the date of the
notice of such Dispute, any Party may, by giving notice to the other Party,
refer the Dispute to a senior executive officer of each Party or an Affiliate
(each, a “Party Executive”) for resolution. The Party Executives will meet with
each other, either physically at a mutually convenient location or by telephone
or videoconference, to endeavor to resolve the Dispute in view of the Parties’
mutual interest in reaching a reasonable business resolution. If the Party
Executives are unable to resolve the Dispute within thirty (30) days after
submission to them, the Party Executives shall in good faith discuss the
desirability of submitting the Dispute to mediation or binding arbitration
before a single mediator or arbitrator who has at least ten (10) years relevant
industry experience in the matter that is the subject of the Dispute. If the
Party Executives cannot unanimously agree to submit the Dispute to mediation or
binding arbitration within sixty (60) days after the Dispute was first submitted
to them, or upon the failure of any agreed-upon mediation to resolve the
Dispute, the Parties may pursue such rights and remedies as are available under
this Agreement or otherwise.
Section 10.2    Evidentiary Status. All settlement offers, promises, conduct and
statements, whether oral or written, made in the course of the settlement or any
mediation process by either Seller or Buyer, their agents, employees, experts
and attorneys, and by the mediator, are confidential, privileged and
inadmissible for any purpose, including impeachment, in any litigation,
arbitration or other proceeding involving the Parties; provided, however, that
evidence that is otherwise admissible or discoverable shall not be rendered
inadmissible or non‑discoverable as a result of its disclosure during settlement
or mediation efforts.
Section 10.3    Forbearance. During the pendency of the settlement or any
mediation process referred to in paragraph (a) above, the Parties agree to
forebear from filing or otherwise proceeding with litigation; provided, however,
that either Seller, on the one hand, or Buyer, on the other hand, shall be
entitled to seek a temporary restraining order or preliminary injunction to
prevent the breach of Seller’s or Buyer’s obligations, as the case may be, under
this Agreement or any Ancillary Agreement. If any agreement of the Parties to
use mediation breaks down and a later litigation is commenced or application for
an injunction is made, the Parties will not assert a defense of laches or
statute of limitations based upon the time spent in mediation.
Section 10.4    Litigation. After the Closing, either Seller or Buyer may
initiate litigation with respect to any Dispute submitted to the Party
Executives at any time following 60 days after the initial meeting between the
Party Executives session or 90 days after the date of sending the written
request for resolution by the Party Executives, whichever occurs first.
Section 10.5    Enforcement. The provisions of this Article X may be enforced by
any court of competent jurisdiction, and the Party seeking enforcement shall be
entitled to an award of all costs, fees and expenses, including attorneys’ fees,
to be paid by the Party against whom enforcement is ordered.
Section 10.6    Pre-Closing. The provisions of this Article X do not apply prior
to the Closing.

--------------------------------------------------------------------------------

ARTICLE XI
GENERAL PROVISIONS
Section 11.1    Notice. All notices, requests, demands, and other communications
hereunder shall be in writing, and shall be deemed to have been duly given if
delivered in person, sent by facsimile transmission or sent by overnight courier
service (with all fees prepaid) as follows:
(a)    If to Seller, to the addresses for notice set forth in Section 11.1 of
Seller’s Disclosure Letter; and
(b)    If to Buyer to the addresses for notice set forth in Section 11.1 of
Buyer’s Disclosure Letter.
Any such notice, request, demand or other communication shall be deemed to be
given and effective if delivered in person, on the date delivered, if sent by
overnight courier service, on the first Business Day after the date sent as
evidenced by the date of the bill of lading, or if sent by facsimile
transmission, on the date transmitted; and shall be deemed received if delivered
in person, on the date of personal delivery, if sent by overnight courier
service, on the first Business Day after the date sent, or if by facsimile
transmission, on the date of confirmation of receipt (including electronic
confirmation). Any Party sending a notice, request, demand or other
communication by facsimile transmission shall also send a hard copy of such
notice, request, demand or other communication by one of the other means of
providing notice set forth in this Section 11.1. Any notice, request, demand or
other communication shall be given to such other representative or at such other
address as a Party may furnish to the other Parties in writing pursuant to this
Section 11.1.
Section 11.2    Legal Holidays. If any date set forth in this Agreement for the
performance of any obligation by any Party, or for the delivery of any
instrument or notice as herein provided, should be a Saturday, Sunday or legal
holiday, the compliance with such obligation or delivery shall be deemed
acceptable on the next day which is not a Saturday, Sunday or legal holiday. As
used herein, the term “legal holiday” means any state or federal holiday for
which financial institutions or post offices are generally closed in the State
of Florida or Commonwealth of Massachusetts for observance thereof.
Section 11.3    Further Assurances. Each of the Parties shall execute such
further Conveyance Instruments and such other documents, instruments of transfer
or assignment (including a real estate excise Tax affidavit) and do such other
acts or things as may be reasonably required or desirable to carry out the
intent of the Parties hereunder and the provisions of this Agreement and the
transactions contemplated hereby.
Section 11.4    Assignment; Binding Effect. Except as otherwise provided in
Section 2.2(a), this Agreement shall not be assignable or otherwise transferable
(a) by Buyer without the prior written consent of Seller, and (b) by Seller
without the prior written consent of Buyer. Seller may, by written notice to
Buyer, assign all or any portion of its rights and obligations under this
Agreement to any Affiliate thereof but no such assignment will release Seller of
its obligations hereunder or release the applicable Affiliate of Seller from any
of the obligations under the Seller Guaranty. Buyer shall have the right to
assign its rights under this Agreement in accordance with Section 2.2

--------------------------------------------------------------------------------

(a) and Section 2.4 but no such assignment shall relieve Buyer from its
obligations under this Agreement after the Closing with respect to that portion
of this Agreement so assigned. This Agreement shall be binding upon and inure to
the benefit of the Parties and their respective successors and permitted
assigns.
Section 11.5    Entire Agreement. This Agreement (including the Exhibits and
Schedules hereto), Seller’s Disclosure Letter, Buyer’s Disclosure Letter, the
Confidentiality Agreement and the other Transaction Documents constitute the
entire agreement and understanding of the Parties and supersede any prior
agreements or understandings, whether written or oral, among the Parties with
respect to the subject matter hereof.
Section 11.6    Amendment; Waiver. This Agreement may not be amended or modified
in any manner other than by an agreement in writing signed by all of the Parties
or their respective successors or permitted assigns. No waiver under this
Agreement shall be valid or binding unless set forth in a writing duly executed
and delivered by each Party against whom enforcement of such waiver is sought.
Neither the waiver by any of the Parties of a breach of or a default under any
provision of this Agreement, nor the failure by any of the Parties, on one or
more occasions, to enforce any provision of this Agreement or to exercise any
right or privilege hereunder, shall be construed as a waiver of any other breach
or default of a similar nature, or as a waiver of any of such provisions, rights
or privileges hereunder.
Section 11.7    No Third Party Beneficiaries. Nothing in this Agreement or any
of the Ancillary Agreements, whether express or implied, is intended or shall be
construed to confer upon or give to any Person, other than the Parties hereto,
the Buyer Indemnitees and the Seller Indemnitees (with respect to Article VII),
any right, remedy or other benefit under or by reason of this Agreement.
Section 11.8    Severability of Provisions. If any provision of this Agreement
(including any phrase, sentence, clause, Section or subsection) is inoperative,
invalid, illegal or unenforceable for any reason, all other provisions of this
Agreement shall remain in full force and effect so long as the economic or legal
substance of the transactions contemplated hereby is not affected in any manner
materially adverse to any Party. Upon any such determination, the Parties shall
negotiate in good faith to modify this Agreement so as to give effect to the
original intent of the Parties as closely as possible in an acceptable manner to
the end that transactions contemplated hereby are fulfilled to the extent
possible.
Section 11.9    Governing Law.
(a)    THIS AGREEMENT SHALL BE GOVERNED IN ALL RESPECTS, INCLUDING VALIDITY,
CONSTRUCTION, INTERPRETATION AND EFFECT, BY THE LAWS OF THE STATE OF NEW YORK
WITHOUT GIVING EFFECT TO ITS PRINCIPLES OR RULES OF CONFLICT OF LAWS. EACH OF
THE PARTIES HEREBY (I) IRREVOCABLY SUBMITS TO THE JURISDICTION OF THE COURTS OF
THE STATE OF NEW YORK IN NEW YORK COUNTY AND THE FEDERAL COURTS OF THE UNITED
STATES OF AMERICA IN AND FOR THE SOUTHERN DISTRICT OF NEW YORK FOR THE PURPOSE
OF ANY ACTION OR PROCEEDING ARISING OUT OF THIS AGREEMENT OR ANY OF THE
TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT, (II) AGREES THAT IT

--------------------------------------------------------------------------------

WILL NOT ATTEMPT TO DENY OR DEFEAT SUCH PERSONAL JURISDICTION BY MOTION OR OTHER
REQUEST FOR LEAVE FROM ANY SUCH COURT, AND (III) AGREES THAT IT WILL NOT BRING
ANY ACTION RELATING TO THIS AGREEMENT OR ANY OF THE TRANSACTIONS CONTEMPLATED BY
THIS AGREEMENT IN ANY COURT OTHER THAN A NEW YORK STATE COURT IN AND FOR NEW
YORK COUNTY OR FEDERAL COURT IN THE SOUTHERN DISTRICT OF NEW YORK. EACH OF THE
PARTIES HEREBY CONSENTS TO AND GRANTS ANY SUCH COURT JURISDICTION OVER THE
PERSON OF SUCH PARTY AND OVER THE SUBJECT MATTER OF ANY SUCH DISPUTE AND AGREES
THAT MAILING OF PROCESS OR OTHER PAPERS IN CONNECTION WITH ANY SUCH ACTION OR
PROCEEDING IN THE MANNER PROVIDED IN SECTION 11.1, OR IN SUCH OTHER MANNER AS
MAY BE PERMITTED BY LAW, SHALL BE VALID AND SUFFICIENT SERVICE THEREOF ON SUCH
PARTY.
(b)    EACH PARTY HEREBY ACKNOWLEDGES AND AGREES THAT ANY CONTROVERSY THAT MAY
ARISE UNDER THIS AGREEMENT IS LIKELY TO INVOLVE COMPLICATED AND DIFFICULT
ISSUES, AND THEREFORE SUCH PARTY HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES
ANY RIGHT SUCH PARTY MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY LITIGATION
DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OF
THE ANCILLARY AGREEMENTS, OR THE BREACH, TERMINATION OR VALIDITY OF THIS
AGREEMENT OR ANY OF THE ANCILLARY AGREEMENTS, OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY. EACH PARTY HEREBY CERTIFIES AND ACKNOWLEDGES THAT (I) NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER, (II) SUCH PARTY UNDERSTANDS AND HAS CONSIDERED
THE IMPLICATIONS OF THIS WAIVER, (III) SUCH PARTY MAKES THIS WAIVER VOLUNTARILY,
AND (IV) SUCH PARTY HAS BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND EACH OF
THE ANCILLARY AGREEMENTS BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS SET FORTH IN THIS SECTION.
Section 11.10    Counterparts. This Agreement may be signed in any number of
counterparts, each of which shall be deemed an original and, when taken
together, shall constitute one agreement.
Section 11.11    Captions. The captions and other headings contained in this
Agreement as to the contents of particular articles, sections, paragraphs or
other subdivisions contained herein are inserted for convenience of reference
only and are in no way to be construed as part of this Agreement or as
limitations on the scope of the particular articles, sections, paragraphs or
other subdivisions to which they refer and shall not affect the interpretation
or meaning of this Agreement. “Article,” “Section,” “Subsection,” “Exhibit” or
“Schedule” refers to such item of or attached to this Agreement.

--------------------------------------------------------------------------------

Section 11.12    Construction. The Parties agree that “including” and other
words or phrases of inclusion, if any, shall not be construed as terms of
limitation, so that references to “included” matters shall be regarded as
nonexclusive, non-characterizing illustrations and equivalent to the terms
“including, but not limited to,” and “including, without limitation.” Each Party
acknowledges that it has had the opportunity to be advised and represented by
counsel in the negotiation, execution and delivery of this Agreement and
accordingly agrees that if any ambiguity exists with respect to any provision of
this Agreement, such provision shall not be construed against any Party solely
because such Party or its representatives were the drafters of any such
provision.
Section 11.13    Reimbursement of Legal Fees. In the event any legal proceeding
should be brought to enforce the terms of this Agreement or for breach of any
provision of this Agreement, the non-prevailing Party shall reimburse the
prevailing Party for all reasonable costs and expenses of the prevailing Party
(including its reasonable attorneys’ fees and disbursements). For purposes of
the foregoing, (i) ”prevailing Party” means (A) in the case of the Party
initiating the enforcement of rights or remedies, that it recovered
substantially all of its claims, and (B) in the case of the Party defending
against such enforcement, that it successfully defended substantially all of the
claims made against it, and (ii) if no Party is a “prevailing Party” within the
meaning of the foregoing, then no Party will be entitled to recover its costs
and expenses (including attorney’s fees and disbursements) from any other Party.
Section 11.14    Specific Performance. The Parties acknowledge that money
damages would not be a sufficient remedy for any breach by Seller of this
Agreement and that irreparable harm would result if this Agreement were not
specifically enforced. Therefore, the rights of Buyer under this Agreement shall
be enforceable by a decree of specific performance issued by any court of
competent jurisdiction, and appropriate injunctive relief may be applied for and
granted in connection therewith. If Seller fails to consummate the transactions
contemplated in this Agreement, being otherwise obligated to do so hereunder,
Buyer may undertake an action, suit or proceeding for the specific enforcement
of this Agreement unless Buyer’s failure to perform any of its obligations under
this Agreement primarily contributes to the failure of Seller to consummate the
transactions contemplated by this Agreement. In addition, Seller shall have the
right prior to the Closing to seek specific performance by Buyer for any breach
of the Confidentiality Agreement but shall not otherwise have a right to seek
specific performance of this Agreement.
Section 11.15    Seller’s Disclosure Letter. Any references to a Section of the
Seller’s Disclosure Letter contained in this Agreement shall be deemed to also
refer to any subsections of such Section. Buyer acknowledges the following with
respect to disclosures contained in Seller’s Disclosure Letter:
(a)    The information set forth on one section or subsection of Seller’s
Disclosure Letter shall be deemed to apply and qualify the section and
subsection of this Agreement to which it corresponds in number and each other
section or subsection of this Agreement to the extent it is reasonably apparent
that such information is relevant to such other section or subsection.
(b)    The inclusion of any information in Seller’s Disclosure Letter shall not
be deemed to be an admission or acknowledgment, in and of itself, that such
information is required by the terms of this Agreement to be disclosed, is
material, has resulted in or would be reasonably

--------------------------------------------------------------------------------

expected to result in a Material Adverse Effect or is outside the ordinary
course of business (in each case, other than as specifically noted in Seller’s
Disclosure Letter). The information contained in Seller’s Disclosure Letter is
disclosed solely for purposes of this Agreement, and no information contained
herein shall be deemed to be an admission by any party to any third party of any
matter whatsoever (including any violation of applicable law or breach of
contract or agreement to which Seller is subject).
(c)    Seller’s Disclosure Letter may include brief descriptions or summaries of
certain agreements, instruments and other documents, which descriptions do not
purport to be comprehensive, and are qualified in their entirety by reference to
the text of the documents described.
Section 11.16    Tax Matters.
(a)    Tax Proceedings. Buyer and Seller agree to cooperate with each other to
the extent reasonably required after the Closing Date in connection with any Tax
Proceedings relating to any Taxes or Tax Returns for a Pre-Closing Period to the
extent such Taxes or Tax Returns relate to the Property, or which could
otherwise result in an indemnification obligation of Seller pursuant to this
Agreement. Promptly (but no more than twenty (20) days) after Buyer receives
notice of any Tax Proceeding that could result in an indemnification obligation
of Seller pursuant to this Agreement, Buyer shall notify Seller in writing.
Seller shall have the right to conduct and control the defense of the Tax
Proceeding at their expense, whether the Tax Proceeding began before or after
the Closing, and Buyer shall provide Seller with copies of all documents in
Buyer’s possession and such assistance as Seller may reasonably request to allow
Seller to effectively conduct and control such defense; provided, that Buyer
shall have the right to participate in such Tax Proceeding at Buyer’s expense
(and provided, further, that for the avoidance of doubt, Buyer shall in no event
have the right to participate in any Tax Proceedings relating to Income Taxes of
Seller or any of its Affiliates). Seller shall not be responsible for any Taxes
to the extent attributable to any action taken by Buyer with respect to any Tax
Proceeding without Seller’s written consent. This Section 11.16 shall govern the
control of Tax Proceedings, rather than the procedures provided in Sections
7.4(b) and 7.4(c).
(b)    Refunds and Credits. Any refunds or credits of Taxes (including any
interest paid or credited with respect thereto) of, or with respect to, Seller,
any of Seller’s Affiliates, or with respect to the Property that are
attributable or allocable to any Pre-Closing Period will be payable to Seller.
To the extent Buyer receives any refunds or other amounts payable to Seller
pursuant to this Section 11.16(b), Buyer shall pay all such amounts to Seller
within thirty (30) days of Buyer’s receipt of such amounts.
ARTICLE XII
DEFINITIONS
The terms set forth below when used in this Agreement shall have the following
meanings:
“Additional Buyer Changes” has the meaning specified in Section 5.9(b).
“Adjustment Period” has the meaning specified in Section 1.6(c)(i).

--------------------------------------------------------------------------------

“Affiliate” of any Person means another Person which, directly or indirectly,
controls, is controlled by, or is under common control with, the first Person.
“Agreement” has the meaning specified in the preamble to this Agreement.
“Aggregate Excess Harvest Value” has the meaning specified in Section 1.6(a)(i).
“Ancillary Agreements” has the meaning specified in Section 3.1.
“Applicable REC”  means (i) any REC  described in a New Phase I Report  (other
than any REC described in the New Phase I Report as being completely resolved,
i.e., such that there is no potential, in Buyer’s judgment, for financial or
legal exposure to Buyer)  or (ii) any REC disclosed by Seller in an update to
Seller’s Disclosure Letter.
“Apportionments” has the meaning specified in Section 1.8(a).
“Assignment and Assumption of Real Property Leases” has the meaning specified in
Section 2.2(b)(iii).
“Assumed Condemnations” has the meaning specified in Section 1.2(i).
“Assumed Contracts” has the meaning specified in Section 1.2(g).
“Assumed Liabilities” has the meaning specified in Section 1.3(a).
“Basic Cap” has the meaning specified in Section 7.2(c)(ii).
“Basket Amount” has the meaning specified in Section 7.2(c)(i).
“Business Day” means any day other than a Saturday, Sunday or “legal holiday” as
defined in Section 11.2.
“Buyer” has the meaning specified in the preamble.
“Buyer Costs” has the meaning specified in Section 8.2(c).
“Buyer Damages” has the meaning specified in Section 7.2(a).
“Buyer Indemnitees” has the meaning specified in Section 7.2(a).
“Buyer Parties” has the meaning specified in Section 4.9(a).
“Buyer Subsidiaries” has the meaning specified in Section 2.2(a).
“Buyer’s Disclosure Letter” has the meaning specified in the preamble to Article
IV.
“Buyer’s Intermediary” has the meaning specified in Section 2.4(a).
“Cash Portion” has the meaning specified in Section 1.5(a).

--------------------------------------------------------------------------------

“Casualty Damages” has the meaning specified in Section 1.6(c)(ii).
“Casualty Loss” means any individual occurrence that results in material
physical damage to, or loss of any of the Timber on, any portion of the
Timberlands by fire, earthquake, flood, windstorm or other casualty, including
any such damage or loss caused by insects or disease, occurring prior to the
Effective Time.
“Claim Certificate” has the meaning specified in Section 7.4(a).
“Claims” means, with respect to the Property, all claims, demands,
investigations, causes of action, suits, defaults, assessments, litigation or
other proceedings, including administrative proceedings, third party actions,
arbitral proceedings and proceedings by or before any Governmental Authority.
“Closing” has the meaning specified in Section 2.1.
“Closing Date” has the meaning specified in Section 2.1.
“Code” means the Internal Revenue Code of 1986, as amended, or any successor
statute thereto.
“Completed Title Commitment” means a Title Commitment together with a legible
copy of each vesting deed and recorded documentary exception and appurtenance
referenced therein (to the extent reasonably obtainable by the Title Company)
when (a) posted to the online data repository (to which Buyer has access)
established and maintained by the Title Company for such purpose, and notice of
such posting has been given by Seller or the Title Company to Buyer by email at
the email addresses set forth in Section 11.1 or (b) delivered as directed by
Buyer to Buyer and/or to the applicable local counsel for Buyer, and notice of
such delivery has been given by Seller or the Title Company to Buyer by email at
the email addresses referred to in Section 11.1.
“Condemnation” means any condemnation proceeding filed or threatened in writing
by any Governmental Authority or any exercise, by a Governmental Authority, of
eminent domain powers (or notice of the exercise thereof) with respect to the
Timberlands.
“Confidentiality Agreement” means the Confidentiality Agreement dated April 27,
2011 between an Affiliate of Seller and Buyer, as amended.
“Contract” means any agreement, lease, license, evidence of debt, mortgage, deed
of trust, note, bond, indenture, security agreement, commitment, instrument,
understanding or other contract, obligation or arrangement of any kind.
“Conveyance Instruments” means such deeds and/or other instruments necessary or
appropriate under applicable Laws to convey to Buyer fee simple title to the
Timberlands, with covenants of special warranty as to title subject to the
Permitted Exceptions.
“Deed” has the meaning specified in Section 2.2(b)(iv).
“Deposit” has the meaning specified in Section 1.5(c).

--------------------------------------------------------------------------------

“Designated Person” has the meaning specified in Section 3.17(b).
“Determined Value” has the meaning specified in Section 1.7(b).
“Disclosed Environmental Issues” means all the specific matters (but not
disclosures about environmental risks generally) disclosed in the Phase I
Reports and New Phase I Reports or any update to Seller’s Disclosure Letter
pursuant to Section 5.12 disclosing specific matters (but not disclosures about
environmental risks generally) relating to Environmental Laws or Environmental
Matters.
“Dispute” has the meaning specified in Section 10.1.
“Drilling and Other Operations” means:
(i)    all subsurface operations for the purposes of exploring (including
seismic surveys or other geophysical operations), drilling, mining, developing,
producing, storing, removing, treating, transporting and owning oil, gas and
other liquid or gaseous hydrocarbons;
(ii)    all subsurface operations for the purposes of exploring (including
seismic surveys or other geophysical operations), drilling for, mining by
Surface Mining Operations, underground shafts, tunnels, in situ or solution,
gasification or other similar methods, developing, producing, storing, removing,
treating, transporting and owning any other Minerals not described in clause
(i) of this definition;
(iii)    all subsurface operations for the purposes of storing valuable
substances or disposing of water (including salt water) or waste in underground
structures or formations (including salt domes and depleted reservoirs);
(iv)    all subsurface operations for the purposes of using injected water,
chemicals and other fluids or substances for the recovery of oil, gas or other
Minerals; and
(v)    all references to drilling or mining or other operations in this
definition include those methods and means now used and those hereafter
developed and used in operations for the purposes of exploring, drilling for,
mining, developing, producing, storing, removing, treating, transporting and
owning Minerals.
However, none of the foregoing includes any Surface Rights.
“Effective Time” has the meaning specified in Section 2.1.
“Endangered Species Act” has the meaning specified in Section 3.14(d).
“Environmental Laws” means any United States federal, state or local Laws and
the regulations promulgated thereunder, in existence on the date hereof,
relating to pollution or

--------------------------------------------------------------------------------

protection of the environment or to threatened or endangered species, including
the Endangered Species Act of 1973, 16 U.S.C. § 1531 et seq., as amended, Laws
relating to wetlands protection, Laws relating to reclamation of land and
waterways and Laws relating to emissions, discharges, disseminations, releases
or threatened releases of Hazardous Substances into the environment (including
ambient air, surface water, ground water, soil, land surface or subsurface
strata) or otherwise relating to the manufacture, processing, distribution, use,
treatment, storage, disposal, transport or handling of Hazardous Substances.
“Environmental Matters” means any violation of any applicable Environmental Law
by Seller at or on the Timberlands existing as of the date hereof and as of the
Closing Date, relating to (i) emissions, discharges, disseminations, releases or
threatened releases of Hazardous Substances into air, surface water, ground
water, soil, land surface or subsurface strata, buildings or facilities or
(ii) otherwise arising out of, relating to, or resulting from the manufacture,
processing, distribution, use, treatment, storage, disposal, transport or
handling of Hazardous Substances by any Person at the Timberlands prior to the
date hereof.
“Environmental Reports” means all of the Phase I Reports delivered to Buyer and
any other third-party environmental reports relating to the Timberlands obtained
by Seller.
“Environmental Review Period” has the meaning specified in Section 5.8(b)(i).
“Estimated REC Costs” has the meaning specified in Section 5.8(b)(i).
“Excess Harvest” has the meaning specified in Section 1.6(a)(i).
“Excess Harvest Value” has the meaning specified in Section 1.6(a)(i).
“Excluded Liabilities” has the meaning specified in Section 1.3(b).
“Executive Orders” has the meaning specified in Section 3.17(b).
“First Mortgage Loan” has the meaning specified in the Background Statement.
“Forestry Consultant” means the forestry consultant described in Section 12(a)
of Seller’s Disclosure Letter or such other forestry consultant, independent of
the Parties and excluding Molpus, appointed jointly by Seller and Buyer to act
as a consultant and/or arbitrator under the provisions of Section 1.6.
“General Assignment and Assumption” has the meaning specified in
Section 2.2(b)(ii).
“Governmental Authority” means any federal, state, local or foreign government
or any court or any administrative, regulatory or other governmental agency,
commission or authority or any non-governmental self-regulatory agency,
commission or authority.
“Harvest Amount” has the meaning specified in Section 1.6(a)(i).
“Harvest Objection Notice” has the meaning specified in Section 1.6(a)(v).

--------------------------------------------------------------------------------

“Harvest Statement” has the meaning specified in Section 1.6(a)(iii).
“Harvested Timber Unit Value” has the meaning specified in Section 1.6(a)(i).
“Hazardous Substances” means any hazardous substance as defined in 42 U.S.C.
§ 9601(14), any hazardous waste as defined by 42 U.S.C. § 6903(5), any pollutant
or contaminant as defined by 42 U.S.C. § 9601(33) or any toxic substance, oil or
hazardous material regulated by or forming the basis of liability under any
Environmental Laws, including any of the following Laws and regulations, as
amended from time to time prior to the Effective Time: (i) the Comprehensive
Environmental Response, Compensation and Liability Act (as amended by the
Superfund Amendments and Reauthorization Act), 42 U.S.C. § 9601 et seq.;
(ii) the Resource Conservation and Recovery Act of 1976, 42 U.S.C. § 6901 et
seq.; (iii) the Hazardous Materials Transportation Act, 49 U.S.C. § 1801 et
seq.; (iv) the Toxic Substances Control Act, 15 U.S.C. § 2601 et seq.; (v) the
Clean Water Act, 33 U.S.C. § 1251 et seq.; (vi) the Clean Air Act, 42 U.S.C.
§ 1857 et seq.; and (vii) all Laws of the states in which the Timberlands are
located that are based on, or substantially similar to, the federal statutes
listed in parts (i) through (vi) of this subparagraph.
“HSR Act” means the Hart-Scott-Rodino Antitrust Improvements Act of 1976, as
amended.
“Income Tax” or “Income Taxes” means all Taxes based upon, measured by, or
calculated with respect to (i) net income or net receipts of profits (including
any capital gains, minimum taxes and any Taxes on items of preference, but not
including sales, use, goods and services, real or personal property transfer or
other similar Taxes) or (ii) net worth, capital or capital stock.
“Indemnified Party” has the meaning specified in Section 7.4(a).
“Indemnifying Party” has the meaning specified in Section 7.4(a).
“Indemnity Claim Period” has the meaning specified in Section 7.1(a).
“Information” has the meaning specified in Section 5.5(d).
“Initial Purchase Price” has the meaning specified in Section 1.5(a).
“Intangible Property” has the meaning specified in Section 1.2(k).
“Intended Use” means commercially operated timberlands.
“Investigations” has the meaning specified in Section 9.1(b).
“Joshua Purchase Agreement” has the meaning specified in the Background
Statement.
“June 2011 Inventory” has the meaning specified in Section 1.6(a)(i).
“Land” has the meaning specified in Section 1.2(a).
“Law” means any rule, regulation, statute, order, ordinance, guideline, code or
other legally

--------------------------------------------------------------------------------

enforceable requirement, including common law, state and federal laws and laws
of foreign jurisdictions.
“legal holiday” has the meaning specified in Section 11.2.
“Licenses” has the meaning specified in Section 1.2(f).
“Lien” means any mortgage, lien, charge, pledge, hypothecation, assignment,
deposit, arrangement, encumbrance, security interest, assessment, adverse claim,
levy, preference or priority or other security agreement of any kind or nature
whatsoever (whether voluntary or involuntary, affirmative or negative (but
excluding all negative pledges), and whether imposed or created by operation of
law or otherwise) in, on or with respect to, or pledge of, any Property, or any
other interest in the Property, designed to secure the repayment of debt or any
other obligation, whether arising by Contract, operation of law or otherwise.
“Lists” has the meaning specified in Section 3.17(b).
“Loan Agreement” has the meaning specified in the Background Statement.
“Loss” has the meaning specified in Section 7.6(b).
“Material Adverse Effect” means any event, occurrence, condition, fact or change
that has a material and adverse effect on the Property taken as a whole;
provided, however, that none of the following shall be taken into account in
determining whether there has been a Material Adverse Effect: (i) the effects of
changes that are generally applicable to the timber industry, the forest
products industry and the pulp and paper industry and their respective markets,
(ii) the effects of changes that are generally applicable to the United States
economy or securities markets or the world economy or international securities
markets, (iii) the effects resulting from acts of God, war or terrorism,
(iv) the effects of changes in Law or interpretations thereof applicable to
Seller, and (v) the effects resulting from actions required to be taken pursuant
to this Agreement or any Ancillary Agreement.
“MetLife” has the meaning specified in the Background Statement.
“MetLife Makewhole Amount” means, as of any date of determination, the total
prepayment premium payable pursuant to Section 5.1 of the Note (as defined in
the Loan Agreement) plus any ancillary charges (including legal fees) payable to
MetLife under the Mortgage Financing Documents and relating to the calculation
and payment of the MetLife Makewhole Amount.
“MetLife Negotiation Period” has the meaning specified in Section 5.9(b).
“Mineral Rights” means any:
(i)    royalty, overriding royalty, advance royalty, minimum royalty, shut-in
royalty, production payments of any other kind and character related to Mineral
production, rights to take Mineral production in kind, net profits interests of
any kind or character in Minerals and any other contractual rights of a grantor
or lessor

--------------------------------------------------------------------------------

under any lease of Minerals or other grant of a contractual or property interest
in Minerals;
(ii)    bonus and delay rentals paid for any lease or other grant of an interest
in Minerals;
(iii)    reversionary rights or interests in Minerals and all rights of reentry
to estates in Minerals;
(iv)    executive rights to execute, approve or grant leases, pooling
agreements, unit declarations and related agreements, division orders,
stipulations of interests, communitization agreements, farmouts, farmins,
options, orders, spacing agreements, operating agreements and all other
agreements related to Mineral exploration, development or production;
(v)    preferential rights to acquire (A) Minerals, (B) any of the rights
enumerated in clauses (i) through (iv) of this definition of Mineral Rights or
(C) leases on Minerals, in federal or state lands, to the extent such
reservation is permitted by applicable Law;
(vi)    all royalties and other payments related to the leasing or production of
Minerals owned by the United States of America or any State that have been
granted to the owner of the surface estate in any of the Timberlands as of the
date of conveyance of such Timberlands to Buyer under any federal or state law;
(vii)    any other economic or contractual rights, options or interests in and
to (A) any of the rights enumerated in clauses (i) through (vi) of this
definition of Mineral Rights, (B) Minerals, (C) any partnership or venture
interest in Minerals or (D) the exploration, development or production of
Minerals; and
(viii)    any other right or interest pertaining to the Minerals or any of the
rights enumerated in clauses (i) through (vii) of this definition of Mineral
Rights existing at the date of the conveyance of the applicable Timberlands to
Buyer and owned or held by Seller.
However, none of the foregoing includes any Surface Rights.
“Minerals” means any of the following in, on or under the Timberlands:
(i)    oil, gas and all other liquid or gaseous hydrocarbons, and their
constitute parts, including condensate, casinghead gas, distillate and natural
gas liquids;
(ii)    carbon dioxide and methane gas;
(iii)    uranium, thorium and other fissionable materials;
(iv)    coal and lignite, including coal bed methane and coal seam gas;

--------------------------------------------------------------------------------

(v)    geothermal energy resources (including hydropressured reservoirs,
geopressured reservoirs, steam and other gases, hot water, hot brine, heat,
natural gas dissolved in ground water and associated energy found in ground
water);
(vi)    oil sands and shales; and
(vii)    byproducts from Mineral production or processing.
However, none of the foregoing includes any Surface Rights.
“Molpus” means Molpus Timberland Management, the current property manager
retained by Seller, and its Affiliates.
“Monetary Liens” has the meaning specified in Section 1.6(b)(i).
“Mortgage Financing Documents” has the meaning specified in Section 3.15(a).
“Net Harvest Adjustment” has the meaning specified in Section 1.6(a)(i).
“New Disclosure Issue Impact” has the meaning specified in Section 1.7(c).
“New Disclosure Issues” has the meaning specified in Section 1.7(a).
“New Issues Basket Amount” has the meaning specified in Section 1.7(a).
“New Phase I Reports” has the meaning specified in Section 5.8(b)(i).
“OFAC” has the meaning specified in Section 3.17(b).
“Ongoing Timber Sale Agreements” has the meaning specified in Section 1.6(a)(i).
“Overall Liability Cap” has the meaning specified in Section 7.2(c)(ii).
“Parties” means Seller and Buyer, collectively.
“Party” means Seller or Buyer, individually.
“Party Executive” has the meaning specified in Section 10.1.
“Patriot Act” means the United States Uniting and Strengthening America by
Providing Appropriate Tools Required to Interrupt and Obstruct Terrorism Act of
2001.
“Pending Private REC Claims” has the meaning specified in Section 5.8(b)(i).
“Permitted Encumbrances” means (i) those items set forth in Section 12(b) of
Seller’s Disclosure Letter; (ii) Liens for Taxes not yet due and payable; (iii)
mechanics’, carriers’, workmen’s, repairmen’s or other like Liens arising or
incurred in the ordinary course of business consistent with past practice or
amounts that are not delinquent; and (iv) Liens arising under original purchase
price

--------------------------------------------------------------------------------

conditional sales contracts and equipment leases with third parties entered into
in the ordinary course of business consistent with past practice which are not,
individually or in the aggregate, material to the Personal Property.
“Permitted Exceptions” has the meaning specified in Section 1.4.
“Person” means an individual, partnership, limited partnership, corporation
(including a business trust), limited liability company, joint stock company,
trust, unincorporated association, joint venture or other entity, or a
government or any political subdivision or agency thereof.
“Personal Property” has the meaning specified in Section 1.2(d).
“Personal Property Leases” has the meaning specified in Section 1.2(e).
“Phase I Report” has the meaning specified in Section 5.8(a).
“Phase II Report” means an investigation and written report conducted by an
environmental professional that further evaluates a REC identified in a Phase I
Report or other transaction screen process for the purpose of providing
additional information regarding the nature and extent of environmental
contamination associated with a REC.
“Post-Closing Period” shall mean any Tax period beginning on or after the close
of business on the day prior to the Closing Date or, in the case of any Tax
period that includes, but does not begin on or after, the close of business on
the day prior to the Closing Date, the portion of such period beginning upon the
close of business on the day prior to the Closing Date.
“Post-Closing Third Party Claims” has the meaning specified in Section 7.3(a).
“Pre-Closing Issues” has the meaning specified in Section 1.7(a).
“Pre-Closing Mortgage Claim” has the meaning specified in Section 7.2(a)(vi).
“Pre-Closing Period” shall mean any Tax period ending on or before the close of
business on the day prior to the Closing Date or, in the case of any Tax period
that includes, but does not end on or before, the close of business on the day
prior to the Closing Date, the portion of such period ending on the close of
business on the day prior to the Closing Date.
“Pre-Closing Third Party Claim” has the meaning specified in Section 7.2(a)(v).
“Prepaid Amount” has the meaning specified in Section 1.6(a)(i).
“prevailing party” has the meaning specified in Section 11.13.
“Prohibited Person” has the meaning specified in Section 3.17(b).
“Property” has the meaning specified in Section 1.2.
“Property Data and Records” has the meaning specified in Section 5.6(a).

--------------------------------------------------------------------------------

“Purchase Price” has the meaning specified in Section 1.5(a).
“Real Property Leases” has the meaning specified in Section 1.2(h).
“REC” means (i) the presence or likely presence of any Hazardous Substance on a
property under conditions that indicates an existing release, a past release, or
a material threat of a release of any Hazardous Substance into structures on the
property or in the ground, groundwater or surface water of the property, (ii)
any violation of any Environmental Law or requirement or any Governmental
Authority or (iii) any action required under the Mortgage Financing Documents
and related to any of the foregoing.
“Remediation” means any investigation, assessment, testing, treatment,
monitoring, reporting (including the preparation and submittal of any
applications or forms necessary to obtain any permits, licenses, franchises,
concessions, consents, authorizations, approvals, registrations, filings and
other similar acts of or made with any Governmental Authority required for such
Remediation), risk assessments, remediation, cleanup, removal, restoration,
capping, encapsulation, containment or other response actions required (i) by a
Governmental Authority or (ii) pursuant to the provisions of the Mortgage
Financing Documents.
“Representatives” has the meaning specified in Section 5.5(d).
“Regulatory Law” means the Sherman Antitrust Act of 1890, as amended, the
Clayton Antitrust Act of 1914, as amended, the HSR Act, the Federal Trade
Commission Act of 1914, as amended, and all federal, state and foreign, if any,
statutes, rules, regulations, orders, decrees, administrative and judicial
doctrines and other Laws that are designed or intended to prohibit, restrict or
regulate (i) foreign investment, (ii) foreign exchange or currency control or
(iii) actions having the purpose or effect of monopolization or restraint of
trade or lessening of competition.
“Reserved Minerals Records” means any and all books, records, files, data
(including seismic data and related information), analyses or other information,
whether documentary or otherwise, maintained by Seller or any Affiliate of
Seller relating to Minerals, Mineral Rights, or Rights Incident to Minerals and
Mineral Rights.
“Rights Incident to Minerals and Mineral Rights” means:
(i)    the right to conduct Drilling and Other Operations in and under the
Timberlands;
(ii)    the right to conduct subsurface operations for reservoir stimulation and
improved recovery techniques for the recovery and production of Minerals,
including but not limited to water flooding, immiscible gas injection, miscible
gas injection, chemical flooding and thermal recovery, and the disposal of water
(including saltwater) produced or recovered in such operations and the use of so
much of the subsurface water from the Timberlands as may be reasonably necessary
for such operations, subject to not materially interfering with the water rights
appurtenant to the fee interest in the Timberlands to be conveyed by Seller
pursuant

--------------------------------------------------------------------------------

to the Deed;
(iii)    the right to sequester carbon dioxide or other greenhouse gases in the
subsurface of the Timberlands, including sequestering in hydrocarbon reservoirs,
coal seams, salt domes and other formations, together with all rights to use the
subsurface as reasonably necessary to deploy carbon sequestration technology in
the subsurface, including, but not limited to, any credits, claims, rights or
benefits arising therefrom;
(iv)    the right to use all subsurface structures and depleted reservoirs for
storage of substances or for disposal of water (including saltwater) or of
waste;
(v)    the right to use or salvage subsurface equipment, facilities or
improvement abandoned on, in, or under the Timberlands by owners or producers of
Minerals (including subsurface utility lines, gathering lines, flow lines, and
pipelines);
(vi)    the right to retain and possess all Reserved Minerals Records;
(vii)    any claims, causes of action, choses in action, counterclaims,
cross-claims or affirmative defenses to the extent attributable to the ownership
and use of the Minerals, Mineral Rights or Rights Incident to Minerals and
Mineral Rights described in other subsections of this definition;
(viii)    all other rights, powers, benefits or privileges incident or
appurtenant to the ownership of Minerals and Mineral Rights under applicable
law; and
(ix)    the free use and exercise of the rights and interests described in
clauses (i) through (viii) above.
However, none of the foregoing includes any Surface Rights.
“SDN List” has the meaning specified in Section 3.17(b).
“SEC” means the Securities and Exchange Commission.
“Seller” has the meaning specified in the preamble to this Agreement.
“Seller Damages” has the meaning specified in Section 7.3(a).
“Seller Guarantor” has the meaning specified in Section 6.2(h).
“Seller Guaranty” has the meaning specified in Section 6.2(h).
“Seller Indemnitees” has the meaning specified in Section 7.3(a).
“Seller Parties” has the meaning specified in Section 3.17(a).

--------------------------------------------------------------------------------

“Seller’s Disclosure Letter” has the meaning specified in the preamble to
Article III.
“Seller’s Knowledge” means actual knowledge possessed by the individuals set
forth in Section 1 of Section 12(c) of Seller’s Disclosure Letter, without any
duty on the part of such individuals to investigate or inquire into any
particular matter, plus (x) solely for the purposes of Section 3.13, the
individuals listed in Section 2 of Section 12(c) of Seller’s Disclosure Letter,
without any duty on the part of such individuals to investigate or inquire into
any particular matter, and (y) solely for the purposes of Section 3.14, the
individuals listed in Section 3 of Section 12(c) of Seller’s Disclosure Letter,
without any duty on the part of such individuals to investigate or inquire into
any particular matter, in each case without any liability on the part of any
such individuals hereunder.
“Small Applicable RECs” has the meaning specified in Section 5.8(b)(i).
“Small Casualty Losses” has the meaning specified in Section 1.6(c)(ii).
“Small Disclosure Issues” has the meaning set forth in Section 1.7(c).
“Small Matters” means Small Title Objections, Small Title Failures, Small
Casualty Losses, Small Applicable RECs and Small Disclosure Issues.
“Small Title Failures” has the meaning specified in Section 1.6(b)(ii).
“Small Title Objections” has the meaning specified in Section 1.6(b)(i).
“Surface Mining Operations” means activities conducted on the surface of the
Timberlands to explore for, develop, produce, treat, process, transport, market
and deliver coal, lignite, iron, uranium, other metals and other commercially
valuable substances in solid form such as contour, strip, auger, mountaintop
removal, box cut and open pit mining, quarrying, placer mining, dredging and
heap leach, including reclamation, if any, in support of or incident to such
operations and the construction, maintenance and replacement of surface and
groundwater control or detention structures or facilities and other
environmental controls or monitoring facilities, storage and disposal areas, and
other monitoring and reclamation activities as may be required by applicable
Law, permit or Contract to conduct such operations.
“Surface Rights” means any rights of ingress, egress and access on, over and
upon and to all other rights of every kind and character whatsoever to enter
upon or to use the surface of the Timberlands or any part thereof, including,
without limitation, the right to enter upon the surface of the Timberlands for
purposes of exploring for, developing, removing, excavating and/or producing the
Minerals located in and under, and that may be produced from, the Timberlands,
or any other purpose incident thereto.
“Tax” or “Taxes” means any federal, state, local, or foreign income, gross
receipts, license, payroll, employment, excise, severance, stamp, occupation,
premium, windfall profits, customs duties, capital stock, franchise, profits,
withholding, social security (or similar, including FICA), unemployment,
disability, real property, personal property, sales, use, transfer,
registration, value added, alternative or add-on minimum, estimated, or other
tax of any kind whatsoever, including

--------------------------------------------------------------------------------

any interest, penalty, or addition thereto, whether disputed or not.
“Tax Return” means any return, report or similar statement (including the
attached schedules) required to be filed with a Governmental Authority with
respect to Taxes, including any information return, claim for refund, amended
return, or declaration of estimated Taxes.
“Tax Proceeding” means any audit, assessment, examination, claim or other
controversy or proceeding relating to Taxes or Tax Returns.
“Termination Date” has the meaning specified in Section 8.1(b).
“Terrorism Executive Order” means Executive Order 13224.
“Third Party Claim” has the meaning specified in Section 7.4(b).
“Third Party Claims Cap” has the meaning specified in Section 7.2(c)(ii).
“Timber” has the meaning specified in Section 1.2(b).
“Timber Sale Agreement” has the meaning specified in Section 1.6(a)(i).
“Timberlands” has the meaning specified in Section 1.2(b).
“Title Commitment” has the meaning specified in Section 5.10(a).
“Title Company” means, as the escrow agent with respect to the Deposit, Fidelity
National Title Insurance Company and, for all other purposes hereunder,
Commonwealth Land Title Insurance Company.
“Title Defect Impact” has the meaning specified in Section 1.6(b)(v).
“Title Failure” means any portion of the Timberlands that is not, or as of the
Closing will not be, insurable for the benefit of Buyer by the Title Company (in
its reasonable discretion and in accordance with commercial standards applicable
to the national title insurance industry).
“Title Objection” has the meaning specified in Section 1.6(b)(i).
“Title Objection Impact” has the meaning specified in Section 1.6(b)(v).
“Title Objection Period” has the meaning specified in Section 1.6(b)(i).
“Title Policy” means a title insurance policy with respect to the Property
having the terms, provisions, modifications, coverages (including, but not
limited to, affirmative, reinsurance and coinsurance coverages) and endorsements
as set forth on or contemplated by Schedule A.
“Transaction Documents” means this Agreement and any exhibits or schedules
thereto or other documents referred to therein, and the Ancillary Agreements.
“Transfer Taxes” has the meaning specified in Section 2.3(b).

--------------------------------------------------------------------------------

“Treasury Regulations” means the treasury regulations (including temporary
regulations) promulgated by the United States Department of Treasury with
respect to the Code.
“Unused Depletion Payment” has the meaning specified in Section 1.6(a)(i).
“Voluntary Liens” has the meaning specified in Section 1.6(b)(i).


[Signatures begin on the following page]



--------------------------------------------------------------------------------




IN WITNESS WHEREOF, each of the Parties has caused this Agreement to be signed
by an officer thereunto duly authorized, all as of the date first written above.
OKLAHOMA TIMBER, LLC
By: Phemus Corporation, its Managing Member
By: /s/ Kathryn I. Murtagh    
Name: Kathryn I. Murtagh    
Title: Authorized Signatory    
By: /s/ Alvaro Aguirre    
Name: Alvaro Aguiree    
Title: Authorized Signatory    
RAYONIER INC.
By: /s/ Paul G. Boyton    
Name: Paul G. Boyton    
Title: President and Chief Operating Officer    



--------------------------------------------------------------------------------




EXHIBIT A-1 TO THE
PURCHASE AGREEMENT


FORM OF GENERAL ASSIGNMENT AND ASSUMPTION


THIS ASSIGNMENT AND ASSUMPTION INSTRUMENT (this “Instrument”) is entered into on
             , 2011, by and between RAYONIER INC, a North Carolina corporation
(“Buyer”), and OKLAHOMA TIMBER, LLC, a Delaware limited liability company
(“Seller”).


WHEREAS, pursuant to that certain Purchase and Sale Agreement, dated as of
September 16, 2011, between Buyer and Seller (the “Purchase Agreement”), Seller
has agreed to assign to Buyer and Buyer has agreed to assume from Seller, for
the consideration and upon the terms and conditions set forth in the Purchase
Agreement, all of Seller’s right, title and interest in and to the Personal
Property, Personal Property Leases, Assumed Contracts, Licenses, Assumed
Condemnations and Intangible Property conveyed to Buyer, as such terms are
defined in the Purchase Agreement (collectively, the “Assigned Assets”) and all
Assumed Liabilities (as such term is defined in the Purchase Agreement).


WHEREAS, Seller desires to deliver to Buyer such instruments of sale, transfer,
conveyance, assignment and delivery as are required to vest in Buyer all of
Seller’s right, title and interest in and to the Assigned Assets; and


WHEREAS, Buyer desires to deliver to Seller such instruments as are required in
order to effectuate and evidence the assumption by Buyer of the Assumed
Liabilities;


NOW, THEREFORE, pursuant to the Purchase Agreement and in consideration of the
mutual promises contained therein, and for other good and valuable
consideration, the receipt and sufficiency of which Seller and Buyer each
acknowledge, the parties agree as follows:


1.Defined Terms. Each capitalized term used but not defined in this Instrument
shall have the meaning ascribed to it in the Purchase Agreement.


2.Assignment. Seller hereby irrevocably sells, transfers, assigns, conveys and
delivers to Buyer, and Buyer hereby accepts the sale, transfer, assignment,
conveyance and delivery of, all of Seller’s right, title and interest in, to and
under all of the Assigned Assets to have and to hold the same unto Buyer.
3.Assumption. Buyer hereby assumes and agrees to undertake, assume, perform and
pay all of the Assumed Liabilities.


4.Purchase Agreement Controls. Nothing in this Instrument shall be deemed to
supersede, enlarge or modify any of the provisions of the Purchase Agreement,
all of which shall survive the execution and delivery of this Instrument as
provided in, and subject to the limitations set forth in, the Purchase
Agreement. If any conflict exists between the terms of this Instrument and the
terms of the Purchase Agreement, the terms of the Purchase Agreement shall
govern and control.


5.Successors and Assigns. This Instrument shall be binding upon and inure to the
benefit of Buyer and Seller and their respective successors and permitted
assigns. No provision of this Assignment is intended to, or shall, confer any
third party beneficiary or other rights or remedies upon any Person other

--------------------------------------------------------------------------------




than the parties hereto.
6.Governing Law. This Instrument shall be governed by and construed in
accordance with the laws of the State of New York, without giving effect to any
of the conflict of law rules thereof to the extent such rules would require or
permit the application of the laws of another jurisdiction to this Instrument.


7.Effective Time. This Instrument shall be effective as of the Effective Time.
8.Counterparts. This Instrument may be executed in any number of counterparts,
each of which shall be deemed an original and all of which together shall
constitute one and the same instrument.
9.Amendment and Waiver. This Instrument may not be amended or modified in any
manner other than by an agreement in writing signed by the parties hereto or
their respective successors or permitted assigns. No waiver under this
Instrument shall be valid or binding unless set forth in a writing duly executed
and delivered by the party against whom enforcement of such waiver is sought.
Neither the waiver by any of the parties of a breach or default under any of the
provisions of this Instrument, nor the failure by any of the parties, on one or
more occasions, to enforce any of the provisions of this Instrument or to
exercise any right or privilege hereunder, shall be construed as a waiver of any
other breach or default of a similar nature, or as a waiver of any of such
provisions, rights or privileges hereunder.
10.Notice. Any notice given pursuant to this Instrument shall be given in the
same manner as stated in Section 11.1 of the Purchase Agreement.


[Signature page follows]





--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Instrument as of the date first above written.
 
 
 
 





OKLAHOMA TIMBER, LLC




By:  Phemus Corporation, its managing member
 
By:  ________________________________
Name:
Title:
 
By:  ________________________________
Name:
Title:
 






RAYONIER INC.




By:_________________________________
Name:
Title:





--------------------------------------------------------------------------------




EXHIBIT A-2 TO THE
PURCHASE AGREEMENT


FORM OF ASSIGNMENT AND ASSUMPTION OF REAL PROPERTY LEASES


THIS ASSIGNMENT AND ASSUMPTION OF REAL PROPERTY LEASES (this “Instrument”) is
entered into on           , 2011, by and between RAYONIER INC., a North Carolina
corporation (“Buyer”), and OKLAHOMA TIMBER, LLC, a Delaware limited liability
company (“Seller”).


WHEREAS, pursuant to that certain Purchase and Sale Agreement, dated as of
September 16, 2011, between Buyer and Seller (the “Purchase Agreement”), Seller
has agreed to assign to Buyer and Buyer has agreed to assume from Seller, for
the consideration and upon the terms and conditions set forth in the Purchase
Agreement, all of Seller’s right, title and interest in and to, and the Assumed
Liabilities in connection with the Real Property Leases, which are identified on
Attachment A to this Instrument.


WHEREAS, Seller desires to deliver to Buyer such instruments of sale, transfer,
conveyance, assignment and delivery as are required to vest in Buyer all of
Seller’s right, title and interest in and to the Real Property Leases; and


WHEREAS, Buyer desires to deliver to Seller such instruments as are required in
order to effectuate and evidence the assumption by Buyer of the Assumed
Liabilities in connection with the Real Property Leases;


NOW, THEREFORE, pursuant to the Purchase Agreement and in consideration of the
mutual promises contained therein, and for other good and valuable
consideration, the receipt and sufficiency of which Seller and Buyer each
acknowledge, the parties agree as follows:


1.Defined Terms. Each capitalized term used but not defined in this Instrument
shall have the meaning ascribed to it in the Purchase Agreement.


2.Assignment. Seller hereby irrevocably sells, transfers, assigns, conveys and
delivers to Buyer, and Buyer hereby accepts the sale, transfer, assignment,
conveyance and delivery of, all of Seller’s right, title and interest in, to and
under all of the Real Property Leases to have and to hold the same unto Buyer.


3.Assumption. Buyer hereby assumes and agrees to undertake, assume, perform and
pay, all of the Assumed Liabilities with respect to the Real Property Leases.


4.Purchase Agreement Controls. Nothing in this Instrument shall be deemed to
supersede, enlarge or modify any of the provisions of the Purchase Agreement,
all of which shall survive the execution and delivery of this Instrument as
provided in, and subject to the limitations set forth in, the Purchase
Agreement. If any conflict exists between the terms of this Instrument and the
terms of the Purchase Agreement, the terms of the Purchase Agreement shall
govern and control.


5.Successors and Assigns. This Instrument shall be binding upon and inure to the

--------------------------------------------------------------------------------




benefit of Buyer and Seller and their respective successors and permitted
assigns. No provision of this Assignment is intended to, or shall, confer any
third party beneficiary or other rights or remedies upon any Person other than
the parties hereto.


6.Governing Law. This Instrument shall be governed by and construed in
accordance with the laws of the State of New York, without giving effect to any
of the conflict of law rules thereof to the extent such rules would require or
permit the application of the laws of another jurisdiction to this Instrument.


7.Effective Time. This Instrument shall be effective as of the Effective Time.
8.Counterparts. This Instrument may be executed in any number of counterparts,
each of which shall be deemed an original and all of which together shall
constitute one and the same instrument.
9.Amendment and Waiver. This Instrument may not be amended or modified in any
manner other than by an agreement in writing signed by the parties hereto or
their respective successors or permitted assigns. No waiver under this
Instrument shall be valid or binding unless set forth in a writing duly executed
and delivered by the party against whom enforcement of such waiver is sought.
Neither the waiver by any of the parties of a breach or default under any of the
provisions of this Instrument, nor the failure by any of the parties, on one or
more occasions, to enforce any of the provisions of this Instrument or to
exercise any right or privilege hereunder, shall be construed as a waiver of any
other breach or default of a similar nature, or as a waiver of any of such
provisions, rights or privileges hereunder.
10.Notice. Any notice given pursuant to this Instrument shall be given in the
same manner as stated in Section 11.1 of the Purchase Agreement.




[Signature page follows]





--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Instrument as of the date first above written.
 
 
 
 





OKLAHOMA TIMBER, LLC




By:  Phemus Corporation, its managing member
 
By:  ________________________________
Name:
Title:
 
By:  ________________________________
Name:
Title:






RAYONIER INC.




By:_________________________________
Name:
Title:



--------------------------------------------------------------------------------

ATTACHMENT A




Real Property Leases










--------------------------------------------------------------------------------

EXHIBIT B TO THE
PURCHASE AGREEMENT


AFTER RECORDING RETURN TO


(This space reserved for recording information)







SPECIAL WARRANTY DEED


KNOW ALL MEN BY THESE PRESENTS:


That, ______________________________, an ___________________________, having a
mailing address of _________________________________________________ (herein
called "Grantor"), in consideration of the sum of Ten and No/100 Dollars
($10.00) in hand paid and other good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, does hereby grant, bargain, sell and
convey unto ________________________, an
_______________________________________________, having a mailing address of
______________________________________(herein called "Grantee"), all of the real
property and premises, more particularly described as follows (collectively the
"Property"):
A.that certain real property located in __________ County, Oklahoma as further
described on the attached Exhibit "A", together with all improvements thereon
and appurtenances thereto, including, without limitation, all timber of all
species thereon (including those standing and dead or down, all felled and
bucked logs, trees, shrubs and reproduction thereon), all buildings, structures,
other constructions and improvements of every nature located or situated on such
real property, and all tenements, rights, servitudes, easements, hereditaments,
rights of way, privileges, liberties, appendages and appurtenances now or
hereafter belonging or pertaining to such real property (collectively the
"Land");
B.all of Grantors' right, title and interest, if any, in and to: (i) any oil,
gas, coal, other hydrocarbons, carbon sequestration rights, sand, gravel, and
any other minerals and mineral interests, which may be in, under and/or that may
be produced, saved and marketed, from the Land, (ii) any royalties, bonuses,
overriding royalties, production payments relating to such minerals or mineral
interests, and (iii) any other oil, gas, coal and mineral interests of whatever
nature and character, or other interests connected therewith, arising therefrom
or ancillary thereto; and
C.all of Grantors' right, title and interest in and to: (i) the surface water
and surface water rights, appropriations and permits related to surface water of
the Land, (ii) any groundwater and any severed groundwater, and (iii) any
groundwater licenses or permits in locations other than in the Land used for the
benefit of the Land;
LESS AND EXCEPT all oil, gas and other minerals previously reserved or conveyed
of record, and warrant the title to the same to be free, clear, and discharged
of and from all former grants, charges, taxes, judgments, mortgages, and other
liens and encumbrances made or suffered to be




--------------------------------------------------------------------------------

made by Grantor during Grantor's ownership of the Property, but not otherwise.
TO HAVE AND TO HOLD the Property unto the Grantee, its successors and assigns
forever, subject, however, to (i) all oil, gas and other minerals previously
reserved or conveyed of record, and (ii) the Permitted Exceptions set forth on
Exhibit "B" attached hereto and made a part hereof.
IN WITNESS WHEREOF, the Grantor has caused this Deed to be executed on this day
of ___________, 20__.
__________________________________, An ____________________________
By:_________________________________
Name: ______________________________
Title: _______________________________




STATE OF _____________        )
)    SS.
COUNTY OF _____________    )
This instrument is acknowledged before me on _____________ 20__, by
______________________, as _______________ of _________________________, an
________________________________.
___________________________________
Notary Public; Commission Number:        
My Commission Expires:
______________________________
(SEAL)






--------------------------------------------------------------------------------

EXHIBIT "A"
Legal Description



--------------------------------------------------------------------------------




EXHIBIT "B"
Permitted Exceptions

--------------------------------------------------------------------------------




EXHIBIT C TO THE
PURCHASE AGREEMENT


FORM OF BILL OF SALE


THIS BILL OF SALE (the “Bill of Sale”) is made on this     day of _______, 2011,
by OKLAHOMA TIMBER, LLC, a Delaware limited liability company (“Seller”), in
favor of Rayonier INC, a North Carolina corporation (“Buyer”).


WHEREAS, Seller has agreed to sell to Buyer, and Buyer has agreed to purchase
from Seller, for the consideration and upon the terms and conditions set forth
in that certain Purchase and Sale Agreement, dated as of September 16, 2011 (the
“Purchase Agreement”), between Buyer and Seller, the Personal Property (as such
term is defined in the Purchase Agreement); and


WHEREAS, Seller desires to deliver to Buyer such instruments of sale, transfer,
conveyance, assignment and delivery as are required to vest in Buyer all of the
right, title and interest of Seller in and to the Personal Property;


NOW, THEREFORE, pursuant to the Purchase Agreement and in consideration of the
mutual promises it contains, and for other good and valuable consideration, the
receipt and sufficiency of which Seller acknowledges, Seller agrees for the
benefit of Buyer as follows:
 
1.Defined Terms. Capitalized terms used herein but not otherwise defined in this
Bill of Sale shall have the meanings ascribed to such terms in the Purchase
Agreement.


2.Transfer of Personal Property. Seller hereby sells, transfers, assigns,
conveys, grants and delivers to Buyer all of the right, title and interest of
Seller in and to all of the Personal Property.


3.Purchase Agreement Controls. Nothing in this Bill of Sale shall be deemed to
supersede, enlarge or modify any of the provisions of the Purchase Agreement,
all of which survive the execution and delivery of this Bill of Sale as provided
and subject to the limitations set forth in the Purchase Agreement. If any
conflict exists between the terms of this Bill of Sale and the terms of the
Purchase Agreement, the terms of the Purchase Agreement shall govern and
control.
4.Disclaimer. NO REPRESENTATIONS OR WARRANTIES ARE MADE IN THIS BILL OF SALE,
INCLUDING, WITHOUT LIMITATION, THE WARRANTIES OF MERCHANTABILITY AND FITNESS FOR
A PARTICULAR PURPOSE.
5.Successors and Assigns. This Bill of Sale shall be binding upon Seller and its
successors and assigns inure to the benefit of Buyer and its successors and
assigns.
6.Governing Law. This Bill of Sale shall be governed by and construed in

--------------------------------------------------------------------------------




accordance with the laws of the State of New York, without giving effect to any
of the conflict of law rules thereof to the extent such rules would require or
permit the application of the laws of another jurisdiction to this Bill of Sale.


7.Effective Time. This Bill of Sale shall be effective as of the Effective Time.
8.Amendment and Waiver. This Bill of Sale may not be amended or modified in any
manner other than by an agreement in writing signed by Seller and Buyer or their
respective successors or permitted assigns. No waiver under this Bill of Sale
shall be valid or binding unless set forth in a writing duly executed and
delivered by the party against whom enforcement of such waiver is sought.
Neither the waiver by Seller or Buyer of a breach or default under any of the
provisions of this Bill of Sale, nor the failure by Seller or Buyer, on one or
more occasions, to enforce any of the provisions of this Bill of Sale or to
exercise any right or privilege hereunder, shall be construed as a waiver of any
other breach or default of a similar nature, or as a waiver of any of such
provisions, rights or privileges hereunder.
9.Notice. Any notice given pursuant to this Bill of Sale shall be given in the
same manner as stated in Section 11.1 of the Purchase Agreement.








[Signature page follows]





--------------------------------------------------------------------------------




IN WITNESS WHEREOF, Seller has caused this Bill of Sale to be executed and
delivered as of the date first above written.
 
 
 
 



OKLAHOMA TIMBER, LLC


                            
By:  Phemus Corporation, its managing member
 
By:  ________________________________
Name:
Title:
 
By:  ________________________________
Name:
Title:

















--------------------------------------------------------------------------------




EXHIBIT E TO THE
PURCHASE AGREEMENT
ESCROW AGREEMENT
THIS ESCROW AGREEMENT (this “Agreement”) made and entered into this ___ day of
September, 2011, by and among Oklahoma Timber, LLC, a Delaware limited liability
company (“Seller”), Rayonier Inc., a North Carolina corporation (“Buyer”) and
Fidelity National Title Insurance Company, a California corporation (“Escrow
Agent”).
WITNESSETH
WHEREAS, Seller and Buyer have entered into that certain Purchase and Sale
Agreement (the “Sale Agreement”) executed as of September 16, 2011, concerning
certain property located in the State of Oklahoma and more particularly
described in the Sale Agreement (the “Property”).
WHEREAS, Buyer and Seller desire that Escrow Agent hold the Deposit as required
under the Sale Agreement, in escrow, pursuant to the terms hereof.
NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
whereof is hereby acknowledged, the parties covenant and agree as follows:
1.    Capitalized terms used herein without definition shall have the meanings
ascribed to such terms in the Sale Agreement.
2.    Seller and Buyer hereby appoint Escrow Agent as escrow agent under the
Sale Agreement, and Escrow Agent hereby accepts such appointment, all upon the
terms and conditions hereof.
3.    Buyer has delivered and deposited with Escrow Agent, or shall deliver and
deposit, good funds in Escrow Agent’s account as follows:
Bank of America, N.A.
Concord, California
ABA No. 0260-0959-3
Fidelity National Title Agency, Inc.
Account No. 1233813955
Notify Pamela Medlin (214) 969-5300
Reference GF# FT 0000031744


the amount of $600,000.00, as required by Section 1.5(c) of the Sale Agreement.
Escrow Agent agrees to immediately deposit said funds in a separate interest
bearing commercial bank account with Bank of America, N.A. (or some other
depository institution as mutually directed by Seller and Buyer), or in such
other investment as may be mutually directed by Seller and Buyer) so as to be
available on not less than one (1) business day’s notice without penalty and to
hold and disburse said funds, and any interest earned thereon in accordance with
the terms of the Sale Agreement, all of which, together, being herein called the
“Deposit” as hereinafter provided. The Escrow Agent

--------------------------------------------------------------------------------




shall not commingle the Deposit with any funds of the Escrow Agent or others,
and shall promptly advise Seller and Buyer of the number of such account. Buyer
shall be the owner of the account and Deposit for tax purposes, and the Escrow
Agent shall, to the extent reporting is required under applicable law, report
the interest income earned on the Deposit as income of the Buyer.
4.    If the Closing under the Sale Agreement occurs, the Escrow Agent shall
deliver the Deposit to, or upon the instructions of, Seller on the Closing Date
by wire transfer, as a credit to the Purchase Price.
5.    If the Closing does not occur, the Escrow Agent shall deliver the Deposit
(or any portion thereof) to Seller or Buyer only upon receipt of a written
demand therefor from Seller or Buyer, subject to the following provisions of
this Section 5. If for any reason the Closing does not occur and either Seller
or Buyer makes a written demand upon the Escrow Agent for payment of the Deposit
(or any portion thereof), the Escrow Agent shall give written notice to the
other party of such demand. The party making a demand on the Escrow Agent for
the Deposit (or any portion thereof) shall send, simultaneously, a copy of such
demand to the other party. If the Escrow Agent does not receive a written
objection from the other party to the proposed payment within ten (10) days
after the giving of such notice, the Escrow Agent is hereby authorized to make
such payment. If the Escrow Agent does receive such written objection within
such period, the Escrow Agent shall continue to hold such amount until otherwise
directed by (i) written instructions signed by Seller and Buyer, (ii) a final
non-appealable judgment of a court of competent jurisdiction or (iii) a written
notice from the objecting party withdrawing the objection.
6.    In performing any of its duties under this Agreement, Escrow Agent shall
not be liable for any loss, costs or damage which it may incur in the capacity
of Escrow Agent in good faith, except for any loss, costs or damage arising out
if its negligence, willful misconduct or disregard of this Agreement.
Accordingly, Escrow Agent shall not incur any liability with respect to (i) any
action taken or omitted to be taken in good faith upon advice of counsel given
with respect to any questions relating to duties and responsibilities, or (ii)
to any action taken or omitted to be taken in reliance upon any documents,
including any written notice of instruction provided for in this Agreement, not
only as to its execution and the validity and effectiveness of its provisions,
but also to the truth and accuracy of any information contained therein, which
Escrow Agent shall in good faith believe to be genuine, to be signed or
presented by a proper person or persons and to conform with the provisions of
this Agreement. For its proper actions hereunder, Seller and Buyer indemnify and
hold harmless Escrow Agent against all claims or demands, meritorious or
otherwise, arising under and in connection with this Agreement and Escrow
Agent’s performance hereunder, except with respect to actions or omissions taken
or made by the Escrow Agent in bad faith, in disregard of this Agreement, or
involving negligence or willful misconduct on the part of the Escrow Agent.
7.    All notices, requests, demands, and other communications hereunder shall
be in writing, and shall be deemed to have been duly given if delivered in
person, sent by facsimile transmission or sent by overnight courier service
(with all fees prepaid) as follows:
(a)    If to Seller, to the following addresses:
________________________

--------------------------------------------------------------------------------




________________________
Attention:    
Facsimile:    
Email:    


With a copy to:


________________________
________________________
Attention:    
Facsimile:    
Email:    


(b)    If to Buyer, to the following addresses:
Rayonier Inc.
1301 Riverplace Blvd., Suite 2300
Jacksonville, FL 32207
Attention:  Charlie Margiotta, Senior Vice President
Facsimile:  904-598-2261
Email:   charlie.margiotta@rayonier.com


with a copy to


Rayonier Inc.
1301 Riverplace Blvd., Suite 2300
Jacksonville, FL 32207
Attention:  Michael Herman, Vice President and General Counsel
Facsimile:  904-598-2250
Email:   michael.herman@rayonier.com


and


Bingham McCutchen LLP
One Federal Street
Boston, MA 02110
Attention:  John R. Utzschneider
Facsimile:  617-951-8736
Email:  john.utzschneider@bingham.com


(c)    If to Escrow Agent, to the following address:
Fidelity National Title Insurance Company
National Title Services Division
2001 Bryan Street, Suite 1700
Dallas, Texas  75201

--------------------------------------------------------------------------------




Attention: G. Timothy Hardin, Commercial Sales Manager and Counsel
Telephone: 214-220-1830
Facsimile: 214-969-5348
Email: THardin@fnf.com


Any such notice, request, demand or other communication shall be deemed to be
given and effective if delivered in person, on the date delivered, if sent by
overnight courier service, on the first Business Day after the date sent as
evidenced by the date of the bill of lading, or if sent by facsimile
transmission, on the date transmitted; and shall be deemed received if delivered
in person, on the date of personal delivery, if sent by overnight courier
service, on the first Business Day after the date sent, or if by facsimile
transmission, on the date of confirmation of receipt (including electronic
confirmation). Any party sending a notice, request, demand or other
communication by facsimile transmission shall also send a hard copy of such
notice, request, demand or other communication by one of the other means of
providing notice set forth in this Section 7. Any notice, request, demand or
other communication shall be given to such other representative or at such other
address as a party may furnish to the other parties in writing pursuant to this
Section 7.
8.    In an event of a dispute between any of the parties hereto, Escrow Agent
shall have the right to tender unto the registry or custody of any court of
competent jurisdiction all money in its hands held under the terms of this
Agreement, together with such legal pleading as is appropriate and thereupon be
discharged.
9.    This Agreement shall terminate upon the disbursement by Escrow Agent of
the Deposit in accordance with the terms of this Agreement.
10.    The effective date of this Agreement shall be the date upon which Escrow
Agent receives the initial escrow deposit in its account. Escrow Agent shall
confirm such in writing to Seller and to Buyer.
11.    The escrow fee, if any, charged by the Escrow Agent shall be borne solely
by Seller.
12.    Seller and Buyer shall have the power at any time by mutual consent to
remove Escrow Agent as escrow agent by written notice. Such removal shall take
effect upon delivery of the Deposit held hereunder to a successor escrow agent
designated in joint written instructions signed by Seller and Buyer. Escrow
Agent shall deliver the Escrow Fund held hereunder without unreasonable delay
after receiving designation of such successor escrow agent.
13.    This Agreement may be executed in any number of counterparts, each of
which shall be deemed to be an original and all of which together shall comprise
but a single instrument. This Agreement shall be governed by the law of the
State of New York without giving effect to its conflicts of law principles and
shall bind and inure to the benefit of the parties to this Agreement and their
respective successors and assigns.

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, each party hereto has executed, or caused this Agreement to
be executed on its behalf, as of the day and year first written above.
SELLER:
OKLAHOMA TIMBER LLC
By:  Phemus Corporation, its managing member
 
By:  ________________________________
Name:
Title:
 
By:  ________________________________
Name:
Title:
BUYER:
RAYONIER INC.
By:    
Name:    
Title:    
ESCROW AGENT:
FIDELITY NATIONAL TITLE INSURANCE COMPANY
By:    
Name:    
Title:    

--------------------------------------------------------------------------------




EXHIBIT F TO THE
PURCHASE AGREEMENT


FORM OF GUARANTY
THIS IS A GUARANTY (this “Guaranty”) dated as of the [__] day of [______], 2011,
by [______________], a [_____________] (the “Guarantor”), in favor of Rayonier
Inc., a [__________] corporation (“Buyer”), and by which the Guarantor, for good
and valuable consideration (the receipt, adequacy and sufficiency of which are
hereby acknowledged), hereby agrees as follows:
1.Description of the Guarantor. The Guarantor is [__________] of Oklahoma
Timberlands, LLC, a Delaware limited liability company (“Seller”). Seller and
Buyer have entered into a Purchase and Sale Agreement dated as of September 16,
2011 (the “Purchase Agreement”) pursuant to which Seller will sell to Buyer
approximately [_____] acres of timberland located in Oklahoma, the timber
thereon and related personal property. The Seller’s delivery of this Guaranty is
a condition precedent to Buyer’s obligation to consummate the transactions
contemplated by the Purchase Agreement. The Guarantor (being [___________] of
Seller and, thus, directly benefited by Buyer’s entering into, consummating and
performing the Purchase Agreement), expressly acknowledges and agrees that it
has received full and adequate consideration for its execution, delivery and
performance of this Guaranty. The Guarantor further acknowledges and agrees that
(i) its execution of this Guaranty is not conditioned on any other Person’s
executing this Guaranty or any other guaranty and (ii) its decision to execute
this Guaranty was not based upon any representations, warranties, facts,
materials or statements made or provided by, or on behalf of, Buyer, except
those in the Purchase Agreement or the Ancillary Agreements, or of Seller.
Capitalized terms used in this Guaranty and not otherwise defined herein have
the meaning ascribed to them in the Purchase Agreement.


2.    Guaranty. Guarantor hereby unconditionally guarantees to Buyer and each
Buyer Indemnitee the payment and performance in full of each post-closing
obligation of any nature of Seller under the Purchase Agreement and the
Ancillary Agreements (each, a “Guaranteed Obligation”), including any
obligations under the indemnification provisions of Article VII of the Purchase
Agreement relating to any pre-closing obligations of the Seller, when and as
such Guaranteed Obligation becomes due and payable or is otherwise required to
be performed. Guarantor agrees that if Seller fails to pay or perform any
Guaranteed Obligation when and as such Guaranteed Obligation is due and payable
or is otherwise required to be performed as set forth in the Purchase Agreement
or any Ancillary Agreement, then Guarantor will make such payment of such
Guaranteed Obligation by wire transfer of immediately available funds to the
applicable Buyer or Buyer Indemnitee, as the case may be, or otherwise perform,
by itself or through one of its affiliated entities, such Guaranteed Obligation
if such Guaranteed Obligation does not entail the payment of money. This
Guaranty is an absolute, unconditional and continuing guaranty of the full and
punctual payment and performance by the Seller of the Guaranteed Obligations and
not of their collectability only, and is in no way conditioned upon any
requirement that Buyer or any Buyer Indemnitee first attempt to collect any of
the Guaranteed Obligations from Seller or resort to any security or other means
of obtaining payment of the Guaranteed Obligations that Buyer or any

--------------------------------------------------------------------------------




Buyer Indemnitee now has or may acquire after the date hereof, or upon any other
contingency whatsoever. For so long as the Guaranteed Obligations remain
outstanding, Buyer or any Buyer Indemnitee may require payments or performance
by Guarantor hereunder on any number of occasions subject to the terms hereof.
Notwithstanding anything in this Guaranty to the contrary, the Guarantor’s
obligations under this Guaranty shall be limited as follows: (i) the Guarantor’s
liability shall be limited to the time limitations on Seller’s indemnity
obligations set forth in Section 7.1(a) and the limitations on the amount of
Seller’s liability set forth in Section 7.2(c) of the Purchase Agreement and
(ii) the Guarantor’s liabilities and obligations under this Guaranty with
respect to any particular Guaranteed Obligation shall expire and the Guaranty
shall be null and void with respect to such Guaranteed Obligation if a claim has
not been made under this Guaranty with respect to such Guaranteed Obligation
prior to the earlier of (a) four (4) years from the Closing Date or (b) any
earlier time period provided in Section 7.1 of the Purchase Agreement by which
the Buyer or a Buyer Indemnitee must make a claim for indemnification with
respect to such Guaranteed Obligation. For the sake of clarity, the Guarantor
shall have no further liabilities or obligations under this Guaranty from and
after the fourth (4th) anniversary of the Closing Date with respect to any
claims for which demand is not made under this Guaranty prior to such 4th
anniversary of the Closing Date. If the Buyer has made a timely demand under
this Guaranty with respect to a Guaranteed Obligation, then the Guarantor’s
obligations with respect to such Guaranteed Obligation shall remain outstanding
until such Guaranteed Obligation has been fully paid or performed.


3.    Certain Waivers. Guarantor waives, to the fullest extent permitted by law,
promptness, diligence, presentment, demand, protest, notice of acceptance,
notice of Guaranteed Obligations incurred and all other notices of any kind,
other than demand for payment or performance hereunder, and, subject to Section
4 below, all defenses which may be available by virtue of any valuation, stay,
moratorium Law or other similar Law now or hereafter in effect, any right to
require the marshalling of Guarantor’s assets or any other Person primarily or
secondarily liable with respect to any Guaranteed Obligation, and all suretyship
defenses generally. Without limiting the generality of the foregoing but subject
to the terms of Section 2 above, Guarantor agrees that its obligations hereunder
shall not be released or discharged, in whole or in part, or otherwise affected
by, (i) subject to Section 4 below, the failure of Buyer or any Buyer Indemnitee
to assert any claim or demand or to enforce any right or remedy against Seller
or any other Person primarily or secondarily liable with respect to any of the
Guaranteed Obligations (except to the extent that such failure operates as an
express and complete bar under the Purchase Agreement or Section 2 above);
(ii) any extensions, compromises, consolidations or renewals of any of the
Guaranteed Obligations; (iii) any change in the time, place or manner of payment
of any of the Guaranteed Obligations or any rescissions, waivers, compromises,
consolidations, amendments or modifications of any of the terms or provisions of
the Purchase Agreement or any Ancillary Agreement; (iv) the addition,
substitution or release of any Person primarily or secondarily liable for any of
the Guaranteed Obligations; or (v) subject to Section 4 below, any other act or
omission which might in any manner or to any extent vary the risk of Guarantor
or otherwise operate as a release or discharge of Guarantor, all of which may be
done without notice to Guarantor.


4.    Certain Defenses. Notwithstanding anything to the contrary contained
herein, but without in any way affecting Guarantor’s waiver of suretyship
defenses generally pursuant to Section 3, Guarantor shall be entitled to rely
on, assert and have the benefit of any defense to the

--------------------------------------------------------------------------------




payment or performance of any Guaranteed Obligation that Seller is entitled to
rely on, assert and have the benefit of pursuant to the Purchase Agreement or
applicable Law, other than any defense that is personal to Seller such as lack
of capacity or authority of Seller or discharge in bankruptcy.


5.    Authorization; Binding Effect. Guarantor represents and warrants that the
execution, delivery and performance of this Guaranty and the consummation of the
transactions contemplated hereby have been duly and validly authorized by all
corporate action of Guarantor and no other corporate proceedings on the part of
Guarantor are necessary, or will be necessary, for Guarantor to authorize this
Guaranty or consummate the transactions contemplated hereby. This Guaranty has
been duly and validly executed and delivered by Guarantor and is a legal, valid
and binding obligation of Guarantor enforceable against it in accordance with
its terms, subject to bankruptcy, insolvency, fraudulent transfer,
reorganization, moratorium and similar Laws of general applicability relating to
or affecting creditors’ rights and to general equity principles.


6.    Effectiveness; Termination. This Guaranty shall be effective upon, and
neither Guarantor nor Buyer shall have any right, liability or obligation
hereunder until, the Effective Time. Upon effectiveness, the obligations of
Guarantor under this Guaranty shall continue in full force and effect until the
Guaranteed Obligations are finally paid and satisfied in full or as otherwise
expressly provided in this Guaranty; provided, however, that this Guaranty shall
continue to be effective or shall be reinstated, as the case may be, if at any
time payment or other satisfaction of any Guaranteed Obligation is rescinded or
must otherwise be restored or returned upon the bankruptcy, insolvency or
reorganization of Seller or Guarantor, or otherwise, as though such payment had
not been made or other satisfaction occurred. No invalidity, irregularity or
unenforceability by reason of the federal bankruptcy code or any insolvency or
other similar Law, or any Law or order of any Governmental Authority purporting
to reduce, amend or otherwise affect the Guaranteed Obligations shall impair,
affect or be a defense to or claim against the obligations of Guarantor under
this Guaranty. This Guaranty shall terminate upon the satisfactory discharge of
each and every Guaranteed Obligation as provided for in Section 2 above, subject
to the proviso set forth in the second sentence set forth above.


7.    Miscellaneous.


(a)Notices. Any notice or other communication provided for hereunder will be in
writing and may be (i) served by personal delivery, (ii) made by facsimile
transmission, or (iii) sent by overnight courier service (with all fees prepaid)
to the receiving parties as follows:


If to Guarantor:






with a copy to:






        

--------------------------------------------------------------------------------




If to Buyer:        Rayonier Inc.
1301 Riverplace Blvd., Suite 2300
Jacksonville, FL 32207
Attention:  Chief Financial Officer
Facsimile:  904-357-9101


with a copy to:
 
Rayonier Inc.
1301 Riverplace Blvd., Suite 2300
Jacksonville, FL 32207
Attention:  Michael Herman, Vice President and General Counsel
Facsimile:  904.598.2250


and


Bingham McCutchen LLP
One Federal Street
Boston, MA 02110
Attn: John R. Utzschneider, Esq.
Fax: 617.951.8736


Any such notice or communication shall be deemed to be given, if delivered in
person, on the date delivered, if made by facsimile transmission, on the date
transmitted, or, if sent by overnight courier service, on the date sent as
evidenced by the bill of lading; and shall be deemed received, if delivered in
person, on the date of personal delivery, if made by facsimile transmission,
upon confirmation of receipt (including electronic confirmation), or if sent by
overnight courier, on the first business day after the day sent. Any party
sending a notice or other communication by facsimile transmission shall also
send a hard copy of such notice or other communication by one of the other means
of providing notice set forth in this Section 7(a). Any notice or other
communication shall also be given to such other representative or at such other
addresses a party to this Guaranty may furnish to the other parties pursuant to
this Section 7(a).
(b)    Captions; Construction. Titles and captions of or in this Guaranty are
inserted only as a matter of convenience and for reference and in no way define,
limit, extend or describe the scope of this Guaranty or the intent of any of its
provisions. The parties agree: (i) that “this Guaranty” includes any amendment
or other modification and supplement; and (ii) that “including” and other words
or phrases of inclusion, if any, shall not be construed as terms of limitation,
so that references to “included” matters shall be regarded as non‑exclusive,
non‑characterizing illustrations.


(c)    Successors in Interest. This Guaranty is binding upon the parties to this
Guaranty and their respective legal representatives, successors and assigns but
only inures to the benefit of the parties to this Guaranty and the Buyer
Subsidiaries and any Buyer Indemnitees, and any reference (i) to the Guarantor
shall also be a reference to Guarantor’s legal representative, successor

--------------------------------------------------------------------------------




or permitted assign and (ii) to the Buyer shall also be a reference to the Buyer
Subsidiaries and their respective legal representatives, successors and
permitted assigns. The Guarantor shall not be permitted to assign any of the
obligations under this Guaranty without the prior written consent of the Buyer,
which may be withheld at its sole discretion. The Buyer and Buyer Subsidiaries
shall not be permitted to assign any of their respective rights under this
Guaranty without the prior written consent of Guarantor, which may be withheld
at its sole discretion.


(d)    Severability. In the event that any court of competent jurisdiction shall
determine that any provision of this Guaranty is invalid, such determination
shall not affect the validity of any other provision of this Guaranty, which
shall remain in full force and effect and which shall be construed as to be
valid under applicable Law.


(e)    Waiver. The failure of Buyer at any time or times to require performance
of any provision of this Guaranty shall in no manner affect the right to enforce
the same. No waiver by Buyer or Guarantor of any provision (or of a breach of
any provision) of this Guaranty, whether by conduct or otherwise, in any one or
more instances shall be deemed or construed either as a further or continuing
waiver of any such provision or breach or as a waiver of any other provision (or
of a breach of any other provision) of this Guaranty. No waiver under this
Guaranty shall be valid or binding unless set forth in a writing duly executed
and delivered by each Party against whom enforcement of such waiver is sought.


(f)    Amendment. This Guaranty may not be amended or modified in any manner
other than by an agreement in writing signed by the parties hereto or their
respective successors or permitted assigns.


(g)    CHOICE OF LAW AND VENUE. THIS GUARANTY SHALL BE GOVERNED IN ALL RESPECTS,
INCLUDING VALIDITY, CONSTRUCTION, INTERPRETATION AND EFFECT, BY THE LAWS OF THE
STATE OF NEW YORK, WITHOUT GIVING EFFECT TO ITS PRINCIPLES OR RULES OF CONFLICT
OF LAWS TO THE EXTENT SUCH PRINCIPLES OR RULES WOULD REQUIRE OR PERMIT THE
APPLICATION OF THE LAWS OF ANOTHER JURISDICTION. EACH OF THE PARTIES HEREBY
(I) IRREVOCABLY SUBMITS TO THE JURISDICTION OF THE COURTS OF THE STATE OF NEW
YORK IN NEW YORK CITY AND THE FEDERAL COURTS OF THE UNITED STATES OF AMERICA IN
AND FOR THE SOUTHERN DISTRICT OF NEW YORK FOR THE PURPOSE OF ANY ACTION OR
PROCEEDING ARISING OUT OF THIS GUARANTY OR ANY OF THE TRANSACTIONS CONTEMPLATED
BY THIS GUARANTY, (II) AGREES THAT IT WILL NOT ATTEMPT TO DENY OR DEFEAT SUCH
PERSONAL JURISDICTION BY MOTION OR OTHER REQUEST FOR LEAVE FROM ANY SUCH COURT,
AND (III) AGREES THAT IT WILL NOT BRING ANY ACTION RELATING TO THIS GUARANTY OR
ANY OF THE TRANSACTIONS CONTEMPLATED BY THIS GUARANTY IN ANY COURT OTHER THAN A
NEW YORK STATE COURT IN AND FOR NEW YORK CITY OR FEDERAL COURT IN THE SOUTHERN
DISTRICT OF NEW YORK. EACH OF THE PARTIES HEREBY CONSENTS TO AND GRANTS ANY SUCH
COURT JURISDICTION OVER THE PERSON OF SUCH PARTY AND OVER THE SUBJECT MATTER OF
ANY SUCH DISPUTE AND AGREES THAT MAILING OF PROCESS OR OTHER PAPERS IN

--------------------------------------------------------------------------------




CONNECTION WITH ANY SUCH ACTION OR PROCEEDING IN THE MANNER PROVIDED IN
SECTION 7(a), OR IN SUCH OTHER MANNER AS MAY BE PERMITTED BY LAW, SHALL BE VALID
AND SUFFICIENT SERVICE THEREOF ON SUCH PARTY.


(h)    WAIVER OF JURY TRIAL. EACH PARTY HEREBY ACKNOWLEDGES AND AGREES THAT ANY
CONTROVERSY THAT MAY ARISE UNDER THIS GUARANTY IS LIKELY TO INVOLVE COMPLICATED
AND DIFFICULT ISSUES, AND THEREFORE SUCH PARTY HEREBY IRREVOCABLY AND
UNCONDITIONALLY WAIVES ANY RIGHT SUCH PARTY MAY HAVE TO A TRIAL BY JURY IN
RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO
THIS GUARANTY OR THE TRANSACTIONS CONTEMPLATED HEREBY. EACH PARTY HEREBY
CERTIFIES AND ACKNOWLEDGES THAT (I) NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER, (II) SUCH
PARTY UNDERSTANDS AND HAS CONSIDERED THE IMPLICATIONS OF THIS WAIVER, (III) SUCH
PARTY MAKES THIS WAIVER VOLUNTARILY, AND (IV) SUCH PARTY HAS BEEN INDUCED TO
ENTER INTO THIS Guaranty BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS SET FORTH IN THIS SECTION.


[Signatures are on following page]

--------------------------------------------------------------------------------




DULY EXECUTED under seal and delivered by the Guarantor on the date first above
written, effective as specified in this Guaranty.


[GUARANTOR]






By:                         
Name:
Title:




By:                         
Name:
Title:




Agreed and accepted by Buyer on ________ __, 2011, effective as specified in
this Guaranty.


RAYONIER INC.






By:                         
Name:
Title:












--------------------------------------------------------------------------------




SCHEDULE A
The Title Policy shall be issued by the Title Company in an aggregate amount
equal to the Purchase Price (allocated to the Property by county as provided in
Section 1.5(b), as applicable) on the 2006 ALTA owner’s title insurance policy
form. The Title Policy shall insure Buyer’s fee simple interest in the Owned
Real Property subject only to the Permitted Exceptions, without taking exception
for any defect, lien, encumbrance, adverse claim or other matter created, first
appearing in the public records or attaching subsequent to the effective date of
the most recent Title Commitment reviewed and approved by Buyer under Section
1.6(b) other than matters approved by Buyer under Section 5.2. Responsibility
for the premiums and other charges associated with the Title Policy shall be
allocated between the parties in accordance with Section 5.10(c) of the
Agreement.
The Title Policy shall include:
(a) The following endorsements, each in form and substance reasonably acceptable
to Buyer: (i) owner’s aggregation/tie-in endorsement in the form attached as
Schedule A-1 or equivalent; (ii) multiple tax parcel endorsement (ALTA Form 18.1
or equivalent); and (iii) environmental lien endorsement (ALTA Form 8.2-06 or
equivalent);
(b) The Title Policy shall include reinsurance and/or co-insurance reasonably
acceptable to Buyer issued by and allocated among the Title Company, Fidelity
National Title Insurance Company, and their affiliated title insurance
companies;
(c) The Title Policy shall include any other endorsements, affirmative coverage
and/or modifications to the general exceptions (in addition to the ones
described below in this Schedule A) that are reasonably requested by Buyer to
address particular Title Objections (unless such Title Objection constitutes a
Permitted Exception under the Agreement, including pursuant to Section 1.4(j) or
1.6(b) of the Agreement); and
(d) The Title Policy shall not take any exception for (or otherwise fail to
insure) lack of right of access except for parcels specifically noted on Section
1.4(l) of the Seller's Disclosure Letter as having no legal, historical or
verbal access unless such lack of access constitutes a Permitted Exception under
the Agreement, including pursuant to Section 1.4(j) or 1.6(b) of the Agreement.
Except as expressly set forth in Items 1 through 9 below in this Schedule A, the
Title Policy shall not contain any standard or general exceptions (including,
but not limited, to in respect of mechanics' or material liens', gap matters,
parties in possession or riparian rights). The Title Policy shall also include
the affirmative coverages described in Items 2, 3(a) and 3(c) below.
1.    Taxes for 2011 and subsequent years, which are not yet due and payable.
2.    Rights of tenants, as tenants only, under the leases, licenses or
agreements listed on a schedule to the Title Policy (which schedule shall only
include the specific Real Property Leases affecting the Property being insured
under the Title Policy). The Title Company insures against loss or damage
resulting from the exercise of any rights of first refusal or options to
purchase any portion of the Property in the leases, licenses or agreements.




--------------------------------------------------------------------------------




3.    (a)    Boundary line disputes, overlaps, encroachments, prescriptive
easements and any other similar matters not of record, which would be disclosed
by an accurate survey and inspection of the Property; however, this exception
does not limit the insurance for (i) the lack of right of access in Covered Risk
4 of the Title Policy, except for the parcels specifically noted as not having a
right of access in this Schedule B (provided that Schedule B shall only include
the parcels listed on Section 1.4(l) of the Seller's Disclosure Letter as having
no legal, historical or verbal access unless such lack of access is treated as a
Permitted Exception under Section 1.4(j) or 1.6(b) of the Agreement); and (ii)
those risks covered in Item 3(c) below.
(b)    Easements and rights of way for existing public and private roads or
pathways, railroads, public or private utility lines, pipes and conduits of any
type, utility agreements or other real estate servitudes and any other similar
matters: (i) that are not recorded in the Public Records (as defined in the
Title Policy) and would be disclosed by an accurate survey and inspection of the
Land, or (ii) that are recorded in the Public Records and specifically described
in Schedule B-Part I to the Title Policy.
(c)    the Title Company insures against loss or damage to the Buyer arising
from:
i.
the prevention of Buyer’s commercial growing, management or harvesting and
removal of timber on the Land resulting from the exercise of rights under any
such easement, reservation or right-of-way that is recorded in the Public
Records;

ii.
any such easement, reservation or right-of-way causing a forfeiture or reversion
of title;

iii.
any such easement, reservation or right-of-way containing any right of first
refusal or option to purchase any portion of the Property or the right of prior
approval of a future purchaser or occupant; or

iv.
a lack of a right to cross any such easement, reservation or right-of-way
recorded in the Public Records by Buyer’s employees, contractors, agents or
vehicles, except this coverage does not apply to easements for railroad
purposes.

4.    All grants or reservations of minerals, including, but not limited to,
coal, lignite, oil, gas, sand, gravel and other minerals, appearing in the
Public Records whether listed in Schedule B of the Title Policy or not.
5.    No insurance is afforded as to the accuracy of any acreage recitation
contained in the legal description of the Property.
6.    Riparian rights of others with respect to waterways situated on or
adjacent to the Property.
7.    All rights of the state where the insured property is located and the
United States of America, (if any) in and to any navigable waterways situated on
or about the Property, including any claim to land formerly or presently
comprising the shores or bottom of navigable waters.
8.    The right, if any, of neighboring riparian owners or the public to use any
public waters or the rights of the public to use the beaches or shores for
recreational purposes.
9.    Any claim to land arising from the change of boundaries due to artificial
accretion or filled




--------------------------------------------------------------------------------




lands.
Notwithstanding the foregoing to the contrary, to the extent the modified
general exception language required in the foregoing Items 1, 4, 7 or 9, as
applicable, is not available in the State of Oklahoma from the Title Company or
another nationally recognized title insurance company (in accordance with
commercial standards applicable to the national title insurance industry), the
Title Policy shall be deemed to be in compliance with the requirements under
this Schedule A with respect to the modified general exception language required
in Items 1, 4, 7 or 9, as applicable, if the general exception language set
forth in the Title Commitment corresponding to such Item is contained in the
Title Policy.




--------------------------------------------------------------------------------




[headerschedulea.jpg]
Owner’s Aggregation ENDORSEMENT
File No.
Attached to and forming part of Policy No.              of Fidelity National
Title Insurance Company.
The following policies are issued in conjunction with one another:
Policy Number
County
State
Amount
 
 
 
 
 
 
 
 

1.
Section 8(a)(i) of the Conditions of this policy is amended to read “the
Aggregate Amount of Insurance.”

2.
For purposes of this endorsement, the “Aggregate Amount of Insurance” is defined
as the lesser of:

a.
the aggregate of the Amount of Insurance under this policy and the other
policies identified above; or

b.
one hundred fifty percent (150%) of the Amount of Insurance stated in Schedule A
of this policy.

3.
At no time shall the Aggregate Amount of Insurance under this policy and the
other policies identified above exceed $ .00.

4.
Subject to the provisions of Section 10 of the Conditions of the policies, all
payments made by the Company under this policy or any of the other policies
identified above, except the payments made for costs, attorneys’ fees, and
expenses, shall reduce the aggregate Amount of Insurance by the amount of the
payment.

This endorsement is issued as part of the policy. Except as it expressly states,
it does not (i) modify any of the terms and provisions of the policy, (ii)
modify any prior endorsements, (iii) extend the Date of Policy, or (iv) increase
the Amount of Insurance. To the extent a provision of the policy or a previous
endorsement is inconsistent with an express provision of this endorsement, this
endorsement controls. Otherwise, this endorsement is subject to all of the terms
and provisions of the policy and of any prior endorsements.


IN WITNESS WHEREOF the Company has caused its corporate name and seal to be
hereunto affixed by its authorized officers on the _________ day of
_____________, 2006.
[signatureschedulea.jpg]


